Exhibit 10.1
Published Transaction CUSIP Number: 37468UAA8
Published Revolver CUSIP Number: 37468UAB6
Published Term Loan CUSIP Number: 37468UAC4
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
among
GIBRALTAR INDUSTRIES, INC.
and
GIBRALTAR STEEL CORPORATION OF NEW YORK
as Borrowers
THE LENDERS NAMED HEREIN
as Lenders
KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner and Administrative Agent
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent
BANK OF AMERICA, N.A.
as Co-Syndication Agent
M&T BANK
as Co-Documentation Agent
RBS CITIZENS, NATIONAL ASSOCIATION
as Co-Documentation Agent
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agent
dated as of
October 11, 2011


 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I. DEFINITIONS
    2  
Section 1.1. Definitions
    2  
Section 1.2. Accounting Terms
    44  
Section 1.3. Terms Generally
    44  
Section 1.4. Confirmation of Recitals
    44  
 
       
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    45  
Section 2.1. Amount and Nature of Credit
    45  
Section 2.2. Revolving Credit Commitment
    45  
Section 2.3. Term Loan Commitment
    52  
Section 2.4. Interest
    52  
Section 2.5. Evidence of Indebtedness
    54  
Section 2.6. Notice of Loans and Credit Events; Funding of Loans
    55  
Section 2.7. Payment on Loans and Other Obligations
    57  
Section 2.8. Prepayment
    59  
Section 2.9. Commitment and Other Fees
    60  
Section 2.10. Modifications to Commitment
    61  
Section 2.11. Computation of Interest and Fees
    62  
Section 2.12. Mandatory Payments
    62  
Section 2.13. Liability of Borrowers
    65  
Section 2.14. Establishment of Reserves
    66  
Section 2.15. Addition of Collateral for Fixed Asset Advance
    67  
Section 2.16. Addition of Borrowing Base Company
    67  
Section 2.17. Record of Advances; Application of Collections
    68  
Section 2.18. Protective Advances
    70  
 
       
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES
    70  
Section 3.1. Requirements of Law
    70  
Section 3.2. Taxes
    72  
Section 3.3. Funding Losses
    73  
Section 3.4. Change of Lending Office
    73  
Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate
    74  
Section 3.6. Replacement of Lenders
    74  
Section 3.7. Discretion of Lenders as to Manner of Funding
    75  
 
       
ARTICLE IV. CONDITIONS PRECEDENT
    75  
Section 4.1. Conditions to Each Credit Event
    75  
Section 4.2. Certain Closing Deliveries Under Existing Credit Agreement
    75  
Section 4.3. Conditions to the First Credit Event
    78  
Section 4.3. Post-Closing Conditions
    84  
 
       
ARTICLE V. COVENANTS
    85  
Section 5.1. Insurance
    85  
Section 5.2. Money Obligations
    86  
Section 5.3. Financial Statements, Collateral Reporting and Information
    86  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.4. Financial Records
    89  
Section 5.5. Franchises; Change in Business
    90  
Section 5.6. ERISA Pension and Benefit Plan Compliance
    90  
Section 5.7. Financial Covenants
    91  
Section 5.8. Borrowing
    91  
Section 5.9. Liens
    93  
Section 5.10. Regulations T, U and X
    94  
Section 5.11. Investments, Loans and Guaranties
    94  
Section 5.12. Merger and Sale of Assets
    95  
Section 5.13. Acquisitions
    97  
Section 5.14. Notice
    98  
Section 5.15. Restricted Payments
    98  
Section 5.16. Environmental Compliance
    99  
Section 5.17. Affiliate Transactions
    100  
Section 5.18. Use of Proceeds
    100  
Section 5.19. Corporate Names and Locations of Collateral
    100  
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
    101  
Section 5.21. Collateral
    102  
Section 5.22. Returns of Inventory
    104  
Section 5.23. Acquisition, Sale and Maintenance of Inventory
    104  
Section 5.24. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral
    104  
Section 5.25. Restrictive Agreements
    105  
Section 5.26. Most Favored Covenant Status
    105  
Section 5.27. Pari Passu Ranking
    106  
Section 5.28. Guaranty Under Material Indebtedness Agreement
    106  
Section 5.29. Amendments to Material Indebtedness Agreements
    106  
Section 5.30. Prepayments and Refinancings of Other Debt
    106  
Section 5.31. Amendment of Organizational Documents
    106  
Section 5.32. Fiscal Year of Borrowers
    106  
Section 5.33. Further Assurances
    107  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    107  
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
    107  
Section 6.2. Corporate Authority
    107  
Section 6.3. Compliance with Laws and Contracts
    108  
Section 6.4. Litigation and Administrative Proceedings
    108  
Section 6.5. Title to Assets
    108  
Section 6.6. Liens and Security Interests
    109  
Section 6.7. Tax Returns
    109  
Section 6.8. Environmental Laws
    109  
Section 6.9. Locations
    109  
Section 6.10. Continued Business
    110  
Section 6.11. Employee Benefits Plans
    110  
Section 6.12. Consents or Approvals
    111  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 6.13. Solvency
    111  
Section 6.14. Financial Statements
    111  
Section 6.15. Regulations
    112  
Section 6.16. Material Agreements
    112  
Section 6.17. Intellectual Property
    112  
Section 6.18. Insurance
    112  
Section 6.19. Deposit Accounts and Securities Accounts
    112  
Section 6.20. Accurate and Complete Statements
    112  
Section 6.21. Investment Company; Other Restrictions
    113  
Section 6.22. Acquisition Agreement Representations
    113  
Section 6.23. Subordinated Indenture
    113  
Section 6.24. Defaults
    113  
 
       
ARTICLE VII. CASH MANAGEMENT AND COLLATERAL
    113  
Section 7.1. Cash Management System
    113  
Section 7.2. Collections and Receipt of Proceeds by the Administrative Agent
    116  
Section 7.3. Administrative Agent’s Authority Under Pledged Notes
    117  
Section 7.4. Commercial Tort Claims
    118  
 
       
ARTICLE VIII. EVENTS OF DEFAULT
    118  
Section 8.1. Payments
    118  
Section 8.2. Special Covenants
    118  
Section 8.3. Other Covenants
    118  
Section 8.4. Representations and Warranties
    119  
Section 8.5. Cross Default
    119  
Section 8.6. Subordinated Indenture
    119  
Section 8.7. ERISA Default
    119  
Section 8.8. Change in Control
    119  
Section 8.9. Judgments
    119  
Section 8.10. Security
    120  
Section 8.11. Validity of Loan Documents
    120  
Section 8.12. Solvency
    120  
 
       
ARTICLE IX. REMEDIES UPON DEFAULT
    121  
Section 9.1. Optional Defaults
    121  
Section 9.2. Automatic Defaults
    121  
Section 9.3. Letters of Credit
    122  
Section 9.4. Offsets
    122  
Section 9.5. Equalization Provisions
    122  
Section 9.6. Collateral
    124  
Section 9.7. Administrative Agent’s Rights to Occupy and Use Property of Credit
Parties
    124  
Section 9.8. Other Remedies
    125  
Section 9.9. Application of Proceeds
    125  
 
       
ARTICLE X. THE ADMINISTRATIVE AGENT
    126  
Section 10.1. Appointment and Authorization
    126  
Section 10.2. Note Holders
    127  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 10.3. Consultation With Counsel
    127  
Section 10.4. Documents
    127  
Section 10.5. Administrative Agent and Affiliates
    127  
Section 10.6. Knowledge or Notice of Default
    128  
Section 10.7. Action by Administrative Agent
    128  
Section 10.8. Release of Collateral or Guarantor of Payment
    128  
Section 10.9. Delegation of Duties
    128  
Section 10.10. Indemnification of Administrative Agent
    129  
Section 10.11. Successor Agent
    129  
Section 10.12. Fronting Lender
    130  
Section 10.13. Swing Line Lender
    130  
Section 10.14. Administrative Agent May File Proofs of Claim
    130  
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program
    131  
Section 10.16. Delivery of Certain Financial Information
    131  
Section 10.17. Other Agents
    131  
 
       
ARTICLE XI. GUARANTY
    131  
Section 11.1. Guaranty by Borrowers
    131  
Section 11.2. Additional Undertaking
    131  
Section 11.3. Guaranty Unconditional
    132  
Section 11.4. Borrowers’ Obligations to Remain in Effect; Restoration
    132  
Section 11.5. Certain Waivers
    133  
Section 11.6. Subrogation
    133  
Section 11.7. Effect of Stay
    133  
Section 11.8. Effect of Breach of Article XI
    133  
 
       
ARTICLE XII. MISCELLANEOUS
    133  
Section 12.1. Lenders’ Independent Investigation
    133  
Section 12.2. No Waiver; Cumulative Remedies
    134  
Section 12.3. Amendments, Waivers and Consents
    134  
Section 12.4. Notices
    135  
Section 12.5. Costs, Expenses and Documentary Taxes
    136  
Section 12.6. Indemnification
    136  
Section 12.7. Obligations Several; No Fiduciary Obligations
    137  
Section 12.8. Execution in Counterparts
    137  
Section 12.9. Binding Effect; Borrowers’ Assignment
    137  
Section 12.10. Lender Assignments
    137  
Section 12.11. Sale of Participations
    139  
Section 12.12. Replacement of Affected Lenders
    140  
Section 12.13. Patriot Act Notice
    140  
Section 12.14. Severability of Provisions; Captions; Attachments
    141  
Section 12.15. Investment Purpose
    141  
Section 12.16. Entire Agreement
    141  
Section 12.17. Confidentiality
    141  
Section 12.18. Limitations on Liability of the Fronting Lenders
    142  
Section 12.19. General Limitation of Liability
    142  

 

iv



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 12.20. No Duty
    143  
Section 12.21. Legal Representation of Parties
    143  
Section 12.22. Judgment Currency
    143  
Section 12.23. Governing Law; Submission to Jurisdiction
    144  
Section 12.24. Designated Senior Indebtedness
    144  
Jury Trial Waiver
  Signature Page 145  

         
Exhibit A
  Form of Revolving Credit Note E-1  
Exhibit B
  Form of Swing Line Note E-4  
Exhibit C
  Form of Term Note E-7  
Exhibit D
  Form of Notice of Loan E-10  
Exhibit E
  Form of Compliance Certificate E-12  
Exhibit F
  Form of Assignment and Acceptance Agreement E-13  
 
     
Schedule 1
  Commitments of Lenders S-1  
Schedule 2
  Guarantors of Payment S-2  
Schedule 2.2
  Existing Letters of Credit S-3  
Schedule 2.14
  Designated Hedge Agreements S-4  
Schedule 3
  Borrowing Base Companies S-5  
Schedule 4
  Real Property S-6  
Schedule 5
  Pledged Securities S-7  
Schedule 5.8
  Indebtedness S-10  
Schedule 5.9
  Liens S-11  
Schedule 5.11
  Permitted Foreign Subsidiary Loans, Guaranties and Investments S-25  
Schedule 5.17
  Affiliate Transactions S-26  
Schedule 6.1
  Corporate Existence; Subsidiaries; Foreign Qualification S-27  
Schedule 6.4
  Litigation and Administrative Proceedings S-33  
Schedule 6.5
  Real Estate Owned by the Companies S-34  
Schedule 6.9
  Locations S-35  
Schedule 6.11
  Employee Benefits Plans S-41  
Schedule 6.16
  Material Agreements S-42  
Schedule 6.17
  Intellectual Property S-43  
Schedule 6.18
  Insurance S-79  
Schedule 6.23
  “Credit Facilities” under the Subordinated Indenture S-83  
Schedule 7.3
  Pledged Notes S-84  
Schedule 7.4
  Commercial Tort Claims S-85  

 

v



--------------------------------------------------------------------------------



 



This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be further amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 11th day of October, 2011 among:
(a) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);
(b) GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSCNY”
and, together with Gibraltar, collectively, the “Borrowers” and, individually,
each a “Borrower”);
(c) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b) or 12.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);
(d) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the lead
arranger, sole book runner and administrative agent for the Lenders under this
Agreement (the “Administrative Agent”);
(e) JPMORGAN CHASE BANK, N.A., a national banking association, and BANK OF
AMERICA, N.A., a national banking association, each a co-syndication agent under
this Agreement (each a “Co-Syndication Agent”); and
(f) M&T BANK, a New York banking corporation, RBS CITIZENS, NATIONAL
ASSOCIATION, a national banking association, and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association, each a co-documentation agent under
this Agreement (each a “Co-Documentation Agent”).
WITNESSETH:
WHEREAS, the Borrowers, the Administrative Agent and the lenders named therein
entered into that certain Third Amended and Restated Credit Agreement, dated as
of July 24, 2009 (the “Third Amended Credit Agreement”), which agreement amended
and restated that certain Second Amended and Restated Credit Agreement, dated as
of August 31, 2007, which agreement amended and restated that certain Amended
and Restated Credit Agreement, dated as of December 8, 2005 (collectively, such
agreements are referred to herein as the “Prior Credit Agreements”);
WHEREAS, this Agreement amends and restates in its entirety the Third Amended
Credit Agreement and, upon the effectiveness of this Agreement, on the Closing
Date, the terms and provisions of the Third Amended Credit Agreement shall be
superseded hereby. All references to “Credit Agreement” contained in the Loan
Documents, as defined in the Prior Credit Agreements, delivered in connection
with the Prior Credit Agreements, shall be deemed to refer to this Agreement.
Notwithstanding the amendment and restatement of the Third Amended Credit
Agreement by this Agreement, the obligations outstanding (including, but not
limited to, the letters of credit issued and outstanding) under the Third
Amended Credit

 

 



--------------------------------------------------------------------------------



 



Agreement as of the Closing Date shall remain outstanding and constitute
continuing Obligations hereunder. Such outstanding Obligations and the
guaranties of payment thereof shall in all respects be continuing, and this
Agreement shall not be deemed to evidence or result in a novation or repayment
and re-borrowing of such Obligations. In furtherance of and, without limiting
the foregoing, from and after the date hereof and except as expressly specified
herein, the terms, conditions, and covenants governing the obligations
outstanding under the Third Amended Credit Agreement shall be solely as set
forth in this Agreement, which shall supersede the Third Amended Credit
Agreement in its entirety;
WHEREAS, it is the intent of the Borrowers, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and
WHEREAS, the Borrowers, the Administrative Agent and the Lenders have contracted
for the establishment of credits in the aggregate principal amounts hereinafter
set forth, to be made available to the Borrowers upon the terms and subject to
the conditions hereinafter set forth;
NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Accelerated Maturity Date” means the date that is six months prior to the
stated maturity (or date when scheduled principal payments are due), as in
effect from time to time, of the Subordinated Notes or any replacement notes.
“Acceptable Non-Acceleration Event” means any of the following events: (a) if
Gibraltar refinances all of the outstanding Indebtedness under the Subordinated
Notes with new Subordinated Indebtedness that, by its terms, has a stated
maturity (or has scheduled principal payments due) no earlier than sixty
(60) days after the last day of the Commitment Period and that is otherwise in
form and substance reasonably satisfactory to the Administrative Agent; or
(b) the holders of the Subordinated Notes agree in writing (in form and
substance reasonably acceptable to Agent) to extend the stated maturity (or date
when scheduled principal payments are due) of the Subordinated Notes to a date
that is no earlier than sixty (60) days after the last day of the Commitment
Period.
“Account” means an account, as that term is defined in the U.C.C.
“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

 

2



--------------------------------------------------------------------------------



 



“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.
“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.
“Additional Fronting Lender” means a Lender that shall have (a) agreed with the
Administrative Agent to issue a Letter of Credit hereunder in its own name, but
in each instance on behalf of the Revolving Lenders hereunder, and (b) executed
with the Administrative Agent an Additional Fronting Lender Agreement.
“Additional Fronting Lender Agreement” means an Additional Fronting Lender
Agreement, prepared by the Administrative Agent and in form and substance
acceptable to the Administrative Agent, among the Borrowers, the Administrative
Agent and a Lender with respect to the issuance by such Lender of Letters of
Credit hereunder, whereby such Lender agrees to become an Additional Fronting
Lender.
“Additional Lender” means an Eligible Transferee that shall become a Revolving
Lender during the Commitment Increase Period pursuant to Section 2.10(b) hereof.
“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Revolving Lender.
“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.
“Administrative Agent” means that term as defined in the first paragraph above.
“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrowers and the Administrative Agent, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.
“Administrative Borrower” means Gibraltar.
“Advance Record” means that term as defined in Section 2.17(a) hereof.
“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

 

3



--------------------------------------------------------------------------------



 



“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.
“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.
“Affiliate Transaction” means that term as defined in Section 5.17 hereof.
“Agent” means the Administrative Agent.
“Agreement” means that term as defined in the first paragraph hereof.
“Alabama Metal Guaranty” means that certain Guaranty of Payment, dated as of the
Closing Date, by Alabama Metal Industries Corporation in favor of the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.
“Alternate Currency” means Euros, British Pounds Sterling, Czech Republic
Koruna, Polish Zloty, Japanese Yen, Canadian Dollars or any other currency,
other than Dollars, agreed to by the Administrative Agent that shall be freely
transferable and convertible into Dollars.
“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans outstanding to the Borrowers, and (b) the Letter of Credit
Exposure that is denominated in one or more Alternate Currencies.
“Alternate Currency Loan” means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in an Alternate Currency and on which the
Borrowers shall pay interest at a rate based upon the Derived Alternate Currency
Rate.
“Alternate Currency Maximum Amount” means Twenty-Five Million Dollars
($25,000,000).
“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan, as listed as
the British Bankers Association’s London interbank offered rate, as published by
Thomson

 

4



--------------------------------------------------------------------------------



 



Reuters or Bloomberg (or, if for any reason such rate is unavailable from
Thomson Reuters or Bloomberg, from any other similar company or service that
provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg), for deposits in the relevant Alternate Currency in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Alternate Currency Rate shall be the average (rounded upward to
the nearest 1/16th of 1%) of the per annum rates at which deposits in
immediately available funds in the relevant Alternate Currency for the relevant
Interest Period and in the amount of the Alternate Currency Loan to be disbursed
or to remain outstanding during such Interest Period, as the case may be, are
offered to the Administrative Agent (or an affiliate of the Administrative
Agent, in the Administrative Agent’s discretion) by prime banks in any Alternate
Currency market reasonably selected by the Administrative Agent, determined as
of 11:00 A.M. (London time) (or as soon thereafter as practicable), two Business
Days prior to the beginning of the relevant Interest Period pertaining to such
Alternate Currency Loan; by (b) 1.00 minus the Reserve Percentage.
“Applicable Commitment Percentage” means, for each Lender:
(a) with respect to the Revolving Credit Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto; and
(b) with respect to the Term Loan Commitment, the percentage, if any, set forth
opposite such Lender’s name under the column headed “Term Loan Commitment
Percentage”, as set forth on Schedule 1 hereto.
“Applicable Creditor” means that term as defined in Section 12.22(b) hereof.
“Applicable Debt” means:
(a) with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrowers to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and
(b) with respect to the Term Loan Commitment, collectively, (i) all Indebtedness
incurred by the Borrowers to the Term Lenders pursuant to this Agreement and the
other Loan Documents, and includes, without limitation, the principal of and
interest on the Term Loan, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) all prepayment and other fees and amounts
payable hereunder in connection with the Term Loan Commitment, and (iv) all
Related Expenses incurred in connection with the foregoing.

 

5



--------------------------------------------------------------------------------



 



“Applicable Margin” means:
(a) for the period from the Closing Date through January 4, 2012, (i) two
hundred twenty-five (225.00) basis points for Revolving Loans that are
Eurodollar Loans, (ii) two hundred twenty-five (225.00) basis points for
Revolving Loans that are Alternate Currency Loans, (iii) one hundred twenty-five
(125.00) basis points for Revolving Loans that are Base Rate Loans, (iv) three
hundred twenty-five (325.00) basis points for portions of the Term Loan that are
Eurodollar Loans, and (v) two hundred twenty-five (225.00) basis points for
portions of the Term Loan that are Base Rate Loans; and
(b) commencing January 5, 2012, the Average Quarterly Revolving Credit
Availability for the most recently completed fiscal quarter shall be used to
establish the number of basis points that will go into effect on January 5, 2012
and thereafter, as provided below:

                                              Applicable             Applicable
    Applicable     Applicable       Basis     Applicable     Basis     Basis    
Basis       Points for     Basis Points     Points for     Points for     Points
for       Revolving     for Revolving     Revolving     Portions of     Portions
of   Average   Loans that     Loans that     Loans that     the Term     the
Term   Quarterly   are     are Alternate     are     Loan that are     Loan that
  Revolving Credit   Eurodollar     Currency     Base Rate     Eurodollar    
are Base   Availability   Loans     Loans     Loans     Loans     Rate Loans  
Less than $50,000,000
    250.00       250.00       150.00       350.00       250.00  
Greater than or equal to $50,000,000 and less than $100,000,000
    225.00       225.00       125.00       325.00       225.00  
Greater than or equal to $100,000,000
    200.00       200.00       100.00       300.00       200.00  

After January 5, 2012, changes to the Applicable Margin shall be effective on
the fifth day of each fiscal quarter and shall be based on the Average Quarterly
Revolving Credit Availability for the most recently completed fiscal quarter.
Anything in this definition to the contrary notwithstanding, if the Revolving
Amount is reduced for any reason, the Dollar amounts set forth in the foregoing
pricing matrix shall also be correspondingly reduced by the amount of any such
reduction in the Revolving Amount. The above pricing matrix does not modify or
waive, in any respect, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VIII and IX hereof.

 

6



--------------------------------------------------------------------------------



 



“Appraised Inventory NOLV Percentage” means, as determined in the most recent
appraisal report of the Inventory of the Borrowing Base Companies, completed on
behalf of, and acceptable to, the Administrative Agent, the net orderly
liquidation value (expressed as a percentage of cost) of Eligible Inventory of
the Borrowing Base Companies.
“Approved Depository” means that term as defined in the definition of Cash
Equivalents.
“Asset Disposition” means the sale, lease, transfer or other disposition
(including by means of sale and lease-back transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of any
Company) by any Company to any Person of any of such Company’s assets; provided
that the term Asset Disposition specifically excludes (a) any sales, transfers
or other dispositions of Inventory, or obsolete, worn-out or excess furniture,
fixtures, Equipment or other property, real or personal, tangible or intangible,
in each case in the ordinary course of business, and (b) any Recovery Event.
“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.
“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.
“Average Quarterly Revolving Credit Availability” means, for any fiscal quarter,
the average daily Revolving Credit Availability in effect during such fiscal
quarter.
“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.
“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.
“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards and purchase cards,
(c) ACH transactions, and (d) cash management, including controlled
disbursement, accounts or services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

7



--------------------------------------------------------------------------------



 



“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month (or, if such day is not a Business Day, such rate as calculated on
the most recent Business Day). Any change in the Base Rate shall be effective
immediately from and after such change in the Base Rate.
“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrowers shall pay interest at a rate
based on the Derived Base Rate.
“Bond Letter of Credit” means the irrevocable transferable letter of credit in
the stated amount of Four Million Eight Hundred Forty-Six Thousand Twenty-Eight
and 38/100 Dollars (4,846,028.38) issued by JPMorgan Chase Bank, N.A. to secure
the payment of the Bonds.
“Bonds” means the Manhattan, Kansas Variable Rate Demand Industrial Development
Revenue Refunding Bonds (Florence Corporation of Kansas Project), Series 2003.
“Borrower” means that term as defined in the first paragraph hereof.
“Borrowers” means that term as defined in the first paragraph hereof.
“Borrowing Base” means an amount equal to the total of the following:
(a) up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable of the Borrowing Base Companies; plus
(b) the lowest of:
(i) up to sixty-five percent (65%) of the aggregate of the cost or market value
(whichever is lower), as determined on a first-in first-out basis in accordance
with GAAP, of the Eligible Inventory of the Borrowing Base Companies;
(ii) up to eighty-five percent (85%) of (A) the aggregate of the cost or market
value (whichever is lower), as determined on a first-in first-out basis in
accordance with GAAP, of the Eligible Inventory of the Borrowing Base Companies,
multiplied by (B) the Appraised Inventory NOLV Percentage; or
(iii) One Hundred Million Dollars ($100,000,000); plus
(c) the Eligible Fixed Asset Amount; minus
(d) Reserves for Designated Hedge Agreements established pursuant to
Section 2.14(b) hereof; minus
(e) other Reserves, if any;

 

8



--------------------------------------------------------------------------------



 



provided that, anything herein to the contrary notwithstanding, the
Administrative Agent shall at all times have the right to modify or reduce such
percentages or dollar amount caps from time to time, in its reasonable credit
judgment.
“Borrowing Base Certificate” means a Borrowing Base Certificate, in the form of
the exhibit attached to the Special Accounts and Borrowing Base Certificate
Letter.
“Borrowing Base Company” means each Company listed on Schedule 3 hereto, and
each additional Company that shall become a Borrowing Base Company pursuant to
Section 2.16 hereof.
“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, (a) if the applicable Business Day relates to
a Eurodollar Loan, is a day of the year on which dealings in deposits are
carried on in the London interbank Eurodollar market, and (b) if the applicable
Business Day relates to an Alternate Currency, is a day of the year on which
dealings in deposits are carried on in the relevant Alternate Currency.
“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
such Person.
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by GSCNY (for itself and the other Credit
Parties) with the Administrative Agent (or another Lender pursuant to
Section 7.1(j) hereof), without liability by the Administrative Agent or the
Lenders to pay interest thereon, from which account the Administrative Agent, on
behalf of the Lenders, shall have the exclusive right to withdraw funds until
all of the Secured Obligations are paid in full.

 

9



--------------------------------------------------------------------------------



 



“Cash Dominion De-Activation Date” means, after a Cash Dominion Effective Date,
the last day of a thirty (30) consecutive day period during which the Revolving
Credit Availability shall have been, at all times during such period, greater
than Twenty-Five Million Dollars ($25,000,000) and no Event of Default shall
have occurred and be continuing.
“Cash Dominion Effective Date” means a date that is the earlier of (a) the
occurrence of an Event of Default, or (b) the Revolving Credit Availability
shall be less than Twenty Million Dollars ($20,000,000); and each successive
Cash Dominion Effective Date that occurs after a Cash Dominion De-Activation
Date.
“Cash Dominion Period” means each period commencing on a Cash Dominion Effective
Date and ending on the first Cash Dominion De-Activation Date occurring
thereafter; provided that, should more than two separate Cash Dominion Periods
exist during any twelve (12) month period, the existing Cash Dominion Period
shall continue indefinitely at the discretion of the Administrative Agent.
“Cash Equivalents” means any of the following:
(a) securities issued, or directly and fully guaranteed or insured by, the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
(b) Dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (i) any domestic commercial bank of recognized standing having
capital and surplus in excess of Five Hundred Million Dollars ($500,000,000), or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s is at least A-1, A-2 or the equivalent
thereof or from Moody’s is at least P-1, P-2 or the equivalent thereof (any such
bank, an “Approved Depository”), in each case with maturities of not more than
one hundred eighty (180) days from the date of acquisition;
(c) commercial paper issued by an Approved Depository or by the parent company
of an Approved Depository and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-1 or the equivalent thereof by Standard & Poor’s or at least P-1 or the
equivalent thereof by Moody’s, or guaranteed by any industrial company with a
long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from Standard & Poor’s or Moody’s, as the case may be, and in each case
maturing within one hundred eighty (180) days after the date of acquisition;
(d) fully collateralized repurchase agreements entered into with an Approved
Depository having a term of not more than thirty (30) days and covering
securities described in subpart (a) above;
(e) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in subparts (a) through
(d) above;

 

10



--------------------------------------------------------------------------------



 



(f) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Depository;
(g) investments in industrial development revenue bonds that (i) “re-set”
interest rates not less frequently than quarterly, (ii) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(iii) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Depository; and
(h) investments in pooled funds or investment accounts consisting of investments
of the nature described in the foregoing subpart (g).
“Cash Proceeds” means, with respect to (a) an Asset Disposition, the aggregate
cash payments (including any cash received by way of deferred payment pursuant
to a note receivable issued in connection with such Asset Disposition, other
than the portion of such deferred payment constituting interest, but only as and
when so received) received by any Borrower or any other Company from such Asset
Disposition, and (b) any Recovery Event, the aggregate cash payments, including
all insurance proceeds and proceeds of any award for condemnation or taking,
received in connection with such Recovery Event.
“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.
“Change in Control” means (a) the acquisition of ownership or voting control,
directly or indirectly, beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act) or of record, on or after the Closing Date, by any
Person or group (within the meaning of Sections 13d and 14d of the Exchange
Act), of shares representing more than fifty percent (50%) of the aggregate
ordinary Voting Power represented by the issued and outstanding capital stock of
Gibraltar; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of Gibraltar by Persons
who were neither (i) nominated by the board of directors or other governing body
of Gibraltar nor (ii) appointed by directors so nominated; (c) if Gibraltar
shall cease to own, directly or indirectly, one hundred percent (100%) of the
aggregate ordinary Voting Power represented by the issued and outstanding equity
interests of GSCNY; or (d) the occurrence of a change in control, or other term
of similar import used therein, as defined in any Material Indebtedness
Agreement.
“Closing Available Liquidity” means, on the Closing Date, the sum of
(a) unrestricted and unencumbered (except as to any Lien of the Administrative
Agent, for the benefit of the Lenders) cash on hand of the Credit Parties held
at financial institutions located in the United States, plus (b) the Revolving
Credit Availability (calculated after giving pro forma effect to the Borrowers’
initial credit request under the Revolving Credit Commitment), minus (c) any
fees and expenses due under Section 4.3(y) hereof that are not paid with funds
from Borrowers’ initial Credit Request under the Revolving Credit Commitment,
minus (d) any accounts payable of a Credit Party with balances over sixty
(60) days past due.

 

11



--------------------------------------------------------------------------------



 



“Closing Date” means October 11, 2011.
“Closing Fee Letter” means the Closing Fee Letter between the Borrowers and the
Administrative Agent, dated as of the Closing Date.
“Closing Revolving Amount” means Two Hundred Million Dollars ($200,000,000).
“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
“Collateral” means (a) all of each Credit Party’s existing and future
(i) personal property, (ii) Accounts, Investment Property, instruments, contract
rights, chattel paper, documents, supporting obligations, letter-of-credit
rights, Pledged Securities, Pledged Notes (if any), Commercial Tort Claims,
General Intangibles, Inventory and Equipment, (iii) funds now or hereafter on
deposit in one or more Cash Collateral Accounts, if any, and (iv) Cash Security;
(b) the Real Property; and (c) Proceeds and products of any of the foregoing.
“Collection” means any payment made from an Account Debtor to a Credit Party
including, but not limited to, cash, checks, drafts and any other form of
payment.
“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.4 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)
“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment and
the Term Loan Commitment, up to the Total Commitment Amount.
“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.
“Commitment Period” means the period from the Closing Date to the earlier of the
Accelerated Maturity Date or October 10, 2016 (or such earlier date on which the
Commitment shall have been terminated pursuant to Article IX hereof); provided
that there shall be no Accelerated Maturity Date if an Acceptable
Non-Acceleration Event shall occur prior to the Accelerated Maturity Date.
“Commodity Hedging Device” means a forward commodity purchase agreement or
similar agreement or arrangement designed to protect against fluctuations in raw
material or other commodity prices entered into by a Company.
“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

12



--------------------------------------------------------------------------------



 



“Company” means a Borrower or a Subsidiary of a Borrower.
“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.
“Concentration Account” means a commercial Deposit Account designated
“depository concentration account” and maintained by GSCNY (for the benefit of
the Credit Parties) with the Administrative Agent (or another Lender pursuant to
Section 7.1(j) hereof), without liability by the Administrative Agent or the
Lenders to pay interest thereon, which account shall be under the exclusive
control of the Administrative Agent and, other than during a Cash Dominion
Event, the Administrative Agent shall transfer the funds therein to the
Operating Account, and during a Cash Dominion Event, the Administrative Agent
shall have the exclusive right to withdraw funds and transfer such funds to the
Cash Collateral Account.
“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than a Company.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.
“Consolidated” means the resultant consolidation of the financial statements of
Gibraltar and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.
“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures (whether paid in cash or accrued as liabilities and including in
all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by Gibraltar
during such period that, as determined on a Consolidated basis, are included (or
are required to be included) in the property, plant or equipment reflected in
the Consolidated balance sheet of Gibraltar.

 

13



--------------------------------------------------------------------------------



 



“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Gibraltar for such period, as determined on a Consolidated basis.
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:
(a) Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) extraordinary and other non-recurring non-cash losses and charges, and
(v) non-cash equity based compensation expenses; minus
(b) to the extent included in Consolidated Net Earnings for such period, gains
on sales of assets and other extraordinary gains and other non-recurring gains
not incurred in the ordinary course of business.
“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, (b) Capitalized Lease Obligations, (c) scheduled principal
payments on Consolidated Funded Indebtedness (other than optional prepayments of
the Revolving Loans and optional prepayments and Mandatory Prepayments of the
Term Loan), and (d) cash payments of deferred purchase price obligations (such
as earn-outs and similar obligations) incurred in connection with Acquisitions.
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of Gibraltar, as determined on a Consolidated basis.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Gibraltar (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.
“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any) of
Gibraltar for such period with respect to Indebtedness (including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under Hedge Agreements) of Gibraltar,
as determined on a Consolidated basis.
“Consolidated Net Earnings” means, for any period, the net income (loss) of
Gibraltar for such period, as determined on a Consolidated basis.

 

14



--------------------------------------------------------------------------------



 



“Consolidated Net Worth” means, at any date, the stockholders’ equity of
Gibraltar, determined as of such date on a Consolidated basis.
“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.
“Control Agreement” means a Deposit Account Control Agreement or a Securities
Account Control Agreement.
“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by one or more Credit Parties
with the Administrative Agent (or another Lender pursuant to Section 7.1(j)
hereof), without liability by the Administrative Agent or the Lenders to pay
interest thereon.
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by a Fronting Lender of a Letter of Credit.
“Credit Exposure” means, at any time, with respect to a Specific Commitment, the
sum of (a) the aggregate principal amount of all Loans outstanding under such
Specific Commitment, and (b) the Letter of Credit Exposure, if any, applicable
to such Specific Commitment.
“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.
“Currency Hedge Agreement” means any currency swap agreement, forward currency
purchase agreement or similar arrangement or agreement designed to protect
against fluctuations in currency exchange rates entered into by a Company.
“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.
“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate for Revolving Loans from time to time in effect.

 

15



--------------------------------------------------------------------------------



 



“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Administrative Borrower in
writing of its good faith determination that a condition under Section 4.1
hereof to its obligation to fund any Loan shall not have been satisfied);
(b) has notified the Administrative Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three Business Days after receipt of a written request from the
Administrative Agent or the Administrative Borrower to confirm that it will
comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to the Administrative Agent or any other Lender when due
an amount owed by such Lender to the Administrative Agent or any other Lender
pursuant to the terms of this Agreement, unless such amount is subject to a good
faith dispute or such failure has been cured. Any Defaulting Lender shall cease
to be a Defaulting Lender when the Administrative Agent determines, in its
reasonable discretion, that such Defaulting Lender is no longer a Defaulting
Lender based upon the characteristics set forth in this definition.
“Deposit Account” means a deposit account, as that term is defined in the U.C.C.
“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated prior to, on or after the Closing Date, to be in form and substance
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.
“Derived Alternate Currency Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Alternate Currency Loans
plus the Alternate Currency Rate applicable to the relevant Alternate Currency.
“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.
“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.
“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodity
Hedging Device) to which any Credit Party is a party and as to which a Lender or
any of its affiliates is a counterparty that, pursuant to a written instrument
signed by the Administrative Agent, has been designated as a Designated Hedge
Agreement, so that such Credit Party’s counterparty’s credit exposure thereunder
will be entitled to share in the benefits of the Guaranties of Payment and the
Security Documents to the extent such Loan Documents provide guarantees or
security for creditors of such Credit Party under Designated Hedge Agreements.
Any such Hedge Agreement shall cease to be a Designated Hedge Agreement if its
termination date is extended, notional amount increased, or fixed rate payable
by a Credit Party increased, without the prior written consent of the
Administrative Agent.

 

16



--------------------------------------------------------------------------------



 



“Designated Hedge Creditor” means each Lender, or affiliate of a Lender, that
participates as a counterparty to a Credit Party pursuant to any Designated
Hedge Agreement with such Lender or affiliate of such Lender.
“Designated Hedge Document” means (a) each Designated Hedge Agreement to which a
Credit Party is now or may hereafter become a party, and (b) each confirmation,
transaction statement or other document executed and delivered in connection
therewith to which a Credit Party is now or may hereafter become a party.
“Designated Hedge Obligations” means all obligations and liabilities of one or
more Credit Parties under Designated Hedge Documents, in all cases whether now
existing, or hereafter incurred or arising, including any such amounts incurred
or arising during the pendency of any bankruptcy, insolvency, reorganization,
receivership or similar proceeding, regardless of whether allowed or allowable
in such proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.
“Diamond Perforated Guaranty” means that certain Guaranty of Payment, dated as
of the Closing Date, by Diamond Perforated Metals, Inc. in favor of the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” or the $ sign means lawful money of the United States of America.
“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date of such Alternate Currency Loan or issuance of such Letter
of Credit denominated in such Alternate Currency, for the purchase of the
relevant Alternate Currency with Dollars for delivery on the date of such
Alternate Currency Loan or Letter of Credit, and (b) with respect to any other
amount, if such amount is denominated in Dollars, then such amount in Dollars
and, otherwise the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
(London time) on the date for which the Dollar equivalent amount of such amount
is being determined, for the purchase of the relevant alternate currency with
Dollars for delivery on such date; provided that, in calculating the Dollar
Equivalent for purposes of determining (i) a Borrower’s obligation to prepay
Loans and Letters of Credit pursuant to Section 2.12(a) hereof, or (ii) a
Borrower’s ability to request additional Loans or Letters of Credit pursuant to
the Commitment, the Administrative Agent may, in its discretion, on any Business
Day selected by the Administrative Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit. The Administrative Agent shall notify the Administrative Borrower of the
Dollar Equivalent of such Alternate Currency Loan or Letter of Credit or any
other amount, at the time that such Dollar Equivalent shall have been
determined.

 

17



--------------------------------------------------------------------------------



 



“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.
“Eligible Account Receivable” means an Account that is an account receivable
(i.e., each specific invoice) of a Borrowing Base Company that, at all times
until it is collected in full, continuously meets the following requirements:
(a) is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off, chargeback or counterclaim;
(b) arose in the ordinary course of business of such Borrowing Base Company from
the performance (fully completed) of services or bona fide sale of goods that
have been shipped to the Account Debtor, and not more than ninety (90) days
(except as provided in the Special Accounts and Borrowing Base Certificate
Letter) have elapsed since the invoice date;
(c) is not owing from an Account Debtor with respect to which such Borrowing
Base Company has received any notice or has any knowledge of such Account
Debtor’s insolvency, bankruptcy or material financial impairment, or that such
Account Debtor has suspended normal business operations (other than a temporary
suspension acceptable to the Administrative Agent, in its sole discretion),
dissolved, liquidated or terminated its existence;
(d) is not subject to an assignment, pledge, claim, mortgage, lien or security
interest of any type except that granted to or in favor of the Administrative
Agent, for the benefit of the Lenders;
(e) does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused;
(f) is not evidenced by a promissory note or any other instrument or by chattel
paper;

 

18



--------------------------------------------------------------------------------



 



(g) has not been determined by the Administrative Agent to be unsatisfactory in
any respect in the exercise of its reasonable credit judgment;
(h) is not a Government Account Receivable, unless the security interest of the
Administrative Agent, for the benefit of the Lenders, in such Government Account
Receivable is filed in accordance with the Federal Assignment of Claims Act;
provided that such requirement shall not be applicable to Government Accounts
Receivable payable from the United States Postal Service except during a Cash
Dominion Period;
(i) is not owing from another Company, an Affiliate, an equity holder or an
employee of such Company;
(j) is not a Foreign Account Receivable, other than a Foreign Account Receivable
the payment of which is guaranteed by a letter of credit issued to the
Administrative Agent, on behalf of the Lenders, as beneficiary, in form and
substance and issued by a financial institution satisfactory to the
Administrative Agent, in its sole discretion;
(k) is not owing from an Account Debtor that has failed to pay more than fifty
percent (50%) of its currently outstanding accounts receivable within ninety
(90) days of the invoice date;
(l) with respect to an Account Debtor that, together with its affiliates, owes
one or more Borrowing Base Companies more than twenty-five percent (25%) of all
accounts receivable of one or more Borrowing Base Companies, is not the portion
of the Accounts that represents the amount in excess of twenty-five percent
(25%) of such accounts receivable;
(m) is an Account in which the Administrative Agent, for the benefit of the
Lenders, has a valid and enforceable first priority security interest;
(n) has not arisen in connection with sales of goods that were shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;
(o) is not subject to any provision prohibiting assignment of the right to
payment or requiring notice of or consent to such assignment;
(p) is not owing from an Account Debtor located in a state that requires that
such Borrowing Base Company, in order to sue such Account Debtor in such state’s
courts or otherwise enforce its remedies against such Account Debtor through
judicial process, to either (i) qualify to do business in such state or
(ii) file a report with the taxation division of such state for the then current
year, unless, in each case, such Borrowing Base Company has fulfilled such
requirements to the extent applicable for the then current year or fulfilled
such other requirements that permits such Borrowing Base Company to bring suit
or otherwise enforce its remedies against such Account Debtor through judicial
process;

 

19



--------------------------------------------------------------------------------



 



(q) is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
Loan Documents are not or have ceased to be complete and correct in any material
respect, or have been breached;
(r) is not an Account that represents a progress billing (for the purposes
hereof, “progress billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon such Borrowing Base
Company’s completion of any further performance under the contract or
agreement);
(s) is not owing by any state or any department, agency, or instrumentality
thereof unless such Borrowing Base Company has complied with any applicable
statutory or regulatory requirements thereof in respect of the security interest
of the Administrative Agent, for the benefit of the Lenders, as granted
hereunder;
(t) is not owing from an Account Debtor that is also a supplier to or creditor
of any Borrowing Base Company to the extent of the amount owing to such supplier
or creditor; and
(u) does not represent a manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling any Borrowing Base Company to
discounts on future purchases therefrom.
“Eligible Equipment” means Equipment of a Credit Party that meets all of the
following conditions: (a) in which the Administrative Agent, for the benefit of
the Lenders, has a first (other than a possessory lien for the cost of repair of
such Equipment) perfected security interest, (b) that is not subject to a
certificate of title or other instrument or document that evidences title,
(c) that has been appraised by an appraiser satisfactory to the Administrative
Agent, (d) that is located on real property or facilities owned by a Credit
Party or, if located on real property or facilities leased by a Credit Party, an
acknowledged Landlord’s Waiver satisfactory to the Administrative Agent has been
received by the Administrative Agent, or reserves, satisfactory to the
Administrative Agent, have been established with respect thereto, and (e) that
is otherwise considered eligible by the Administrative Agent, in its reasonable
credit judgment.
“Eligible Fixed Asset” means Eligible Equipment or Eligible Real Property.
“Eligible Fixed Asset Amount” means:
(a) up to seventy percent (70%) of the fair market value of Eligible Real
Property; plus
(b) up to eighty percent (80%) of the net orderly liquidation value of Eligible
Equipment;

 

20



--------------------------------------------------------------------------------



 



provided that (i) the Eligible Fixed Asset Amount shall be decreased on
September 30, 2012 and on the last day of each fiscal quarter of Gibraltar
thereafter by an amount equal to five percent (5%) of the Eligible Fixed Asset
Amount as determined on the Closing Date, (ii) if any Eligible Fixed Asset that
was part of the Eligible Fixed Asset Amount calculation is sold or otherwise
disposed of after the Closing Date, the amount attributable to such Eligible
Fixed Asset in the calculation above shall be subtracted from the Eligible Fixed
Asset Amount, and (iii) Section 2.15 hereof shall permit certain additions to
the Eligible Fixed Asset Amount under the conditions set forth therein.
“Eligible Inventory” means all Inventory of a Borrowing Base Company in which
the Administrative Agent, for the benefit of the Lenders, has a valid and
enforceable first security interest, except Inventory that:
(a) is in transit or located outside of the United States;
(b) is in the possession of a bailee, consignee or other third party, unless (i)
reserves, satisfactory to the Administrative Agent, have been established with
respect thereto; or (ii) (A) with respect to a consignee, processor or bailee, a
Consignee’s Waiver, Processor’s Waiver or Bailee’s Waiver, as the case may be,
has been received by the Administrative Agent, (B) such third party is listed on
Schedule 6.9 hereto, as amended from time to time, or the Administrative Agent
has received prior written notice of such third party location, (C) if required
by the Administrative Agent, proper notice has been given to all secured parties
of such third party that have filed U.C.C. Financing Statements claiming a
security interest in such third party’s inventory, and (D) with respect to a
consignee or processor, the Administrative Borrower has filed appropriate U.C.C.
Financing Statements to protect such Borrowing Base Company’s interest therein,
in form and substance satisfactory to the Administrative Agent;
(c) is located on facilities leased by such Borrowing Base Company, unless an
acknowledged Landlord’s Waiver has been received by the Administrative Agent, or
reserves, satisfactory to the Administrative Agent, have been established with
respect thereto;
(d) is work-in-process;
(e) is slow-moving, damaged, defective or obsolete;
(f) consists of (i) goods not held for sale, such as labels, maintenance items,
supplies and packaging, or held for return to vendors, or (ii) Inventory used in
connection with research and development;
(g) is held for return to vendors;

 

21



--------------------------------------------------------------------------------



 



(h) is subject to a Lien in favor of any Person other than the Administrative
Agent; or
(i) is determined by the Administrative Agent to be unsatisfactory in any
respect, in the exercise of its reasonable credit judgment.
“Eligible Real Property” means Real Property that meets all of the following
conditions: (a) in which the Administrative Agent, for the benefit of the
Lenders, has a first (subject only to exceptions agreed to by the Administrative
Agent, which exceptions shall be typical of transactions of this nature and
shall not include the securing of Indebtedness incurred for borrowed money)
perfected Lien, (b) with respect to which an appraisal that meets the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 has been obtained from an appraiser satisfactory to the Administrative
Agent, and (c) that is otherwise considered eligible (based upon environmental
reports and other factors) by the Administrative Agent, in the exercise of its
reasonable credit judgment.
“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate.
“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.12 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.
“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.
“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.
“Equipment” means equipment, as that term is defined in the U.C.C.
“Equity Interests” means (a) all of the issued and outstanding shares of all
classes of capital stock of any corporation at any time directly owned by any
Credit Party and the certificates representing such capital stock, (b) all of
the membership interests in a limited liability company at any time owned or
held by any Credit Party, and (c) all of the equity interests in any other form
of organization at any time owned or held by any Credit Party.

 

22



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan (other than in the ordinary course of business
in connection with an Acquisition); (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy, in all material respects, any requirements of law
applicable to an ERISA Plan; (j) the commencement, existence or threatening of a
claim, action or suit with respect to an ERISA Plan, other than a routine claim
for benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.
“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.
“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrowers shall pay interest at a rate
based upon the Derived Eurodollar Rate.

 

23



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
British Bankers Association’s London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg), for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to the Administrative Agent (or an affiliate of the
Administrative Agent, in the Administrative Agent’s discretion) by prime banks
in any Eurodollar market reasonably selected by the Administrative Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.
“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.
“Excess Cash Flow” means, for any fiscal year of Gibraltar, as determined on a
Consolidated basis, an amount equal to (a) the sum, without duplication, of
(i) Consolidated EBITDA, plus (ii) non-recurring restructuring expenses paid in
cash and reasonably acceptable to the Administrative Agent; minus (b) the sum,
without duplication, of (1) the aggregate amount of the scheduled principal
payments made with respect to Consolidated Funded Indebtedness, (2) the
aggregate amount of optional principal payments of the Term Loan (for
clarification purposes, any prepayments made pursuant to Section 2.12 hereof
shall not be included in this subpart (2)), (3) Consolidated Interest Expense
paid in cash, (4) Consolidated Income Tax Expense paid in cash (net of tax
refunds received in cash), (5) Consolidated Capital Expenditures, and (6) costs
and expenses incurred in connection with the consummation of an Acquisition
permitted pursuant to Section 5.13 and not funded with Consolidated Funded
Indebtedness.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
taxes imposed on or measured by its overall net income or branch profits, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in
which its principal office is located, or, in the case of any Lender, in which
its applicable lending office is located.
“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.

 

24



--------------------------------------------------------------------------------



 



“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.
“Financial Officer” means any of the following officers: chief executive
officer, president, senior vice president, chief financial officer or treasurer.
Unless otherwise qualified, all references to a Financial Officer in this
Agreement shall refer to a Financial Officer of the Administrative Borrower.
“First Term Loan Principal Payment Date” means the first Regularly Scheduled
Payment Date following the Term Loan Funding Date, or, if the first Regularly
Scheduled Payment Date following the Term Loan Funding Date is less than thirty
(30) days from the Term Loan Funding Date, then the next subsequent Regularly
Scheduled Payment Date.
“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Gibraltar, on a Consolidated basis, the ratio
of (a) (i) Consolidated EBITDA, minus (ii) Consolidated Unfunded Capital
Expenditures, minus (iii) Consolidated Income Tax Expense paid in cash (net of
tax refunds received in cash) but excluding taxes paid in cash that are
specifically attributable to the gain from the United Steel Products and Renown
Disposition, minus (iv) Capital Distributions; to (b) Consolidated Fixed
Charges.
“Foreign Account Receivable” means an Account that arises out of contracts with
or orders from an Account Debtor that is not a resident of the United States or
Canada.
“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.
“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

25



--------------------------------------------------------------------------------



 



“Fronting Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Revolving Lenders hereunder,
with such other Lender being an Additional Fronting Lender, or (b) as to any
Existing Letter of Credit, the Lender that issued such Letter of Credit.
“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Gibraltar.
“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.
“Gibraltar” means that term as defined in the first paragraph hereof.
“Government Account Receivable” means an Account that arises out of contracts
with or orders from the United States or any of its departments, agencies or
instrumentalities.
“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.
“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Subsidiary that shall
execute and deliver a Guaranty of Payment to the Administrative Agent, or become
a party by joinder to the Guaranty of Payment that was executed on the Closing
Date, subsequent to the Closing Date.
“Guaranty of Payment” means (a) the Fourth Amended and Restated Subsidiary
Guaranty executed and delivered on the Closing Date in connection with this
Agreement by the Guarantors of Payment (other than Alabama Metal Industries
Corporation, Diamond Perforated Metals, Inc. and Noll/Norwesco, LLC), (b) the
Alabama Metal Guaranty, (c) the Diamond Perforated Guaranty, (d) the
Noll/Norwesco Guaranty, and (e) any other guaranty of payment executed and
delivered subsequent to the Closing Date by a Guarantor of Payment, in each
case, as the same may from time to time be amended, restated or otherwise
modified.

 

26



--------------------------------------------------------------------------------



 



“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.
“GSCNY” means that term as defined in the first paragraph hereof.
“Hedge Agreement” means any Interest Rate Hedge Agreement, Currency Hedge
Agreement or Commodity Hedging Device.
“Immaterial Deposit Account” means a Deposit Account maintained by a Credit
Party that, at all times, has a balance of less than Fifty Thousand Dollars
($50,000); provided that the Immaterial Deposit Accounts of all Credit Parties
shall not, at any time, aggregate in excess of Two Hundred Thousand Dollars
($200,000).
“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and accrued expenses and deferred taxes incurred and paid in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all Synthetic
Leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs to the extent
that there is recourse against such Company or such Company is liable
(contingent or otherwise) under any such program, (i) all obligations to advance
funds to, or to purchase assets, property or services from, any other Person in
order to maintain the financial condition of such Person, (j) all indebtedness
of the types referred to in subparts (a) through (i) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Company is a general partner or joint
venturer, unless such indebtedness is expressly made non-recourse to such
Company, (k) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (l) any
guaranty of any obligation described in subparts (a) through (k) hereof.
“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under

 

27



--------------------------------------------------------------------------------



 



the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be an Insolvent
Lender solely by virtue of the ownership or acquisition of an equity interest in
such Lender or a parent company thereof by a governmental authority or an
instrumentality thereof. Any Insolvent Lender shall cease to be an Insolvent
Lender when the Administrative Agent determines, in its reasonable discretion,
that such Insolvent Lender is no longer an Insolvent Lender based upon the
characteristics set forth in this definition.
“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement executed and delivered on or after the Prior Closing Date by
a Borrower or Guarantor of Payment, wherein such Borrower or Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by such Borrower or Guarantor of Payment, as the same may from time to time be
amended, restated or otherwise modified.
“Intellectual Property Security Amendment” means each Amendment and Confirmation
of Intellectual Property Security Agreement (or similar document) executed and
delivered on or after the Closing Date by a Borrower or Guarantor of Payment,
relating to an Intellectual Property Security Agreement previously delivered by
such Borrower or Guarantor of Payment.
“Interest Adjustment Date” means the last day of each Interest Period.
“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by the Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such Eurodollar Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by the Administrative
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a LIBOR Fixed Rate Loan shall be one month, two months, three months or six
months, in each case as the Administrative Borrower may select upon notice, as
set forth in Section 2.6 hereof; provided that (a) if the Administrative
Borrower shall fail to so select the duration of any Interest Period for a
Eurodollar Loan at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, the Borrowers shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.
“Interest Rate Hedge Agreement” means any hedge agreement, interest rate swap,
cap, collar or floor agreement, or other interest rate management device entered
into by a Company with any Person in connection with any Indebtedness of such
Company.
“Inventory” means inventory, as that term is defined in the U.C.C.

 

28



--------------------------------------------------------------------------------



 



“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.
“Judgment Amount” means that term as defined in Section 12.22(b) hereof.
“Judgment Currency” means that term as defined in Section 12.22(a) hereof.
“KeyBank” means KeyBank National Association, and its successors and assigns.
“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.
“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lenders and the Swing Line Lender.
“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.
“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by a Fronting Lender for the account of a
Borrower or a Guarantor of Payment, including amendments thereto, if any, and
shall have an expiration date no later than the earlier of (a) one year after
its date of issuance (provided that such Letter of Credit may provide for the
renewal thereof for additional one year periods), or (b) one year after the last
day of the Commitment Period.
“Letter of Credit Commitment” means the commitment of the Administrative Agent,
as a Fronting Lender, on behalf of the Revolving Lenders, to issue Letters of
Credit in an aggregate face amount of up to Forty Million Dollars ($40,000,000).
“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrowers or converted to a Revolving Loan pursuant
to Section 2.2(b)(v) hereof.
“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).
“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

29



--------------------------------------------------------------------------------



 



“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset, and the filing of, or
agreement to give, any financing statement perfecting a security interest or
providing a notice filing (other than a notice filing with respect to a
bailment, a consignment or an operating lease) of a lien or security interest
under the law of any jurisdiction.
“Loan” means a Revolving Loan, a Swing Loan or the Term Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Special Accounts and Borrowing
Base Certificate Letter, the Administrative Agent Fee Letter and the Closing Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.
“Lockbox” means the post office box rented by and in the name of one or more
Credit Parties in accordance with Section 7.1(a) hereof.
“Loss” means that term as defined in Section 12.22(b) hereof.
“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.
“Master Agreement” means that Master Agreement entered into by and among the
Credit Parties and the Administrative Agent (or another Lender pursuant to
Section 7.1(j) hereof) in connection with the cash management services
undertaken by the Administrative Agent (or such other Lender) on behalf of the
Companies.
“Material Adverse Effect” means any or all of the following: (a) any material
adverse effect on the business, operations, property, assets, liabilities,
financial or other condition or prospects of the Borrowers, or Gibraltar and its
Subsidiaries taken as a whole; (b) any material adverse effect on the ability of
a Borrower, or any other material Credit Party, to perform its obligations under
any of the Loan Documents to which it is a party; (c) any material adverse
effect on the ability of Gibraltar and its Subsidiaries, taken as a whole, to
pay their liabilities and obligations as they mature or become due; or (d) any
material adverse effect on the validity, effectiveness or enforceability, as
against any Credit Party, of any of the Loan Documents to which it is a party.
“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Twenty
Million Dollars ($20,000,000).

 

30



--------------------------------------------------------------------------------



 



“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on
Schedule 1 hereto, subject to decreases determined pursuant to Section 2.10(a)
hereof, increases pursuant to Section 2.10(b) hereof and assignments of
interests pursuant to Section 12.10 hereof; provided that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of a Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).
“Maximum Rate” means that term as defined in Section 2.4(e) hereof.
“Maximum Revolving Amount” means Two Hundred Fifty Million Dollars
($250,000,000), as such amount may be reduced pursuant to Section 2.10(a)
hereof.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.
“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), dated on or after
the Prior Closing Date, relating to the Real Property, executed and delivered by
a Credit Party, to further secure the Secured Obligations, as the same may from
time to time be amended, restated or otherwise modified.
“Mortgage Amendment” means each Open-End Mortgage Modification Agreement (or
similar agreement), relating to each Mortgage delivered prior to the Closing
Date, executed and delivered by a Company as of the Closing Date.
“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.
“Net Cash Proceeds” means, with respect to:
(a) any Asset Disposition, the Cash Proceeds resulting therefrom net of
(i) reasonable and customary expenses of sale incurred in connection with such
Asset Disposition, and other reasonable and customary fees and expenses
incurred, and all state and local taxes paid or reasonably estimated to be
payable by such Person as a consequence of such Asset Disposition and the
payment of principal, premium and interest of Indebtedness (other than the
Obligations) secured by the assets that are the subject of such Asset
Disposition and required to be, and that is, repaid under the terms thereof as a
result of such Asset Disposition, and (ii) incremental federal, state and local
income taxes paid or payable as a result thereof; and
(b) any Recovery Event, the Cash Proceeds resulting therefrom net of
(i) reasonable and customary expenses incurred in connection with such Recovery
Event, and local taxes paid or reasonably estimated to be payable by such Person
as a consequence of such Recovery Event and the payment of principal, premium
and interest of Indebtedness (other than the Obligations) secured by the assets
that are the subject of such Recovery Event and required to be, and that is,
repaid under the terms thereof as a result of such Recovery Event, and
(ii) incremental federal, state and local income taxes paid or payable as a
result thereof.

 

31



--------------------------------------------------------------------------------



 



“Noll/Norwesco Guaranty” means that certain Amended and Restated Guaranty of
Payment, dated as of the Closing Date, by Noll/Norwesco, LLC in favor of the
Administrative Agent, as the same may from time to time be amended, restated or
otherwise modified.
“Non-Consenting Lender” means that term as defined in Section 12.3(c) hereof.
“Non-Material Subsidiary” means a Company that (a) is not a Credit Party or the
equity holder of a Credit Party, (b) has aggregate assets of less than One
Million Dollars ($1,000,000), and has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than One
Million Dollars ($1,000,000), and (c) has aggregate revenues of less than One
Million Dollars ($1,000,000) and has no direct or indirect Subsidiaries with
aggregate revenues, for such Company and all such Subsidiaries, of more than One
Million Dollars ($1,000,000).
“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.
“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.
“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.
“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to the Administrative
Agent, the Swing Line Lender, any Fronting Lender, or any Lender pursuant to
this Agreement and the other Loan Documents, and includes the principal of and
interest on all Loans and all obligations of the Borrowers or any other Credit
Party pursuant to Letters of Credit; (b) each extension, renewal, consolidation
or refinancing of any of the foregoing, in whole or in part; (c) the commitment
and other fees, and any prepayment fees payable pursuant to this Agreement or
any other Loan Document; (d) all fees and charges in connection with the Letters
of Credit; (e) every other liability, now or hereafter owing to the
Administrative Agent or any Lender by any Company pursuant to this Agreement or
any other Loan Document; and (f) all Related Expenses.
“Operating Account” means a commercial Deposit Account designated “master
disbursement account” and maintained by GSCNY (for the benefit of the Credit
Parties) with the Administrative Agent (or another Lender pursuant to
Section 7.1(j) hereof), without liability by the Administrative Agent or any
Lender to pay interest thereon, from which account the Borrowers shall have the
right to withdraw funds until the Administrative Agent, on behalf of the
Lenders, terminates such right after the occurrence of a Default or an Event of
Default.
“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

 

32



--------------------------------------------------------------------------------



 



“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.
“Original Currency” means that term as defined in Section 12.22(a) hereof.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding under the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.
“Participant” means that term as defined in Section 12.11 hereof.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).
“Performance Guaranty” means a performance guaranty entered into in the ordinary
course of business and upon terms typical in the industry of the Borrowers;
provided that Performance Guaranties shall not include guaranties of
Indebtedness.
“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:
(a) the investments by Gibraltar or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

 

33



--------------------------------------------------------------------------------



 



(b) the loans by Gibraltar or a Domestic Subsidiary to a Foreign Subsidiary, in
such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;
(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company;
(d) loans by a Credit Party to, investments by a Credit Party in, and Letters of
Credit issued to or for the benefit of, a Foreign Subsidiary, so long as all
such loans, investments and Letters of Credit by all Credit Parties to (or for
the benefit of) all Foreign Subsidiaries do not exceed the aggregate (including
any amounts set forth in Schedule 5.11 hereto) amount of One Hundred Million
Dollars ($100,000,000) at any time outstanding; and
(e) guaranties by a Credit Party of Indebtedness of a Foreign Subsidiary, not
otherwise permitted under this definition, so long as all such guaranties by all
Credit Parties for all Foreign Subsidiaries does not exceed Ten Million Dollars
($10,000,000) at any time outstanding.
“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as the
aggregate amount of all such investments of all Companies does not exceed, for
any fiscal year of Gibraltar, an aggregate amount of Twenty-Five Million Dollars
($25,000,000).
“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.
“Pledge and Security Agreement” means the Fourth Amended and Restated Pledge and
Security Agreement, executed and delivered by each Credit Party in favor of the
Administrative Agent, for the benefit of the Lenders, dated as of the Closing
Date, as the same may from time to time be amended, restated or otherwise
modified.
“Pledge and Security Agreement Joinder” means each Pledge and Security Agreement
Joinder, executed and delivered by a Credit Party for the purpose of adding such
Credit Party as a party to a previously executed Pledge and Security Agreement.
“Pledged Entity” means the issuer of any Pledged Securities.
“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.3 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to one or more Credit Parties.
“Pledged Securities” means all of the Equity Interests now owned or hereafter
acquired by each Credit Party, and all of such Credit Party’s other rights,
title and interests in, or in any way related to, each Pledged Entity to which
any of such Equity Interests relate, and all proceeds thereof; provided that
Pledged Securities shall exclude (a) shares of capital stock or other equity

 

34



--------------------------------------------------------------------------------



 



interests of any Foreign Subsidiary that is not a first-tier Foreign Subsidiary,
and (b) shares of voting capital stock or other voting equity interests in any
first-tier Foreign Subsidiary in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first-tier Foreign Subsidiary. (Schedule 5 hereto lists, as of the Closing
Date, all of the Pledged Securities.)
“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
“Prior Closing Date” means July 24, 2009.
“Prior Credit Agreements” means that term as defined in the first Whereas clause
on the first page of this Agreement.
“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein or indicated in any financing statement shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the Collateral.
“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.
“Protective Advance” means a protective advance made by the Administrative Agent
in accordance with Section 2.18 hereof for the following:
(a) to pay and discharge past due taxes, assessments and governmental charges,
at any time levied on or with respect to any of the Collateral to the extent
that the applicable Company has failed to pay and discharge the same in
accordance with the requirements of this Agreement or any of the other Loan
Documents;
(b) to pay and discharge any claims of other creditors that are secured by any
Lien on any Collateral, other than a Lien permitted by Section 5.9 hereof;

 

35



--------------------------------------------------------------------------------



 



(c) to pay for the maintenance, repair, restoration and preservation of any
Collateral to the extent the Company that owns such Collateral fails to comply
with its obligations in regard thereto under this Agreement and the other Loan
Documents, or the Administrative Agent reasonably believes payment of the same
is necessary or appropriate to avoid a material loss or material diminution in
value of such Collateral;
(d) to obtain and pay the premiums on insurance for any Collateral to the extent
the Companies fail to maintain such insurance in accordance with the
requirements of this Agreement and the other Loan Documents; or
(e) to otherwise maintain, protect or preserve the Collateral or the rights of
the Lenders under the Loan Documents and is made to enhance the likelihood of,
or to maximize the amount of, repayment of the Secured Obligations.
“Real Property” means each parcel of real estate owned by a Credit Party, as set
forth on Schedule 4 hereto, together with all improvements and buildings thereon
and all appurtenances, easements or other rights thereto belonging, and subject
to a Mortgage, and any other parcel of real estate owned by a Credit Party and,
after the Closing Date, subject to a Mortgage.
“Recovery Event” means, with respect to any property, (a) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (b) the
destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within ninety (90) days after the occurrence of such destruction or damage,
(c) the condemnation, confiscation or seizure of, or requisition of title to or
use of, any property, or (d) in the case of any property located upon a
leasehold, the termination or expiration of such leasehold.
“Register” means that term as described in Section 12.10(i) hereof.
“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.
“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent and the Lenders to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Obligations or any part thereof, including, without
limitation, costs and expenses for appraisals, assessments and audits of any
Company or any such collateral; or (b) incidental or related to subpart
(a) above, including, without limitation, interest thereupon from the date
incurred, imposed or asserted until paid at the Default Rate.

 

36



--------------------------------------------------------------------------------



 



“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to the Administrative
Agent or the Lenders pursuant to or otherwise in connection with this Agreement;
provided that no Bank Product Agreement or Hedge Agreement shall constitute a
Related Writing hereunder.
“Renown” means Renown Specialties Company Ltd., a company organized under the
law of Canada.
“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.
“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of at least fifty-one percent (51%) of an amount (the
“Total Amount”) equal to the sum of:
(a) (i) during the Commitment Period, the Revolving Amount, or (ii) after the
Commitment Period, the Revolving Credit Exposure; and
(b) (i) at any time prior to the Term Loan Funding Date, the Term Loan
Commitment, or (ii) on and after the Term Loan Funding Date, the principal
outstanding under the Term Loan;
provided that the portion of the Total Amount held or deemed to be held by any
Defaulting Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
“Reserve” or “Reserves” means any amount that the Administrative Agent reserves,
without duplication, pursuant to Section 2.14 hereof, against the Borrowing
Base.
“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

 

37



--------------------------------------------------------------------------------



 



“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, including, but not limited to, the Indebtedness incurred pursuant
to the notes issued in connection with the Subordinated Indenture, or (c) the
exercise by any Company of any right of defeasance or covenant defeasance or
similar right with respect to any Subordinated Indebtedness, including but not
limited to the Indebtedness incurred pursuant to the notes issued in connection
with the Subordinated Indenture.
“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.10(b) hereof,
or decreased pursuant to Section 2.10(a) hereof.
“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.
“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Fronting Lenders to issue and each Revolving
Lender to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the lesser of
(i) the Borrowing Base, or (ii) the Revolving Amount.
“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.
“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.
“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 12.10 hereof.
“Revolving Loan” means a loan made to the Borrowers by the Revolving Lenders in
accordance with Section 2.2(a) hereof.
“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
“Secured Obligations” means, collectively, (a) the Obligations, (b) the
Designated Hedge Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender), and (c) the Bank Product Obligations owing
to a Lender (or an entity that is an affiliate of a then existing Lender).

 

38



--------------------------------------------------------------------------------



 



“Securities Account” means a securities account, as that term is defined in the
U.C.C.
“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated prior to, on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.
“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.
“Security Account” means a commercial Deposit Account maintained with the
Administrative Agent (or another Lender pursuant to Section 7.1(j) hereof),
without liability by the Administrative Agent or the Lenders to pay interest
thereon, as described in Section 7.1(f) hereof.
“Security Documents” means the Pledge and Security Agreement, each Pledge and
Security Agreement Joinder, each Intellectual Property Security Agreement, each
Intellectual Property Security Amendment, each Processor’s Waiver, each
Consignee’s Waiver, each Mortgage, each Landlord’s Waiver, each Bailee’s Waiver,
each Control Agreement, each U.C.C. Financing Statement or similar filing as to
a jurisdiction located outside of the United States of America filed in
connection herewith or perfecting any interest created in any of the foregoing
documents, and any other document pursuant to which any Lien is granted by a
Company or any other Person to the Administrative Agent, for the benefit of the
Lenders, as security for the Secured Obligations, or any part thereof, and each
other agreement executed or provided to the Administrative Agent in connection
with any of the foregoing, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced.
“Settlement Date” means that term as defined in Section 2.2(c)(ii) hereof.
“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

 

39



--------------------------------------------------------------------------------



 



“Special Accounts and Borrowing Base Certificate Letter” means that certain
Special Accounts and Borrowing Base Certificate Letter, dated as of the Closing
Date, by and between the Administrative Borrower and the Administrative Agent,
that sets forth certain special eligibility requirements with respect to agreed
upon specified Account Debtors, as the same may from time to time be amended,
restated or otherwise modified.
“Special Trust Account” means that term as defined in Section 2.12(d)(iii).
“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.
“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.
“Subordinated Indenture” means the Indenture, dated as of the December 8, 2005,
among Gibraltar, the subsidiary guarantors party thereto and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which Gibraltar has issued the
Subordinated Notes, as the same may, from time to time be amended, supplemented,
restated or otherwise modified or replaced.
“Subordinated Notes” means the 8% Senior Subordinated Notes Due 2015, as the
same may from time to time be amended, restated, supplemented or otherwise
modified.
“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
Gibraltar.

 

40



--------------------------------------------------------------------------------



 



“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the appropriate Fronting
Lender, issued by an issuer satisfactory to the Administrative Agent and such
Fronting Lender.
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrowers, on a discretionary basis, up to the aggregate
amount at any time outstanding of Ten Million Dollars ($10,000,000).
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.
“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.
“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.5(b) hereof.
“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrowers by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, (a) at all
times other than during a Cash Dominion Period, the earlier of (i) fifteen
(15) days after the date such Swing Loan is made, or (ii) the last day of the
Commitment Period; and (b) during a Cash Dominion Period, (i) the earlier of the
first Wednesday (or the next Business Day if such Wednesday is not a Business
Day) after the date such Swing Loan is made, or (ii) the last day of the
Commitment Period.
“Synthetic Lease” means any lease (a) that is accounted for by the lessee as an
Operating Lease, and (b) under which the lessee is intended to be the “owner” of
the leased property for federal income tax purposes.
“Target Company” means that certain business entity disclosed to the
Administrative Agent in writing prior to the Closing Date.
“Target Company Acquisition” means the Acquisition by a Credit Party of the
Target Company.
“Target Company Acquisition Agreements” means those certain contracts and
agreements entered into in connection with, and delivered pursuant to, the
Target Company Acquisition.
“Target EBITDA” means, for any period, in accordance with GAAP, net earnings for
such period, plus the aggregate amounts deducted in determining such net
earnings in respect of (a) income taxes, (b) interest expense, and
(c) depreciation and amortization charges.

 

41



--------------------------------------------------------------------------------



 



“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.
“Term Lender” means a Lender with a percentage of the Term Loan Commitment as
set forth on Schedule 1 hereto, or that acquires a percentage of the Term Loan
Commitment pursuant to Section 12.10 hereof.
“Term Loan” means the loan made to the Borrowers by the Term Lenders, in
accordance with Section 2.3 hereof.
“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan in the original principal amount of Thirty-Five Million
Dollars ($35,000,000) on the Term Loan Funding Date, with each Term Lender’s
obligation to participate therein being in the amount set forth opposite such
Term Lender’s name under the column headed “Term Loan Commitment Amount” as set
forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 12.10 hereof.
“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan.
“Term Loan Funding Date” means the date on which all of the following conditions
have been satisfied, in the reasonable opinion of the Administrative Agent:
(a) the Borrowers shall have provided to the Administrative Agent executed
copies of the Target Company Acquisition Agreements and all documents executed
in connection therewith, certified by a Financial Officer as true and complete,
which documents shall be in form and substance satisfactory to the
Administrative Agent, including evidence that (i) the total cash Consideration
for the Target Company Acquisition does not exceed One Hundred Thirty Million
Dollars ($130,000,000), and (ii) the Target Company Acquisition has been (or,
contemporaneously with the funding of the Term Loan, will be) consummated in
accordance with the terms of the Target Company Acquisition Agreements and in
compliance with applicable law and regulatory approvals;
(b) the Borrowers shall have delivered to the Administrative Agent a balance
sheet (adjusted to give effect to the transactions contemplated by the Target
Company Acquisition Agreements) for the most recently completed calendar month
for which the Borrowers should have delivered financial statements pursuant to
Section 5.3(b) hereof, to be in form and substance satisfactory to the
Administrative Agent; and
(c) the Borrowers shall have provided to the Administrative Agent a calculation,
certified by a Financial Officer, evidencing that on the Term Loan Funding Date
the Term Loan Funding Date Available Liquidity shall be no less than Thirty-Five
Million Dollars ($35,000,000).

 

42



--------------------------------------------------------------------------------



 



“Term Loan Funding Date Available Liquidity” means, on the Term Loan Funding
Date, the sum of (a) unrestricted and unencumbered (except as to any Lien of the
Administrative Agent, for the benefit of the Lenders) cash on hand of the Credit
Parties held at financial institutions located in the United States, plus
(b) the Revolving Credit Availability, minus (c) any accounts payable of a
Credit Party with balances over sixty (60) days past due.
“Term Loan Maturity Date” shall mean the date that is the third anniversary of
the Term Loan Funding Date.
“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.
“Third Amended Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.
“Total Commitment Amount” means the principal amount of Two Hundred Thirty-Five
Million Dollars ($235,000,000), as such amount may be increased pursuant to
Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof;
provided that, for the purposes of determining the Total Commitment Amount, the
Administrative Agent may, in its discretion, calculate the Dollar Equivalent of
any Alternate Currency Loan on any Business Day selected by the Administrative
Agent.
“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.
“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.
“United Steel Products” means United Steel Products Company, Inc., a Minnesota
corporation.
“United Steel Products and Renown Disposition” means the sale by GSCNY of all of
its outstanding equity interests in United Steel Products and Renown pursuant to
the United Steel Products and Renown Disposition Documents.
“United Steel Products and Renown Disposition Documents” means the United Steel
Products and Renown Purchase Agreement and each other document executed and
delivered in connection therewith.
“United Steel Products and Renown Purchase Agreement” means that certain Stock
Purchase Agreement, dated as of March 10, 2011, among GSCNY, MiTech Industries,
Inc., a Missouri corporation and MiTech Canada Ltd., a company organized under
the law of Canada.

 

43



--------------------------------------------------------------------------------



 



“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).
Section 1.2. Accounting Terms.
(a) Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.
(b) If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if Borrowers
adopt the International Financial Reporting Standards, and such change or
adoption results in a change in the calculation of any component (or components
in the aggregate) of the financial covenants set forth in Section 5.7 hereof or
the related financial definitions, at the option of the Administrative Agent,
the Required Lenders or the Administrative Borrower, the parties hereto will
enter into good faith negotiations to amend such financial covenants and
financial definitions in such manner as the parties shall agree, each acting
reasonably, in order to reflect fairly such change or adoption so that the
criteria for evaluating the financial condition of the Borrowers shall be the
same in commercial effect after, as well as before, such change or adoption is
made (in which case the method and calculating such financial covenants and
definitions hereunder shall be determined in the manner so agreed); provided
that, until so amended, such calculations shall continue to be computed in
accordance with GAAP as in effect prior to such change or adoption.
Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.
Section 1.4. Confirmation of Recitals. The Borrowers, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.

 

44



--------------------------------------------------------------------------------



 



ARTICLE II. AMOUNT AND TERMS OF CREDIT
Section 2.1. Amount and Nature of Credit.
(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrowers, participate in Swing Loans made by the Swing Line Lender to
the Borrowers, and issue or participate in Letters of Credit at the request of
the Borrowers, in such aggregate amount as the Borrowers shall request pursuant
to the Commitment; provided that in no event shall the aggregate principal
amount of all Loans and Letters of Credit outstanding under this Agreement be in
excess of the Total Commitment Amount.
(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrowers or the issuance of a Letter of
Credit:
(i) the Dollar Equivalent of the aggregate outstanding principal amount of Loans
made by such Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and
(ii) with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.
Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.
(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.
Section 2.2. Revolving Credit Commitment.
(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrowers in such amount or amounts as the
Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit

 

45



--------------------------------------------------------------------------------



 



Exposure and the Swing Line Exposure; provided that the Borrowers shall not
request any Alternate Currency Loan (and the Lenders shall not be obligated to
make an Alternate Currency Loan) if, after giving effect thereto, the Alternate
Currency Exposure would exceed the Alternate Currency Maximum Amount. The
Borrowers shall have the option, subject to the terms and conditions set forth
herein, to borrow Revolving Loans, maturing on the last day of the Commitment
Period, by means of any combination of Base Rate Loans, Eurodollar Loans or
Alternate Currency Loans. With respect to each Alternate Currency Loan, subject
to the other provisions of this Agreement, the Borrowers shall receive all of
the proceeds of such Alternate Currency Loan in one Alternate Currency and repay
such Alternate Currency Loan in the same Alternate Currency. Subject to the
provisions of this Agreement, the Borrowers shall be entitled under this
Section 2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period.
(b) Letters of Credit.
(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, a Fronting Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such Letters of Credit for the account of a Borrower or
a Guarantor of Payment, as the Administrative Borrower may from time to time
request. The Administrative Borrower shall not request any Letter of Credit (and
the Fronting Lenders shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (A) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment, or (B) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (C) with respect to a request for a Letter
of Credit to be issued in an Alternate Currency, the Alternate Currency Exposure
would exceed the Alternate Currency Maximum Amount. The issuance of each Letter
of Credit shall confer upon each Revolving Lender the benefits and liabilities
of a participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Revolving Lender’s Applicable Commitment
Percentage.
(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the applicable Fronting Lender, if
such Fronting Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit. Each such
request shall be in a form acceptable to the Administrative Agent (and the
applicable Fronting Lender, if such Fronting Lender is a Lender other than the
Administrative Agent) and shall specify the face amount thereof, whether such
Letter of Credit is a commercial documentary or a standby Letter of Credit, the
account party, the beneficiary, the requested date of issuance, amendment,
renewal or extension, the expiry date thereof, the Alternate Currency if a
Letter of Credit denominated in an Alternate Currency is requested, and the
nature of the transaction or obligation to be supported thereby. Concurrently
with each such request, the Borrowers, and any Guarantor of Payment for whose
account the Letter of Credit is to be issued, shall execute and deliver to the
Fronting Lender issuing such Letter of Credit an appropriate application and
agreement, being in the standard form of such Fronting Lender for such letters
of credit, as amended to conform to the provisions of this Agreement if required
by the Administrative Agent. The Administrative Agent shall give the applicable
Fronting Lender and each Revolving Lender notice of each such request for a
Letter of Credit.

 

46



--------------------------------------------------------------------------------



 



(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of a Borrower or a Guarantor of
Payment, the Borrowers agree to (A) pay to the Administrative Agent, for the pro
rata benefit of the Revolving Lenders, a non-refundable commission based upon
the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Fronting Lender issuing such Letter of Credit, an additional Letter of
Credit fee, which shall be paid on the date that such Letter of Credit is
issued, amended or renewed, at the rate of one-fourth percent (1/4%) of the face
amount of such Letter of Credit; and (C) pay to the Administrative Agent, for
the sole benefit of the Fronting Lender issuing such Letter of Credit, such
other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
such Fronting Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.
(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of a Borrower or a Guarantor of Payment, the Borrowers
agree to (A) pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter;
(B) pay to the Administrative Agent, for the sole benefit of the Fronting Lender
issuing such Letter of Credit, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued, amended or
renewed at the rate of one-fourth percent (1/4%) of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Fronting Lender issuing such Letter of Credit, such other issuance,
amendment, renewal, negotiation, draw, acceptance, telex, courier, postage and
similar transactional fees as are customarily charged by such Fronting Lender in
respect of the issuance and administration of similar letters of credit under
its fee schedule as in effect from time to time.
(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrowers shall reimburse the Fronting Lender that
issued such Letter of Credit for the amount drawn. In the event that the amount
drawn shall not have been reimbursed by the Borrowers within one Business Day of
the date of the drawing of such Letter of Credit, at the sole option of the
Administrative Agent (and the applicable Fronting Lender, if such Fronting
Lender is a Lender other than the

 

47



--------------------------------------------------------------------------------



 



Administrative Agent), the Borrowers shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in Section 2.6(d) hereof), in the amount
drawn. Such Revolving Loan shall be evidenced by the Revolving Credit Notes (or,
if a Lender has not requested a Revolving Credit Note, by the records of the
Administrative Agent and such Lender). Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Revolving Lender acknowledges and agrees that its obligation to
make a Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Fronting Lender that issued such
Letter of Credit, of the proceeds of such Revolving Loan shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. The Borrowers irrevocably authorize and instruct the
Administrative Agent to apply the proceeds of any borrowing pursuant to this
Section 2.2(b)(v) to reimburse, in full (other than such Fronting Lender’s pro
rata share of such borrowing), such Fronting Lender for the amount drawn on such
Letter of Credit. Each such Revolving Loan shall be deemed to be a Base Rate
Loan unless otherwise requested by and available to the Borrowers hereunder.
Each Revolving Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Lender has not requested a Revolving
Credit Note, its records relating to Revolving Loans) such Revolving Lender’s
pro rata share of the amounts paid and not reimbursed on the Letters of Credit.
(vi) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the applicable Fronting Lender if such Fronting Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, the Administrative Agent (and such Fronting Lender if the
Fronting Lender is a Lender other than the Administrative Agent) shall have the
right to request that each Revolving Lender fund a participation in the amount
due (or the Dollar Equivalent with respect to a Letter of Credit in an Alternate
Currency) with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or electronic
communication, in each case confirmed by telephone, or by telephone confirmed in
writing). Upon such notice, but without further action, such Fronting Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from such Fronting Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Revolving Lender’s Applicable Commitment Percentage of the
principal amount due with respect to such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Fronting Lender, such Revolving
Lender’s ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Applicable Commitment

 

48



--------------------------------------------------------------------------------



 



Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by the Borrowers pursuant to this Section 2.2(b)(vi)
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Each Revolving Lender shall comply with its
obligation under this Section 2.2(b)(vi) by wire transfer of immediately
available funds (in Dollars, and in the case of a Letter of Credit issued and
drawn in an Alternate Currency, the Dollar Equivalent for amounts drawn in such
Alternate Currency), in the same manner as provided in Section 2.6 hereof with
respect to Revolving Loans. Each Revolving Lender is hereby authorized to record
on its records such Revolving Lender’s pro rata share of the amounts paid and
not reimbursed on the Letters of Credit.
(vii) Existing Letters of Credit. Schedule 2.2 hereto contains a description of
all letters of credit (including the Bond Letter of Credit) outstanding on, and
to continue in effect after, the Closing Date (each, an “Existing Letter of
Credit”). Each Existing Letter of Credit was issued by a Fronting Lender as a
“Letter of Credit” under one of the Prior Credit Agreements and constitutes a
“Letter of Credit” for all purposes under this Agreement.
(viii) Auto-Renewal Letters of Credit. If the Administrative Borrower so
requests, a Letter of Credit shall have an automatic renewal provision; provided
that any Letter of Credit that has an automatic renewal provision must permit
the Administrative Agent (or the applicable Fronting Lender if such Fronting
Lender is a Lender other than the Administrative Agent) to prevent any such
renewal by giving prior notice to the beneficiary thereof not later than thirty
(30) days prior to the renewal date of such Letter of Credit. Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Administrative Agent (and such Fronting Lender) to permit at any time the
renewal of such Letter of Credit to an expiry date not later than one year after
the last day of the Commitment Period.
(ix) Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, upon such
termination, the Borrowers shall deposit with the Administrative Agent, for the
benefit of the Fronting Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the applicable Fronting Lender. Such
Fronting Lender shall be entitled to withdraw (with respect to the cash) or draw
(with respect to the Supporting Letter of Credit) amounts necessary to reimburse
such Fronting Lender for payments to be made under the Letters of Credit and any
fees and expenses associated with such Letters of Credit, or incurred pursuant
to the reimbursement agreements with respect to such Letters of Credit. The
Borrowers shall also execute such documentation as the Administrative Agent or
the applicable Fronting Lender may reasonably require in connection with the
survival of the Letters of Credit beyond the Commitment or this Agreement. After
expiration of all undrawn Letters of Credit, the Supporting Letter of Credit or
the remainder of the cash, as the case may be, shall promptly be returned to the
Administrative Borrower.

 

49



--------------------------------------------------------------------------------



 



(x) Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. No Letter of Credit shall be requested or issued hereunder if
any Revolving Lender is at such time an Affected Lender hereunder, unless the
Administrative Agent (and the applicable Fronting Lender) has entered into
satisfactory (to the Administrative Agent) arrangements with the Borrowers or
such Affected Lender to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender (including, without limitation, the posting of
cash collateral).
(xi) Letters of Credit Issued and Outstanding When One or More Revolving Lenders
are Affected Lenders. With respect to any Letters of Credit that have been
issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the applicable Fronting Lender) shall have
the right to require that the Borrowers or such Affected Lender cash
collateralize, in form and substance satisfactory to the Administrative Agent
(and the applicable Fronting Lender), such Letters of Credit so as to eliminate
or mitigate the reimbursement risk with respect to such Affected Lender.
(c) Swing Loans.
(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrowers in such amount or amounts as the Administrative Borrower,
through an Authorized Officer, may from time to time request and to which the
Swing Line Lender may agree; provided that the Administrative Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.
(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Administrative Borrower and the Revolving Lenders, the Borrowers
agree that the Swing Line Lender shall have the right, in its sole discretion,
to require that the then outstanding Swing Loans be refinanced as a Revolving
Loan. Such Revolving Loan shall be a Base Rate Loan unless otherwise requested
by and available to the Borrowers hereunder. Upon receipt of such notice by the
Administrative Borrower and the Revolving Lenders, the Borrowers shall be
deemed, on such day, to have requested a Revolving Loan in the principal

 

50



--------------------------------------------------------------------------------



 



amount of the Swing Loan in accordance with Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in Section 2.6(d) hereof). Such Revolving
Loan shall be evidenced by the Revolving Credit Notes (or, if a Revolving Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Revolving Lender). Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Revolving Lender acknowledges and agrees that such Revolving
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to the Administrative Agent, for the account of the Swing Line Lender,
of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. The Borrowers irrevocably authorize and instruct the Administrative
Agent to apply the proceeds of any borrowing pursuant to this Section 2.2(c)(ii)
to repay in full such Swing Loan. Each Revolving Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such
Revolving Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid
to refund such Swing Loan. Notwithstanding the foregoing, during a Cash Dominion
Period, the then outstanding Swing Loans shall be refinanced as Revolving Loans
as often as the Administrative Agent, in its sole discretion, deems appropriate,
but in no event later than 11:00 A.M. (Eastern time) on each Wednesday (or the
next Business Day if such Wednesday is not a Business Day) (each a “Settlement
Date”).
(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Revolving Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Revolving Lender
thereof (by facsimile or electronic communication, in each case confirmed by
telephone, or by telephone confirmed in writing). Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Swing Line
Lender, an undivided participation interest in the right to share in the payment
of such Swing Loan in an amount equal to such Revolving Lender’s Applicable
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the benefit of the Swing Line Lender,
such Revolving Lender’s ratable share of such Swing Loan (determined in
accordance with such Revolving Lender’s Applicable Commitment Percentage). Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Revolving Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans to be
made by such Revolving Lender.

 

51



--------------------------------------------------------------------------------



 



(iv) Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. No Swing Loan shall be requested or issued hereunder if any Revolving
Lender is at such time an Affected Lender hereunder, unless the Administrative
Agent has entered into satisfactory (to the Administrative Agent and the Swing
Line Lender) arrangements with the Borrowers or such Affected Lender to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender (including, without limitation, the posting of cash collateral).
(v) Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, the Administrative Agent shall have the
right to require that the Borrowers or such Affected Lender cash collateralize,
in form and substance satisfactory to the Administrative Agent, such Swing Loans
so as to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.
Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make the Term Loan to the Borrowers on the
Term Loan Funding Date, in the amount of the Term Loan Commitment. The Term Loan
shall be payable in eleven (11) consecutive quarterly installments of Two
Million Nine Hundred Sixteen Thousand Six Hundred Sixty-Six and 67/100 Dollars
($2,916,666.67), commencing on the First Term Loan Principal Payment Date, and
continuing on each Regularly Scheduled Payment Date thereafter, with the balance
thereof payable in full on the Term Loan Maturity Date. The Administrative
Borrower shall notify the Administrative Agent, in accordance with the notice
provisions of Section 2.6 hereof, whether the Term Loan will be a Base Rate Loan
or one or more Eurodollar Loans. The Term Loan may be a mixture of a Base Rate
Loan and one or more Eurodollar Loans. Once the Term Loan is made, any portion
of the Term Loan repaid may not be re-borrowed; provided that, if the Term Loan
Funding Date fails to occur on or before one hundred eighty (180) days after the
Closing Date, the commitment of the Term Lenders to make the Term Loan to the
Borrowers shall terminate, and the Term Lenders shall have no further
obligations under the Credit Agreement to make the Term Loan.
Section 2.4. Interest.
(a) Revolving Loans.
(i) Base Rate Loan. The Borrowers shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing December 31, 2011, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

52



--------------------------------------------------------------------------------



 



(ii) Eurodollar Loans. The Borrowers shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable Margin for Eurodollar Loans), at the
Derived Eurodollar Rate for Revolving Loans. Interest on such Eurodollar Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that, if an Interest Period shall exceed three months, the
interest must also be paid every three months, commencing three months from the
beginning of such Interest Period).
(iii) Alternate Currency Loans. The Borrowers shall pay interest on the unpaid
principal amount of each Revolving Loan that is an Alternate Currency Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto (but subject to changes in the Applicable Margin for
Alternate Currency Loans) through the last day of the Interest Period applicable
thereto, at the Derived Alternate Currency Rate. Interest on such Alternate
Currency Loan shall be payable on each Interest Adjustment Date with respect to
an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).
(b) Swing Loans. The Borrowers shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on Swing Loans shall be payable on each Regularly Scheduled
Payment Date. Each Swing Loan shall bear interest for a minimum of one day.
(c) Term Loan.
(i) Base Rate Loan. With respect to any portion of the Term Loan that is a Base
Rate Loan, the Borrowers shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing December 31, 2011, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at the Derived Base Rate for the
Term Loan from time to time in effect.
(ii) Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrowers shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for the Term Loan.
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that, if an Interest Period
shall exceed three months, the interest must also be paid every three months,
commencing three months from the beginning of such Interest Period).

 

53



--------------------------------------------------------------------------------



 



(d) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Administrative Agent or the
Required Lenders (i) the principal of each Loan and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate, (ii) the fee for the
aggregate undrawn amount of all issued and outstanding Letters of Credit shall
be increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from the
Borrowers hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of Default under
Section 8.1 or 8.12 hereof, the applicable Default Rate shall apply without any
election or action on the part of the Administrative Agent or any Lender.
(e) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Administrative Borrower for
distribution to the Borrowers, as appropriate. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.
Section 2.5. Evidence of Indebtedness.
(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrowers to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, the Borrowers shall execute a Revolving
Credit Note, payable to the order of such Revolving Lender in the principal
amount equal to its Applicable Commitment Percentage of the Revolving Amount,
or, if less, the aggregate unpaid principal amount of Revolving Loans made by
such Revolving Lender; provided that the failure of a Revolving Lender to
request a Revolving Credit Note shall in no way detract from the Borrowers’
obligations to such Revolving Lender hereunder.
(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrowers to repay the Swing Loans and to pay interest
thereon, the Borrowers shall execute a Swing Line Note, payable to the order of
the Swing Line Lender in the principal amount of the Swing Line Commitment, or,
if less, the aggregate unpaid principal amount of Swing Loans made by the Swing
Line Lender; provided that the failure of the Swing Line Lender to request a
Swing Line Note shall in no way detract from the Borrowers’ obligations to the
Swing Line Lender hereunder.

 

54



--------------------------------------------------------------------------------



 



(c) Term Loan. Upon the request of a Term Lender, to evidence the obligation of
the Borrowers to repay the portion of the Term Loan made by such Term Lender and
to pay interest thereon, the Borrowers shall execute a Term Note, payable to the
order of such Term Lender in the principal amount of its Applicable Commitment
Percentage of the Term Loan Commitment; provided that the failure of such Term
Lender to request a Term Note shall in no way detract from Borrowers’
obligations to such Term Lender hereunder.
Section 2.6. Notice of Loans and Credit Events; Funding of Loans.
(a) Notice of Loans and Credit Events. The Administrative Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, (iii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing of an Alternate
Currency Loan, and (iv) 2:00 P.M. (Eastern time) on the proposed date of
borrowing of a Swing Loan (or such later time as agreed to from time to time by
the Swing Line Lender); provided that, during a Cash Dominion Period, if a
request for a Revolving Loan that is a Base Rate Loan shall not be on a
Settlement Date, such request shall be deemed to be a request for a Swing Loan
(unless the Administrative Agent shall elect to have the Revolving Lenders fund
such request with a Revolving Loan that meets the requirements of this
Section 2.6) so long as the Swing Line Exposure does not exceed the Swing Line
Commitment. An Authorized Officer of the Administrative Borrower may verbally
request a Loan, so long as a Notice of Loan is received by the end of the same
Business Day, and, if the Administrative Agent or any Lender provides funds or
initiates funding based upon such verbal request, the Borrowers shall bear the
risk with respect to any information regarding such funding that is later
determined to have been incorrect. The Borrowers shall comply with the notice
provisions set forth in Section 2.2(b) hereof with respect to Letters of Credit.
(b) Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount, type of currency and Interest Period (if
applicable) promptly upon the receipt of a Notice of Loan (other than for a
Swing Loan, or a Revolving Loan to be funded as a Swing Loan), and, in any
event, by 2:00 P.M. (Eastern time) on the date such Notice of Loan is received.
On the date that the Credit Event set forth in such Notice of Loan is to occur,
each such Revolving Lender shall provide to the Administrative Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, or, with respect to an
Alternate Currency, in the applicable Alternate Currency, in federal or other
immediately available funds, required of it. If the Administrative Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Revolving Lender, the Administrative Agent shall have the right, upon prior
notice to the Administrative Borrower, to debit any account of a Credit Party or
otherwise receive such amount from the Borrowers, promptly after demand, in the
event that such Revolving Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Revolving Lender at the
Federal Funds Effective Rate in the event that such Revolving Lender shall fail
to provide its portion of the Loan on the date requested and the Administrative
Agent shall elect to provide such funds.

 

55



--------------------------------------------------------------------------------



 



(c) Conversion and Continuation of Loans.
(i) At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto. Swing Loans may be converted by the Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii) hereof. No
Alternate Currency Loan may be converted to a Base Rate Loan or Eurodollar Loan
and no Base Rate Loan or Eurodollar Loan may be converted to an Alternate
Currency Loan.
(ii) At the request of the Administrative Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.
(d) Minimum Amount for Loans. Each request for:
(i) a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number) of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000) (or, with respect to an Alternate Currency Loan, such approximately
comparable amount as shall result in an amount rounded to the nearest whole
number);
(ii) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of One Million Dollars ($1,000,000),
provided that, during a Cash Dominion Period, there shall be no minimum amount
for Base Rate Loans; and
(iii) a Swing Loan shall be in an amount of not less than Five Hundred Thousand
Dollars ($500,000), or such lower amount as may be agreed to by the Swing Line
Lender, provided that, during a Cash Dominion Period, there shall be no minimum
amount for Swing Loans.
(e) Interest Periods. The Administrative Borrower shall not request that LIBOR
Fixed Rate Loans be outstanding for more than eight different Interest Periods
at the same time, or such higher number of Interest Periods as agreed to in
writing by the Administrative Agent.

 

56



--------------------------------------------------------------------------------



 



(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrowers request a Revolving Loan pursuant to
Section 2.6(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its sole discretion,
to require the non-Defaulting Lenders to honor such request by making a non
pro-rata Revolving Loan to the Borrowers in an amount equal to (i) the amount
requested by the Administrative Borrower, minus (ii) the portions of such
Revolving Loan that should have been made by such Defaulting Lenders. For
purposes of such Revolving Loans, the Revolving Lenders that are making such
Revolving Loan shall do so in the amount of their Applicable Commitment
Percentages of the amount requested by the Borrowers. For the avoidance of
doubt, in no event shall the aggregate outstanding principal amount of Loans
made by a Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, be in excess of the Maximum Amount for
such Lender.
Section 2.7. Payment on Loans and Other Obligations.
(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an Alternate Currency, all payments to the Fronting Lender (and to any
Lender that shall have funded its participation in such Letter of Credit) shall
be made in Dollars in the Dollar Equivalent (as determined on the date and at
the time of drawing of such Letter of Credit) of the amount of such Letter of
Credit. All such payments shall be remitted by the Borrowers to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 12.4 hereof (or at such other office or account as
designated in writing by the Administrative Agent to the Administrative
Borrower), for the account of the Revolving Lenders (or the appropriate Fronting
Lender or the Swing Line Lender, as appropriate) not later than 11:00 A.M.
(Eastern time) on the due date thereof in same day funds. Any such payments
received by the Administrative Agent after 11:00 A.M. (Eastern time) shall be
deemed to have been made and received on the next Business Day.
(c) Payments in Dollars from Borrowers. With respect to (i) any Loan (other than
an Alternate Currency Loan), or (ii) any other payment to the Administrative
Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to the Administrative Agent of the
principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrowers
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 12.4 hereof for the
account of the appropriate Lenders (or the appropriate Fronting Lender or the
Swing Line Lender, as appropriate) not later than 11:00 A.M. (Eastern time) on
the due date thereof in immediately available funds. Any such payments received
by the Administrative Agent (or such Fronting Lender or the Swing Line Lender)
after 11:00 A.M. (Eastern time) shall be deemed to have been made and received
on the next Business Day.

 

57



--------------------------------------------------------------------------------



 



(d) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Fronting Lender issuing such Letter of Credit) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by the Administrative Agent for the account
of such Lender. Notwithstanding the foregoing, during a Cash Dominion Period,
the Administrative Agent shall distribute payments received hereunder on each
Settlement Date as set forth in Section 2.17(d) hereof (and more frequently if
deemed appropriate by the Administrative Agent). Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds. Payments received by the Administrative Agent in
any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds. Each appropriate Lender shall record any principal,
interest or other payment, the principal amounts of Base Rate Loans, LIBOR Fixed
Rate Loans and Swing Loans, and Letters of Credit, the type of currency for each
Loan, all prepayments and the applicable dates, including Interest Periods, with
respect to the Loans made, and payments received by such Lender, by such method
as such Lender may generally employ; provided that failure to make any such
entry shall in no way detract from the obligations of the Borrowers under this
Agreement or any Note. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.
(e) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a LIBOR Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.
(f) Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to
Sections 2.2(b)(vi), 2.2(c)(iii), and 2.6(b) hereof, and, with respect to any
Defaulting Lender, second, to fulfill its obligations to make Loans.
(g) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to Borrowers that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans of the Borrowers that were not advanced pro rata.

 

58



--------------------------------------------------------------------------------



 



Section 2.8. Prepayment.
(a) Right to Prepay.
(i) The Borrowers shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Administrative Borrower, representing the obligations under any Specific
Commitment with the proceeds of such prepayment to be distributed on a pro rata
basis to the holders of the Specific Commitment being prepaid. Such payment
shall include interest accrued on the amount so prepaid to the date of such
prepayment and any amount payable under Article III hereof with respect to the
amount being prepaid. Prepayments of Base Rate Loans shall be without any
premium or penalty. Each prepayment of a Term Loan shall be applied to the
principal installments thereof in the inverse order of their respective
maturities.
(ii) The Borrowers shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Administrative Borrower,
plus interest accrued on the amount so prepaid to the date of such prepayment.
(iii) Notwithstanding anything in this Section 2.8 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Revolving
Loans that were not advanced pro rata by all of the Revolving Lenders, any
prepayment of a Loan shall first be applied to Revolving Loans made by the
Revolving Lenders during any period in which a Defaulting Lender or Insolvent
Lender shall exist.
(b) Notice of Prepayment. The Administrative Borrower shall give the
Administrative Agent irrevocable written notice of prepayment of (i) a Base Rate
Loan or Swing Loan by no later than 11:00 A.M. (Eastern time) one Business Day
before the Business Day on which such prepayment is to be made, and (ii) a LIBOR
Fixed Rate Loan by no later than 1:00 P.M. (Eastern time) three Business Days
before the Business Day on which such prepayment is to be made; provided that
this notice requirement shall not be applicable, during a Cash Dominion Period,
with respect to the daily application of funds in the Cash Collateral Account to
prepay the Loans.
(c) Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in the
principal amount of not less than the lesser of One Million Dollars
($1,000,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.12
or Article III hereof.

 

59



--------------------------------------------------------------------------------



 



Section 2.9. Commitment and Other Fees.
(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee from the Closing Date to and including the
last day of the Commitment Period, payable quarterly, at a rate per annum equal
to (i) thirty-seven and one-half (37.50) basis points, multiplied by (ii)
(A) the average daily Revolving Amount in effect during such quarter, minus (B)
the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter. The commitment fee shall be payable in arrears,
on December 31, 2011 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.
(b) Ticking Fee. The Borrowers shall pay to the Administrative Agent, for the
ratable account of the Term Lenders, as a consideration for the Term Loan
Commitment, a ticking fee from the Closing Date to and including the earlier of
(i) the Term Loan Funding Date or (ii) April 10, 2012, at a rate per annum equal
to (A) for the period from the Closing Date to January 10, 2012, thirty-seven
and one-half (37.50) basis points, multiplied by the Term Loan Commitment, and
(B) for the period from January 11, 2012 through April 10, 2012, fifty (50.00)
basis points, multiplied by the Term Loan Commitment. The term loan commitment
fee shall be payable on December 31, 2011 and continuing on each Regularly
Scheduled Payment Date thereafter and on the earlier of (1) the Term Loan
Funding Date, and (2) April 10, 2012.
(c) Administrative Agent Fee. The Borrowers shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.
(d) Collateral Audit and Appraisal Fees. The Borrowers shall promptly reimburse
the Administrative Agent, for its sole benefit, for all costs and expenses
relating to any collateral assessment that may be conducted from time to time by
or on behalf of the Administrative Agent, the scope and frequency of which shall
be in the sole discretion of the Administrative Agent; provided that, absent an
Event of Default, the Borrowers need not reimburse the Administrative Agent for
more than (i) three collateral field audits during a calendar year, or (ii) one
Inventory appraisal during a calendar year. The estimated costs and expenses for
field audits and appraisals performed by the Administrative Agent during the
absence of an Event of Default shall be as set forth in the Administrative Agent
Fee Letter.
(e) Authorization to Debit Account. Each Credit Party hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of one or
more Credit Parties, amounts owing to the Administrative Agent and the Lenders
by any Borrower under this Agreement and the Loan Documents for payment of fees,
expenses and other amounts incurred or owing in connection therewith.

 

60



--------------------------------------------------------------------------------



 



Section 2.10. Modifications to Commitment.
(a) Optional Reduction of Revolving Credit Commitment. The Administrative
Borrower may at any time and from time to time permanently reduce in whole or
ratably in part the Revolving Amount to an amount not less than the then
existing Revolving Credit Exposure, by giving the Administrative Agent not fewer
than five Business Days’ (or thirty (30) days if the Total Commitment Amount is
to be reduced or terminated in its entirety) written notice of such reduction,
provided that any such partial reduction shall be in an aggregate amount, for
all of the Lenders, of not less than Five Million Dollars ($5,000,000),
increased in increments of One Million Dollars ($1,000,000). The Administrative
Agent shall promptly notify each Revolving Lender of the date of each such
reduction and such Revolving Lender’s proportionate share thereof. After each
such partial reduction, the commitment fees payable hereunder shall be
calculated upon the Revolving Amount as so reduced. If the Borrowers reduce in
whole the Revolving Credit Commitment, on the effective date of such reduction
(the Borrowers having prepaid in full the unpaid principal balance, if any, of
the Loans, together with all interest (if any) and commitment and other fees
accrued and unpaid with respect thereto, and provided that no Letter of Credit
Exposure or Swing Line Exposure shall exist), all of the Revolving Credit Notes
shall be delivered to the Administrative Agent marked “Canceled” and the
Administrative Agent shall redeliver such Revolving Credit Notes to the
Administrative Borrower. Any partial reduction in the Revolving Amount shall be
effective during the remainder of the Commitment Period. Upon each decrease of
the Revolving Amount, the Maximum Revolving Amount and the Total Commitment
Amount shall be proportionally decreased.
(b) Increase in Commitment.
(i) At any time during the Commitment Increase Period, the Administrative
Borrower may request that the Administrative Agent increase the Revolving Amount
from the Closing Revolving Amount up to an amount that shall not exceed the
Maximum Revolving Amount. Each such request for an increase shall be in an
amount of at least Twenty-Five Million Dollars ($25,000,000) (increased by
increments of One Million Dollars ($1,000,000)), or such lesser amount that
shall cause the Revolving Amount to increase up to the Maximum Revolving Amount,
and may be made by either (A) increasing, for one or more Revolving Lenders,
with their prior written consent, their respective Revolving Credit Commitments,
or (B) including one or more Additional Lenders, each with a new commitment
under the Revolving Credit Commitment, as a party to this Agreement (each an
“Additional Commitment” and, collectively, the “Additional Commitments”).
(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B) the
Administrative Agent shall provide to the Administrative Borrower and each
Lender a revised Schedule 1 to this Agreement, including revised Applicable
Commitment Percentages for each of the Revolving Lenders with respect to the
Revolving Credit Commitment, if appropriate, at least three Business Days prior
to the date of the effectiveness of such Additional Commitments (each an
“Additional Lender Assumption Effective Date”), (C) the Borrowers shall execute
and deliver to the Administrative Agent and the Revolving Lenders such
replacement or additional Revolving Credit Notes as shall be required by the
Administrative Agent (and requested by the Lenders); and (D) the Borrowers
shall, on the Additional Lender Assumption Effective Date, deliver to the
Administrative Agent, for the benefit of the Lenders, an opinion of counsel, in
form and substance satisfactory to the Administrative Agent, indicating that the
Obligations incurred pursuant to the Additional Commitments are permitted to be
incurred, and permitted to be secured, pursuant to the Subordinated Indenture
(or any replacement indenture or similar document). The Lenders hereby authorize
the Administrative Agent to execute each Additional Lender Assumption Agreement
on behalf of the Lenders.

 

61



--------------------------------------------------------------------------------



 



(iii) On each Additional Lender Assumption Effective Date, the Revolving Lenders
shall make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Revolving
Lenders such outstanding amounts, based on the revised Applicable Commitment
Percentages and to otherwise carry out fully the intent and terms of this
Section 2.10(b) (and the appropriate Borrower shall pay to the Revolving Lenders
any amounts that would be payable pursuant to Section 3.3 hereof if such
adjustments among the Revolving Lenders would cause a prepayment of one or more
LIBOR Fixed Rate Loans). In connection therewith, it is understood and agreed
that the Maximum Amount of any Lender will not be increased (or decreased except
pursuant to subsection (a) hereof) without the prior written consent of such
Lender. The Administrative Borrower shall not request any increase in the
Revolving Amount pursuant to this subsection (b) if a Default or an Event of
Default shall then exist, or, after giving pro forma effect to any such
increase, would exist. Upon each increase of the Revolving Amount, the Total
Commitment Amount shall be increased by a like amount.
Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.
Section 2.12. Mandatory Payments.
(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrowers shall, as promptly
as practicable, but in no event later than the next Business Day, pay an
aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.
(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrowers shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

 

62



--------------------------------------------------------------------------------



 



(c) Mandatory Prepayments. The Borrowers shall make Mandatory Prepayments (each
a “Mandatory Prepayment”) in accordance with the following provisions:
(i) Excess Cash Flow. The Borrowers shall, on a date mutually agreeable to the
Administrative Agent and the Administrative Borrower, but in no event later than
March 31 of each year, until the Term Loan shall have been paid in full, make a
prepayment on the Term Loan in an amount not less than twenty-five percent (25%)
of the Excess Cash Flow for the most recently completed fiscal year (commencing
with the fiscal year ending December 31, 2012), if any.
(ii) Sale of Assets. If, during any fiscal year of Gibraltar, the Companies have
received cumulative Net Cash Proceeds of at least Ten Million Dollars
($10,000,000) during such fiscal year from one or more Asset Dispositions made
pursuant to Section 5.12 hereof, not later than three Business Days following
the date of receipt of any Cash Proceeds in excess of such amount, Borrowers
shall make a Mandatory Prepayment in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds then received in excess of such amount from any
Asset Disposition.
(iii) Additional Indebtedness. Not later than the Business Day following the
date of the receipt by any Credit Party of the cash proceeds (net of
underwriting discounts and commissions, placement agent fees and other customary
fees and costs associated therewith) from any sale or issuance of any
Indebtedness (other than Subordinated Indebtedness incurred pursuant to an
Acquisition and as permitted by Section 5.8(j) hereof) incurred pursuant to
Section 5.8(g), (h), (i) or (j) hereof, Borrowers shall make a Mandatory
Prepayment in an amount equal to one hundred percent (100%) of such net cash
proceeds.
(iv) Recovery Event. If, during any fiscal year of Gibraltar, any Credit Party
shall have received cumulative Cash Proceeds during such fiscal year from one or
more Recovery Events equal to more than five percent (5%) of Consolidated Net
Worth, not later than the third Business Day following the date of receipt of
any Cash Proceeds in excess of such amount, the Borrowers will make a Mandatory
Prepayment of the Term Loan with an amount equal to one hundred percent (100%)
of the Net Cash Proceeds then received in excess of such amount from any
Recovery Event; provided that if (A) no Default or Event of Default has occurred
and is continuing, and (B) the Administrative Borrower notifies the
Administrative Agent and the Lenders in writing that it intends to rebuild or
restore the affected property and that such rebuilding or restoration can be
accomplished within two hundred seventy (270) days out of such Cash Proceeds and
other funds available to the Borrowers, then no such Mandatory Prepayment shall
be required if the Borrowers actually use such Cash Proceeds for application to
the costs of rebuilding or restoration of the affected property within such two
hundred seventy (270) day period. Any amounts not so applied to the costs of
rebuilding or restoration within such two hundred seventy (270) day period shall
be applied to the Mandatory Prepayment of the Term Loan as provided above.

 

63



--------------------------------------------------------------------------------



 



(d) Application of Mandatory Prepayments.
(i) Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred, each Mandatory Prepayment required to be made
pursuant to subsection (c) hereof shall be applied (A) first, to the Term Loan,
until paid in full (provided that any Term Lender may decline to accept its pro
rata share of such Mandatory Prepayment, in which case such Term Lender’s share
of such Mandatory Prepayment shall be applied as set forth in subpart
(B) hereof), and (B) second, to any outstanding Revolving Loans; provided that
any Mandatory Prepayment made prior to the Term Loan Funding Date shall be
applied to outstanding Revolving Loans unless the Required Lenders, in their
sole discretion, shall require such Mandatory Prepayment be applied to
permanently reduce the Term Loan Commitment.
(ii) Involving a Company After an Event of Default. If a Mandatory Prepayment is
required to be made pursuant to subsection (c) hereof at the time that an Event
of Default shall have occurred, then such Mandatory Prepayment shall be paid by
the Administrative Borrower to the Administrative Agent to be applied to the
following, on a pro rata basis among: (A) the Revolving Amount (with payments to
be made in the following order: Revolving Loans, Swing Loans, and to be held by
the Administrative Agent in a special account as security for any Letter of
Credit Exposure pursuant to subsection (iii) hereof), and (B) the unpaid
principal balance of the Term Loan.
(iii) Involving Letters of Credit. Any amounts to be distributed for application
to a Revolving Lender’s liabilities with respect to any Letter of Credit
Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until a drawing on any
Letter of Credit, at which time such amounts, together with interest accrued
thereon, shall be released by the Administrative Agent and applied to such
liabilities. If any such Letter of Credit shall expire without having been drawn
upon in full, the amounts held in the Special Trust Account with respect to the
undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subsections (i) and (ii) above.
(e) Mandatory Payments Generally. Unless otherwise designated by the
Administrative Borrower, each Mandatory Prepayment made with respect to a
Specific Commitment pursuant to subsection (a) or (c) hereof shall be applied in
the following order: (i) first, to the outstanding Base Rate Loans, (ii) second,
to the outstanding Eurodollar Loans, and (iii) third, to the outstanding
Alternate Currency Loans (or, at the discretion of the Administrative Agent, to
cash collateralize Alternate Currency Loans until the applicable Interest
Adjustment Date); provided that, in each case, if the outstanding principal
amount of any LIBOR Fixed Rate Loan shall be reduced to an amount less than the
minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such LIBOR Fixed Rate Loan shall be converted into a Base Rate
Loan on the date of such prepayment. Any prepayment of a LIBOR Fixed Rate Loan
or Swing Loan pursuant to this Section 2.12 shall be subject to the prepayment
provisions set forth in Article III hereof. Each Mandatory Prepayment made with
respect to the Term Loan shall be applied to the payments of principal in the
inverse order of maturities.

 

64



--------------------------------------------------------------------------------



 



Section 2.13. Liability of Borrowers.
(a) Joint and Several Liability. Each Borrower hereby authorizes the
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder. Each Borrower acknowledges and agrees that the Administrative
Agent and the Lenders are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Obligations and any
other amount payable under this Agreement and the other Loan Documents. Each
Borrower agrees that it is receiving or will receive a direct pecuniary benefit
for each Loan made or Letter of Credit issued hereunder.
(b) Appointment of Administrative Borrower. Each Credit Party hereby irrevocably
appoints the Administrative Borrower as the borrowing agent and attorney-in-fact
for all Credit Parties, which appointment shall remain in full force and effect
unless and until the Administrative Agent shall have received prior written
notice signed by each Credit Party that such appointment has been revoked and
that another Borrower has been appointed the Administrative Borrower. Each
Credit Party hereby irrevocably appoints and authorizes the Administrative
Borrower to (i) provide the Administrative Agent with all notices with respect
to Loans and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement, (ii) take such action as
the Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit, and (iii) exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Collateral of the Credit Parties in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to the
Borrowers in order to utilize the collective borrowing powers of the Credit
Parties in the most efficient and economical manner and at their request, and
that neither the Administrative Agent nor any Lender shall incur liability to
any Credit Party as a result hereof. Each Credit Party expects to derive
benefit, directly or indirectly, from the handling of the Collateral in a
combined fashion since the successful operation of each Credit Party is
dependent on the continued successful performance of the integrated group.
(c) Maximum Liability of GSCNY. Anything in this Agreement or any other Loan
Document to the contrary notwithstanding, in no event shall the maximum
liability of GSCNY exceed the maximum amount that (after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of
GSCNY from other Affiliates of GSCNY) would not render the rights to payment of
the Administrative Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.

 

65



--------------------------------------------------------------------------------



 



(d) Waivers of Each Borrower. In the event that any obligation of any Borrower
under this Agreement is deemed to be an agreement by such Borrower to answer for
the debt or default of another Credit Party or as an hypothecation of property
as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by the Administrative Agent and the Lenders
of any additional security of another Credit Party for the obligations secured
hereby, or the alteration or release in any manner of any security of another
Credit Party now or hereafter held in connection with the Obligations, and
consents that the Administrative Agent, the Lenders and any other Credit Party
may deal with each other in connection with such obligations or otherwise, or
alter any contracts now or hereafter existing between them, in any manner
whatsoever, including without limitation the renewal, extension, acceleration or
changes in time for payment of any such obligations or in the terms or
conditions of any security held. The Administrative Agent and the Lenders are
hereby expressly given the right, at their option, to proceed in the enforcement
of any of the Obligations independently of any other remedy or security they may
at any time hold in connection with such obligations secured and it shall not be
necessary for the Administrative Agent and the Lenders to proceed upon or
against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower. Each Borrower further waives any right of
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid to the Administrative Agent and the
Lenders by any other Credit Party until such time as the Commitment has been
terminated and the Secured Obligations have been repaid in full.
Section 2.14. Establishment of Reserves.
(a) Generally. The Administrative Agent, on behalf of the Lenders, shall have
the right, from time to time, in the good faith exercise of its reasonable
credit judgment (consistent with the asset-based nature of this credit), to
establish Reserves in such amounts and with respect to such matters as the
Administrative Agent deems necessary or appropriate, and to increase or decrease
such Reserves. In exercising such reasonable credit judgment, the Administrative
Agent may take into account factors that (i) will or could reasonably be
expected to adversely affect the value of any Collateral, the enforceability or
priority of the Liens of the Administrative Agent or the amount that the
Administrative Agent, for the benefit of the Lenders, would be likely to receive
in the liquidation of such Collateral, or (ii) may demonstrate that any
collateral report or financial information concerning the Credit Parties is
incomplete, inaccurate or misleading in any material respect. In exercising such
reasonable credit judgment, Reserves may be established against anticipated
obligations, contingencies or conditions affecting the Companies, including,
without limitation, (A) tax liabilities and other obligations owing to
Governmental Authorities, (B) asserted litigation liabilities, (C) anticipated
remediation for compliance with Environmental Laws, and (D) obligations owing to
any lessor of real property, any warehouseman, any processor or any mortgagor on
third-party mortgaged sites. Reserves may also be established with respect to
the dilution of accounts receivable, as a result of inventory appraisals and
other results of field examinations.

 

66



--------------------------------------------------------------------------------



 



(b) Reserve Requirements with Respect to Designated Hedge Agreements. With
respect to a Designated Hedge Agreement, the Designated Hedge Creditor for such
Designated Hedge Agreement shall provide to the Administrative Agent, (i) on a
monthly basis (within five days after the end of each calendar month) and as
often as the Administrative Agent shall request, a calculation of the net
termination value of such Designated Hedge Agreement, and (ii) all Designated
Hedge Documents related thereto promptly upon request by the Administrative
Agent. The Administrative Agent shall use such calculation to establish Reserves
against the Borrowing Base, in its reasonable discretion; provided that the
Administrative Agent shall have no liability to the Lenders (or any of their
affiliates) for establishing or failing to establish a sufficient Reserve.
Schedule 2.14 hereto sets forth the Designated Hedge Agreements existing as of
the Closing Date. The Credit Parties hereby consent to the Designated Hedge
Creditors providing any and all such information to the Administrative Agent.
Section 2.15. Addition of Collateral for Fixed Asset Advance. With respect to
any Equipment or Real Property that shall not be an Eligible Fixed Asset on the
Closing Date, the Borrowers shall have the ability to have such Equipment or
Real Property be considered as an Eligible Fixed Asset during the period from
the Term Loan Funding Date through the date that is sixty (60) days after the
Term Loan Funding Date, on the following conditions:
(a) an appraisal report of such Equipment or Real Property is obtained prior to
the date that is sixty (60) days after the Term Loan Funding Date, provided that
such appraisal shall have been completed on behalf of, and accepted by, the
Administrative Agent, in its sole discretion;
(b) if Real Property, all of the conditions set forth in Section 4.3(g) hereof
shall have been met with respect to such Real Property prior to the date that is
sixty (60) days after the Term Loan Funding Date; and
(c) the Borrowers shall have delivered to the Administrative Agent such other
supporting documentation and Security Documents as may be deemed necessary or
advisable by the Administrative Agent;
provided that, notwithstanding anything in this Agreement to the contrary, if
any Credit Party shall sell or otherwise dispose of Eligible Fixed Assets that
were part of the calculation of the Eligible Fixed Asset Amount (for its most
recent period of determination), then the Administrative Agent may, in its sole
discretion, permit Borrowers to replace such Eligible Fixed Assets with Eligible
Real Property not previously part of the Eligible Fixed Asset Amount, but only
so long as (i) the addition of such Eligible Real Property does not result in an
increase of the Eligible Fixed Asset Amount as in effect prior to such sale or
disposition, and (ii) such Credit Party shall have delivered to the
Administrative Agent all documentation required by the Administrative Agent with
respect to such Eligible Real Property, in form and substance satisfactory to
the Administrative Agent.
Section 2.16. Addition of Borrowing Base Company. Upon the Acquisition by a
Credit Party of a Person that becomes a Domestic Subsidiary following such
Acquisition, at the request of the Administrative Borrower and at the sole
discretion of the Administrative Agent, such Domestic Subsidiary may become a
Borrowing Base Company hereunder, provided that, in addition to the
Administrative Agent’s consent, (a) such Domestic Subsidiary shall have complied
with all requirements of Section 5.21 hereof, (b) such Domestic Subsidiary shall
have provided to the Administrative Agent such corporate governance and
authorization

 

67



--------------------------------------------------------------------------------



 



documents and an opinion of counsel and any other documents and items as may be
deemed necessary or advisable by the Administrative Agent, all of the foregoing
to be in form and substance satisfactory to the Administrative Agent, and
(c) the Accounts and Inventory of such Domestic Subsidiary shall not be included
in the determination of the Borrowing Base until the assets of such Domestic
Subsidiary shall have been appraised and otherwise evaluated (including by a
field examination) in a manner and by appraisers satisfactory to the
Administrative Agent (provided that Accounts and Inventory of the Target Company
shall be included in the determination of the Borrowing Base immediately upon
the consummation of the Target Company Acquisition, but only for a period of
sixty (60) days after the consummation of the Target Company Acquisition (unless
a longer period is agreed to by the Administrative Agent, in its sole
discretion) unless appropriate appraisals and field examinations are conducted).
Section 2.17. Record of Advances; Application of Collections.
(a) Maintenance of Record of Advances. The Administrative Agent, on behalf of
the Lenders, shall maintain records in respect of the Credit Parties that shall
reflect (i) the aggregate outstanding principal amount of Revolving Loans and
accrued interest, (ii) the unreimbursed Letter of Credit drawings, (iii) the
aggregate outstanding principal amount of Swing Loans and accrued interest, and
(iv) all other Obligations that shall have become payable hereunder (the
“Advance Record”). Each entry by the Administrative Agent in the Advance Record
shall be, to the extent permitted by applicable law and absent manifest error,
prima facie evidence of the data entered. Such entries by the Administrative
Agent shall not be a condition to the Borrowers’ obligation to repay the
Obligations.
(b) Charges, Credits and Reports. The Borrowers hereby authorize the
Administrative Agent, on behalf of the Lenders, to charge the Advance Record
with all Revolving Loans, Swing Loans and all other Obligations under this
Agreement or any other Loan Document. The Advance Record will be credited in
accordance with the provisions of this Agreement with all payments received by
the Administrative Agent directly from the Borrowers or any other Credit Party
or otherwise for the account of the Borrowers or any other Credit Party pursuant
to this Agreement. The Administrative Agent shall send the Administrative
Borrower monthly statements in accordance with the Administrative Agent’s
standard procedures. Any and all such periodic or other statements or
reconciliations of the Advance Record shall be final, binding and conclusive
upon the Borrowers and the other Credit Party in all respects, absent manifest
error, unless the Administrative Agent receives specific written objection
thereto from the Administrative Borrower within thirty (30) Business Days after
such statements or reconciliation shall have been sent to the Administrative
Borrower.
(c) Application of Specific Payments. Except for the crediting to the Advance
Record of Collections deposited to one or more Cash Collateral Accounts as
provided below, the Borrowers shall make all other payments to be made by the
Borrowers under this Agreement with respect to the Obligations not later than
2:00 P.M. (Eastern time) on the day when due, without setoff, counterclaim,
defense or deduction of any kind. Payments received after 2:00 P.M. (Eastern
time) shall be deemed to have been received on the next Business Day. Prior to
the occurrence of an Event of Default, the Administrative Borrower may specify
to the Administrative Agent the Obligations to which such payment is to be
applied. If the Administrative Borrower does not specify an application for such
payment or if an Event of Default has occurred, the Administrative Agent shall
apply such payment in its discretion.

 

68



--------------------------------------------------------------------------------



 



(d) Crediting of Collections. For the purpose of calculating interest on the
Obligations and determining the aggregate amount of Loans outstanding, the
amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections deposited into a Cash
Collateral Account shall be credited to the account of the Borrowers (as
reflected in the Advance Record) on the next Business Day after the Business Day
on which the Administrative Agent has received notice of the deposit of the
proceeds of such Collections into such Cash Collateral Account (including
automated clearinghouse and federal wire transfers); provided that immediately
available funds shall be applied on the same Business Day. Subject to the rights
of the Term Lenders to receive payments when due and of the Revolving Lenders
rights to receive payments of Alternate Currency Loans in the relevant Alternate
Currency, and subject to Section 9.9 hereof, Collections shall be credited as
follows: (i) first, to any costs and expenses due and payable under this
Agreement, (ii) second, to any fees due and payable under this Agreement,
(iii) third, to Swing Loans, (iv) fourth, to Base Rate Loans, (v) fifth, to
Eurodollar Loans, (vi) sixth, to Alternate Currency Loans (or, at the discretion
of the Administrative Agent, to cash collateralize Alternate Currency Loans
until the applicable Interest Adjustment Date), (vii) seventh, to the extent
that the Letter of Credit Exposure exceeds the Borrowing Base, to cash
collateralize the Letters of Credit as set forth in Section 2.2(b)(ix) hereof,
and (viii) eighth, any remainder thereof to be deposited into the Operating
Account. If Collections made on a date other than a Settlement Date are in
excess of the aggregate amount of Swing Loans outstanding, then such Collections
may, in the discretion of the Administrative Agent depending on the amount of
such payment, be credited towards the Swing Line Lender’s pro rata share of
Revolving Loans outstanding until such payments can be reallocated among the
Revolving Lenders on the next Settlement Date. Notwithstanding anything in this
Section 2.17 to the contrary, any amount held by the Administrative Agent to
cash collateralize Alternate Currency Loans pursuant to subpart (vi) above shall
be held in the Cash Collateral Accounts until repayment of such Alternate
Currency Loans at the applicable Interest Adjustment Dates. From time to time,
upon advance written notice to the Administrative Borrower, the Administrative
Agent may adopt such additional or modified regulations and procedures as the
Administrative Agent may deem reasonable and appropriate with respect to the
operation of the Cash Collateral Accounts and not substantially inconsistent
with the terms of this Agreement.
(e) Application of Deposits in Cash Collateral Accounts. Deposits of Collections
to the Cash Collateral Accounts shall be credited to the Advance Record of the
Borrowers on a daily basis in accordance with subsection (d) above, and thereby
reduce the Swing Line Exposure or the Revolving Credit Exposure (other than in
respect of the undrawn amount of any Letter of Credit outstanding) as the
Administrative Agent may choose, in its sole discretion; provided that, prior to
the occurrence of an Event of Default, the Administrative Agent will use
reasonable efforts to avoid applications of payments that would cause prepayment
of a Eurodollar Loan or Alternate Currency Loan prior to the expiration of the
applicable Interest Period. Upon payment in full of the Secured Obligations and
the termination of the Commitment, deposits of Collections to the Cash
Collateral Accounts shall be credited by the Administrative Agent as directed by
the Administrative Borrower.

 

69



--------------------------------------------------------------------------------



 



Section 2.18. Protective Advances. The Administrative Agent may, in its
reasonable discretion, make Protective Advances without the consent of the
Lenders, so long as (a) after giving effect to such Protective Advances, the
aggregate amount of outstanding Protective Advances shall not exceed five
percent (5%) of the Total Commitment Amount, and (b) the making of such
Protective Advances shall not cause the sum of (i) the Revolving Credit
Exposure, (ii) the Term Loan Exposure, and (iii) the aggregate amount of
outstanding Protective Advances, to be in excess of the Total Commitment Amount.
A Protective Advance is for the account of the Borrowers and shall constitute
Obligations. Any such Protective Advances incurred after the occurrence and
during the continuance of an Event of Default shall be deemed to have been made
in connection with the exercise of remedies by the Administrative Agent and
shall have the priority set forth in Section 9.9 hereof as expenses of the
Administrative Agent incurred in connection with the exercise of remedies under
this Agreement or the other Loan Documents. To the extent the Administrative
Agent makes Protective Advances, the Borrowers hereby agree to promptly
reimburse the Administrative Agent, on demand, for all such Protective Advances.
The advance of any such Protective Advances on any one occasion shall not
obligate the Administrative Agent to advance any Protective Advances on any
other occasion and nothing in this Section 2.18 shall be construed as excusing
any Company from the performance of any covenant or other agreement of such
Company with respect to any of the foregoing matters as set forth in this
Agreement or in any of the other Loan Documents. The Revolving Lenders shall
reimburse the Administrative Agent for any Protective Advances to the extent
that the Administrative Agent does not receive reimbursement pursuant to any
other provision of this Agreement, and, at the sole option of the Administrative
Agent, the Administrative Agent may reimburse itself for Protective Advances
through the making of a Swing Loan or by requesting that the Revolving Lenders
fund a Revolving Loan, subject to no conditions precedent whatsoever (but, for
clarification, subject to the first sentence hereof) other than notice to the
Revolving Lenders in accordance with Section 2.6(a) hereof. The Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Protective Advances by delivering written notice of such revocation to the
Administrative Agent.
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES
Section 3.1. Requirements of Law.
(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

 

70



--------------------------------------------------------------------------------



 



(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Alternate Currency Rate; or
(C) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrowers
shall pay to such Lender, promptly after receipt of a written request therefor,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Administrative Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy), then from
time to time, upon submission by such Lender to the Administrative Borrower
(with a copy to the Administrative Agent) of a written request therefor (which
shall include the method for calculating such amount), the Borrowers shall
promptly pay or cause to be paid to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c) For purposes of this Section 3.1, the Dodd-Frank Act, any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) under Basel III,
and any rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.
(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Administrative Borrower (with a copy
to the Administrative Agent) shall be conclusive absent manifest error. In
determining any such additional amounts, such Lender may use any method of
averaging and attribution that it (in its sole discretion) shall deem
applicable. The obligations of the Borrowers pursuant to this Section 3.1 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

71



--------------------------------------------------------------------------------



 



Section 3.2. Taxes.
(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after deducting, withholding and payment of all Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in the Loan Documents.
(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, the
Borrowers shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrowers shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.
(c) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to the Administrative Borrower and the Administrative Agent two
copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement with respect to such interest
and two copies of a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by Credit Parties under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document. In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Administrative Borrower at any time it determines that such Lender is no
longer in a position to provide any previously delivered certificate to the
Administrative Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection (c), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (c) that such Non-U.S. Lender is not legally able to
deliver.

 

72



--------------------------------------------------------------------------------



 



(d) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.
Section 3.3. Funding Losses. The Borrowers agree to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by a Borrower in making a borrowing of, conversion
into or continuation of LIBOR Fixed Rate Loans after such Borrower has given a
notice (including a written or verbal notice that is subsequently revoked)
requesting the same in accordance with the provisions of this Agreement,
(b) default by a Borrower in making any prepayment of or conversion from LIBOR
Fixed Rate Loans after such Borrower has given a notice (including a written or
verbal notice that is subsequently revoked) thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of a LIBOR Fixed
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto, (d) any conversion of a Eurodollar Loan to a Base Rate Loan on a day
that is not the last day of an Interest Period applicable thereto, or (e) any
compulsory assignment of such Lender’s interests, rights and obligations under
this Agreement pursuant to Section 12.3(c) or 12.12 hereof. Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the appropriate London interbank market, along with
any administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Administrative Borrower
(with a copy to the Administrative Agent) by any Lender shall be conclusive
absent manifest error. The obligations of the Borrowers pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Administrative
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office (or an affiliate of such
Lender, if practical for such Lender) for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; and provided, further, that nothing in this Section 3.4 shall
affect or postpone any of the obligations of any Borrower or the rights of any
Lender pursuant to Section 3.1 or 3.2(a) hereof.

 

73



--------------------------------------------------------------------------------



 



Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.
(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Administrative Borrower and the Administrative Agent, be
conclusive and binding on the Borrowers) that, after the Closing Date, (i) the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or (ii) any Governmental Authority asserts that it is unlawful, for
such Lender to make or continue any Loan as, or to convert (if permitted
pursuant to this Agreement) any Loan into, a LIBOR Fixed Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBOR Fixed
Rate Loan shall, upon such determination, be suspended until such Lender shall
notify the Administrative Agent that the circumstances causing such suspension
no longer exist, and all outstanding LIBOR Fixed Rate Loans payable to such
Lender shall automatically convert (if conversion is permitted under this
Agreement) into a Base Rate Loan, or be repaid (if no conversion is permitted)
at the end of the then current Interest Periods with respect thereto or sooner,
if required by law or such assertion.
(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate or Alternate Currency Rate for any requested Interest Period with respect
to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Administrative Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain such LIBOR Fixed Rate Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Administrative Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.
Section 3.6. Replacement of Lenders. The Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
LIBOR Fixed Rate Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Requirement of Law, (b) no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, (c) prior to any such replacement, such Lender shall have taken no
action under Section 3.4 hereof so as to eliminate the continued need for
payment of amounts owing pursuant to Section 3.1 or 3.2(a) hereof or, if it has
taken any action, such request has still been made, (d) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and assume all
commitments and obligations of such replaced Lender, (e) the Borrowers shall be
liable to such replaced Lender under Section 3.3 hereof if any LIBOR Fixed Rate
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (f) the replacement Lender, if not
already a Lender, shall be satisfactory to the Administrative Agent, (g) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 12.10 hereof (provided that the Borrowers (or the
succeeding Lender, if such Lender is willing) shall be obligated to pay the
assignment fee referred to therein), and (h) until such time as such replacement
shall be consummated, the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 3.1 or 3.2(a) hereof, as the case may be.

 

74



--------------------------------------------------------------------------------



 



Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period.
ARTICLE IV. CONDITIONS PRECEDENT
Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lenders and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:
(a) all conditions precedent as listed in Sections 4.2 and 4.3 hereof shall have
been satisfied prior to or as of the first Credit Event occurring on or after
the Closing Date;
(b) the Administrative Borrower or any other Borrower shall have submitted a
Notice of Loan (or with respect to a Letter of Credit, complied with the
provisions of Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.6
hereof;
(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and
(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.
Each request by the Administrative Borrower or any other Borrower for a Credit
Event shall be deemed to be a representation and warranty by the Borrowers as of
the date of such request as to the satisfaction of the conditions precedent
specified in subsections (c) and (d) above.
Section 4.2. Certain Closing Deliveries Under the Prior Credit Agreements. The
following deliveries have been made by the Borrowers prior to the Closing Date
in connection with the Prior Credit Agreements:
(a) Intellectual Property Security Agreements. Each Credit Party that owned
federally registered intellectual property as of the Prior Closing Date executed
and delivered to the Administrative Agent, for the benefit of the Lenders, an
Intellectual Property Security Agreement.

 

75



--------------------------------------------------------------------------------



 



(b) Real Estate Matters. With respect to each parcel of Real Property that was
Eligible Real Property prior to the Closing Date, the Borrowers delivered to the
Administrative Agent:
(i) a Loan Policy of title insurance issued to the Administrative Agent, for the
benefit of the Lenders, by a title company (the “Title Company”), in an amount
equal to the lesser of the Total Commitment Amount or the appraised value of the
Real Property insuring the Mortgage to be a valid, first-priority lien in the
Real Property, free and clear of all defects and encumbrances except such
matters of record shown as Permitted Encumbrances in “Exhibit B” to the
Mortgage, with such endorsements and affirmative insurance as the Administrative
Agent required, including without limitation:
(A) the deletion of all so-called “standard exceptions” from such policy;
(B) a so-called “comprehensive” endorsement in form and substance acceptable to
the Administrative Agent;
(C) affirmative insurance coverage regarding access, compliance with respect to
restrictive covenants and other matters; and
(D) the results of a federal tax lien search in the county wherein the Real
Property is located and such Credit Party has its principal place of business;
(ii) a current “as-built” survey of such Real Property (other than with respect
to the Real Property located in Fife, Washington and in Stockton, California)
prepared by a licensed surveyor, certified to the Administrative Agent, for the
benefit of the Lenders, and the Title Company pursuant to a certificate of
survey. Such survey was made in accordance with the “Minimum Standard Detail
Requirements for Land Title Surveys” adopted by the American Land Title
Association in 2005, and shall show, without limitation:
(A) the location of the perimeter of such Real Property by courses and distances
with all reference points shown or referred to in the aforesaid title policy;
(B) all easements (including those easements whose existence is disclosed by
physical inspection of such Real Property), rights-of-way and the location of
all utility lines servicing the improvements on such Real Property;
(C) the established building lines;
(D) the full legal description of the real estate (conforming to the legal
description set forth in the aforesaid title policy) and a certification as to
the acreage and square footage thereof;

 

76



--------------------------------------------------------------------------------



 



(E) the highway and street right-of-way lines abutting such Real Property and
the width thereof; and
(F) encroachments upon such Real Property and the extent thereof in feet and
inches;
(iii) a copy of the certificate of occupancy for each building located on such
Real Property;
(iv) evidence of compliance with all building and zoning codes applicable to
such Real Property (or a proper title endorsement covering such compliance);
(v) evidence of the availability of utilities for the buildings located on such
Real Property;
(vi) evidence that no portion of such Real Property is located in a Special
Flood Hazard Area or is otherwise classified as Class A or Class BX on the Flood
Maps maintained by the Federal Emergency Management Agency;
(vii) the results of a Phase I Environmental Report for each parcel of Real
Property;
(viii) the results of an appraisal of such Real Property; and
(ix) a fully executed original of each Mortgage with respect to such Real
Property.
(c) Landlords’ Waivers and Mortgagees’ Waivers. The Borrowers delivered a
Landlord’s Waiver for each location of a Borrower or Guarantor of Payment, where
any of the collateral securing any part of the Obligations was located, as of
the Prior Closing Date, unless such location was owned by the Credit Party that
owned the collateral located there.
(d) Bailees’ Waivers. The Borrowers delivered a Bailee’s Waiver for each
location where a Borrower or Guarantor of Payment maintained any Inventory with
a bailee, as of the Prior Closing Date.
(e) Processors’ Waivers. The Borrowers delivered a Processor’s Waiver for each
location where a Borrower or Guarantor of Payment maintained any Inventory with
a processor, as of the Prior Closing Date.
(f) Subordinated Indenture. The Administrative Borrower provided to the
Administrative Agent a copy of the Subordinated Indenture, together with any
amendments or supplements thereto, certified by an officer of the Administrative
Borrower as being true and complete as of the Prior Closing Date.

 

77



--------------------------------------------------------------------------------



 



Section 4.3. Conditions to the First Credit Event. The Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lenders and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrowers satisfying
each of the following conditions prior to or concurrently with such Credit
Event:
(a) Notes as Requested. The Borrowers shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, (ii) each Term Lender requesting a Term Note
such Term Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.
(b) Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.
(c) Pledge and Security Agreement. Each Credit Party shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, the
Pledge and Security Agreement, and such other documents or instruments, as may
be required by the Administrative Agent to create or perfect the Liens of the
Administrative Agent, for the benefit of the Lenders, in the assets of such
Credit Party, all to be in form and substance satisfactory to the Administrative
Agent.
(d) Pledged Securities. The Credit Parties shall have (i) executed and delivered
to the Administrative Agent (or its designated agent), for the benefit of the
Lenders, appropriate transfer powers for each of the Pledged Securities that are
certificated, (ii) delivered to the Administrative Agent (or its designated
agent), for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated), and (iii) delivered to the
Administrative Agent any other documentation reasonably required by the
Administrative Agent regarding the perfection of the security interest of the
Administrative Agent, for the benefit of the Lenders, in such Pledged
Securities.
(e) Intellectual Property Security Agreements.
(i) Each Credit Party that delivered to the Administrative Agent an Intellectual
Property Security Agreement in connection with the Prior Credit Agreements shall
have executed and delivered to the Administrative Agent an Intellectual Property
Security Amendment, in form and substance reasonably satisfactory to the
Administrative Agent.
(ii) Each Credit Party (other than a Credit Party required to deliver an
Intellectual Property Security Amendment pursuant to subpart (i) above) that
owns federally registered intellectual property shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, an
Intellectual Property Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent.

 

78



--------------------------------------------------------------------------------



 



(f) Control Agreements. The Borrowers shall have delivered to the Administrative
Agent an executed Control Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, for each Deposit Account and each
Securities Account maintained by a Credit Party (other than for (i) an
Immaterial Deposit Account, and (ii) a Deposit Account referenced in
Section 5.21 hereof in the name of The D.S. Brown Company, D.S.B. Holding Corp.,
or Pacific Award Metals, Inc.). All Deposit Accounts (other than Immaterial
Deposit Accounts) of the Credit Parties shall be maintained with the
Administrative Agent.
(g) Real Estate Matters.
(i) With respect to each parcel of the Real Property owned by a Credit Party and
part of the Eligible Fixed Asset Amount, and for which all deliveries required
pursuant to Section 4.2(b) hereof have been made to the Administrative Agent,
Borrowers shall have delivered to the Administrative Agent:
(A) evidence to the Administrative Agent’s satisfaction in its sole discretion
that no portion of such Real Property is located in a Special Flood Hazard Area
or is otherwise classified as Class A or Class BX on the Flood Maps maintained
by the Federal Management Agency;
(B) the results of an appraisal of such Real Property, in form and substance
satisfactory to the Administrative Agent; and
(C) an executed Mortgage Amendment with respect to such Real Property.
(ii) With respect to each parcel of the Real Property owned by a Credit Party
and part of the Eligible Fixed Asset Amount, and for which all deliveries
required pursuant to Section 4.2(b) hereof have not been made to the
Administrative Agent, Borrowers shall have delivered to the Administrative
Agent:
(A) a Loan Policy of title insurance reasonably acceptable to the Administrative
Agent issued to the Administrative Agent, for the benefit of the Lenders, by a
title company acceptable to the Administrative Agent (the “Title Company”), in
an amount equal to the lesser of the Total Commitment Amount or the appraised
value of the Real Property insuring the Mortgage to be a valid, first-priority
lien in the Real Property, free and clear of all defects and encumbrances except
such matters of record as accepted by the Administrative Agent, in its sole
discretion, and shown as Permitted Encumbrances in “Exhibit B” to the Mortgage,
with such endorsements and affirmative insurance as the Administrative Agent may
require, including without limitation:
(1) the deletion of all so-called “standard exceptions” from such policy;

 

79



--------------------------------------------------------------------------------



 



(2) a so-called “comprehensive” endorsement in form and substance acceptable to
the Administrative Agent;
(3) affirmative insurance coverage regarding access, compliance with respect to
restrictive covenants and any other matters to which the Administrative Agent
may have objection or require affirmative insurance coverage; and
(4) the results of a federal tax lien search in the county wherein the Real
Property is located and such Credit Party has its principal place of business;
(B) a current “as-built” survey of such Real Property (other than with respect
to the Real Property located in Orrick, Missouri; Clinton, Iowa; Fife,
Washington and Stockton, California) prepared by a licensed surveyor acceptable
to the Administrative Agent, certified to the Administrative Agent, for the
benefit of the Lenders, and the Title Company pursuant to a certificate of
survey acceptable to the Administrative Agent. Such survey shall be in form and
substance acceptable to the Administrative Agent, in its sole discretion, shall
be made in accordance with the “Minimum Standard Detail Requirements for Land
Title Surveys” adopted by the American Land Title Association in 2005, and shall
show, without limitation:
(1) the location of the perimeter of such Real Property by courses and distances
with all reference points shown or referred to in the aforesaid title policy;
(2) all easements (including those easements whose existence is disclosed by
physical inspection of such Real Property), rights-of-way and the location of
all utility lines servicing the improvements on such Real Property;
(3) the established building lines;
(4) the full legal description of the real estate (conforming to the legal
description set forth in the aforesaid title policy) and a certification as to
the acreage and square footage thereof;
(5) the highway and street right-of-way lines abutting such Real Property and
the width thereof; and
(6) encroachments upon such Real Property and the extent thereof in feet and
inches;
(C) a copy of the certificate of occupancy for each building located on such
Real Property;

 

80



--------------------------------------------------------------------------------



 



(D) evidence to the Administrative Agent’s satisfaction in its sole discretion
that no portion of such Real Property is located in a Special Flood Hazard Area
or is otherwise classified as Class A or Class BX on the Flood Maps maintained
by the Federal Emergency Management Agency;
(E) the results of an appraisal of such Real Property, in form and substance
satisfactory to the Administrative Agent; and
(F) a fully executed original of each Mortgage with respect to such Real
Property.
(h) Landlords’ Waivers and Mortgagees’ Waivers. The Borrowers shall have
delivered a Landlord’s Waiver and a mortgagee’s waiver, if applicable, each in
form and substance satisfactory to the Administrative Agent, for each location
of a Borrower or Guarantor of Payment, as set forth in Schedule 6.9 hereto,
where any of the collateral securing any part of the Obligations is located,
unless such location is owned by the Borrower or Guarantor of Payment that owns
the collateral located there.
(i) Processors’ Waivers. The Borrowers shall have delivered a Processor’s Waiver
for each location, as set forth in Schedule 6.9 hereto, where a Borrower or
Guarantor of Payment maintains any Inventory with a processor, together with
filed U.C.C. Financing Statements, in form and substance satisfactory to the
Administrative Agent.
(j) Subordinated Indenture. With respect to the Subordinated Indenture, the
Administrative Borrower shall have provided to the Administrative Agent (i) a
copy of any amendments or supplements to the Subordinated Indenture dated after
the Prior Closing Date, certified by an officer of the Administrative Borrower
as being true and complete; and (ii) an officer’s certificate, signed by a
Financial Officer, and otherwise in form and substance satisfactory to the
Administrative Agent and the Lenders, certifying (A) that no “Default” or “Event
of Default” (as each term is defined in the Subordinated Indenture) exists under
the Indenture, nor will exist after the making of the first Credit Event
hereunder, (B) that all of the Obligations constitute “Senior Indebtedness”,
“Guarantor Senior Indebtedness”, “Designated Senior Indebtedness” and “Guarantor
Designated Senior Indebtedness” (as each term is defined in the Subordinated
Indenture), and (C) as to such other matters with respect to the Subordinated
Indenture as the Administrative Agent shall deem necessary or appropriate.
(k) Delivery of Pledged Notes. With respect to any Pledged Notes, each Credit
Party, as appropriate, has executed an appropriate endorsement on (or separate
from) each such Pledged Note and has deposited such Pledged Note with the
Administrative Agent.
(l) Lien Searches. With respect to the property owned or leased by each Credit
Party, the Borrowers shall have caused to be delivered to the Administrative
Agent (i) the results of Uniform Commercial Code lien searches, satisfactory to
the Administrative Agent, (ii) the results of federal and state tax lien and
judicial lien searches, satisfactory to the Administrative Agent, and
(iii) Uniform Commercial Code termination statements reflecting termination of
all U.C.C. Financing Statements previously filed by any Person and not expressly
permitted pursuant to Section 5.9 hereof.

 

81



--------------------------------------------------------------------------------



 



(m) Officer’s Certificate, Resolutions, Organizational Documents. The Borrowers
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.
(n) Good Standing and Full Force and Effect Certificates. The Borrowers shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.
(o) Legal Opinion. The Borrowers shall have delivered to the Administrative
Agent an opinion of counsel for each Credit Party, in form and substance
satisfactory to the Administrative Agent.
(p) Insurance Policies. The Borrowers shall have delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements satisfactory to the Administrative Agent and the Lenders, providing
for adequate real property, personal property and liability insurance for each
Credit Party, with the Administrative Agent, on behalf of the Lenders, listed as
mortgagee, lender’s loss payee and additional insured, as appropriate.
(q) Cash Management Systems. The Credit Parties shall have established (i) the
cash management system, specified in Section 7.1 hereof, and executed the Master
Agreement, in form and substance satisfactory to the Administrative Agent, and
(ii) a Cash Collateral Account, a Concentration Account, an Operating Account,
Controlled Disbursement Accounts and Lockbox arrangements, in each case
satisfactory to the Administrative Agent.
(r) Customer List. Borrowers shall have delivered to the Administrative Agent a
complete list of all Account Debtors of each Credit Party, including but not
limited to the name, address and contact information of each Account Debtor, in
form and detail satisfactory to the Administrative Agent.
(s) Financial Reports. The Borrowers shall have delivered to the Administrative
Agent (i) internally prepared financial statements of Gibraltar for the fiscal
period ended June 30, 2011, (ii) audited financial statements of Gibraltar for
the fiscal year ended December 31, 2010 prepared on a Consolidated and
consolidating (in accordance with GAAP) basis, in form and substance
satisfactory to the Administrative Agent, and (iii) all management letters and
reports prepared by independent public accountants for the fiscal year ended
December 31, 2010.

 

82



--------------------------------------------------------------------------------



 



(t) Pro-Forma Projections. The Borrowers shall have delivered to the
Administrative Agent annual pro-forma projections of financial statements (which
report shall include balance sheets and statements of income (loss) and
cash-flow) of Gibraltar for the fiscal years ending December 31, 2011 and
December 31, 2012, prepared on a Consolidated and consolidating (in accordance
with GAAP) basis, in form and substance satisfactory to the Administrative
Agent.
(u) Collateral Audit, Inventory and Equipment Appraisals. The Administrative
Agent shall have received the results of a collateral field audit and an
appraisal of the Credit Parties’ Inventory, Equipment and machinery, each to be
in form and substance satisfactory to the Administrative Agent.
(v) Closing Available Liquidity. On the Closing Date, the Closing Available
Liquidity shall be no less than Thirty-Five Million Dollars ($35,000,000). In
connection therewith, the Borrowers shall have delivered to the Administrative
Agent a calculation of the Closing Available Liquidity, certified by a Financial
Officer.
(w) Advertising Permission Letter. The Borrowers shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
names of the Borrowers in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.
(x) Special Accounts and Borrowing Base Certificate Letter. The Borrowers shall
have executed and delivered to the Administrative Agent the Special Accounts and
Borrowing Base Certificate Letter.
(y) Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrowers shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.
(z) Closing Certificate. The Borrowers shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this
Article IV have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.
(aa) Letter of Direction. The Borrowers shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.

 

83



--------------------------------------------------------------------------------



 



(bb) No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of (i) the Companies, or (ii) the Target Company, since
June 30, 2011.
(cc) Miscellaneous. The Borrowers shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.
Section 4.4. Post-Closing Conditions.
(a) Missouri and Iowa Real Property Survey. No later than ten days after the
Closing Date, unless a longer period is agreed to by the Administrative Agent in
writing, with respect to the Real Property located in Orrick, Missouri and
Clinton, Iowa, the Borrowers shall have delivered to the Administrative Agent a
current “as-built” survey of such Real Property prepared by a licensed surveyor
acceptable to the Administrative Agent, certified to the Administrative Agent,
for the benefit of the Lenders, and the Title Company pursuant to a certificate
of survey acceptable to the Administrative Agent. Such survey shall be in form
and substance acceptable to the Administrative Agent, in its sole discretion,
shall be made in accordance with the “Minimum Standard Detail Requirements for
Land Title Surveys” adopted by the American Land Title Association in 2005, and
shall show, without limitation:
(i) the location of the perimeter of such Real Property by courses and distances
with all reference points shown or referred to in the aforesaid title policy;
(ii) all easements (including those easements whose existence is disclosed by
physical inspection of such Real Property), rights-of-way and the location of
all utility lines servicing the improvements on such Real Property;
(iii) the established building lines;
(iv) the full legal description of the real estate (conforming to the legal
description set forth in the aforesaid title policy) and a certification as to
the acreage and square footage thereof;
(v) the highway and street right-of-way lines abutting such Real Property and
the width thereof; and
(vi) encroachments upon such Real Property and the extent thereof in feet and
inches.

 

84



--------------------------------------------------------------------------------



 



(b) Zoning Compliance and Evidence of Utilities. No later than ten days after
the Closing Date, unless a longer period is agreed to by the Administrative
Agent in writing, with respect to each parcel of the Real Property owned by a
Credit Party and part of the Eligible Fixed Asset Amount, and for which the
deliveries required pursuant to Section 4.2(b)(iv) and (v) hereof have not been
made to the Administrative Agent, the Borrowers shall have delivered to the
Administrative Agent:
(i) evidence satisfactory to the Administrative Agent of compliance with all
building and zoning codes applicable to such Real Property (or a proper title
endorsement satisfactory to the Administrative Agent covering such compliance);
and
(ii) evidence of the availability of utilities for the buildings located on such
Real Property.
(c) Phase I Environmental Reports. No later than thirty (30) days after the
Closing Date, unless a longer period is agreed to by the Administrative Agent in
writing, the Borrowers shall have delivered to the Administrative Agent the
results of a Phase I Environmental Report for each parcel of Real Property
(unless a Phase I Environmental Report for such Real Property was delivered to
the Administrative Agent in connection with the Prior Credit Agreements and such
report continues to be satisfactory to the Administrative Agent).
ARTICLE V. COVENANTS
Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as is generally consistent with insurance coverage maintained by the
Companies on the Closing Date, with provisions satisfactory to the
Administrative Agent for, with respect to Credit Parties, payment of all losses
thereunder to the Administrative Agent, for the benefit of the Lenders, and such
Company as their interests may appear (with lender’s loss payable endorsement in
favor of the Administrative Agent, for the benefit of the Lenders), and, if
required by the Administrative Agent after the occurrence of an Event of
Default, the Borrowers shall deposit the policies with the Administrative Agent.
Any such policies of insurance shall provide for no fewer than thirty (30) days
prior written notice of cancellation to the Administrative Agent and the
Lenders. Any sums received by the Administrative Agent, for the benefit of the
Lenders, in payment of insurance losses, returns, or unearned premiums under the
policies shall be applied as set forth in Section 2.12(c) and (d) hereof. The
Administrative Agent is hereby authorized to act as attorney-in-fact for the
Companies, after the occurrence and during the continuance of an Event of
Default, in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts. In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrowers shall pay to the Administrative Agent, upon demand,
the cost thereof. Should the Borrowers fail to pay such sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrowers shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.

 

85



--------------------------------------------------------------------------------



 



Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.
Section 5.3. Financial Statements, Collateral Reporting and Information.
(a) Borrowing Base. The Administrative Borrower shall deliver to the
Administrative Agent, as frequently as the Administrative Agent may request, but
no less frequently than by 5:00 P.M. (Eastern time) on the twentieth (20th) day
of each calendar month (or the next Business Day if such day is not a Business
Day), a Borrowing Base Certificate (for the period ending on the last day of the
month prior to the date such Borrowing Base Certificate is submitted) prepared
and certified by a Financial Officer; provided that, if, at any time, the
Revolving Credit Availability shall be less than Thirty Million Dollars
($30,000,000), the Administrative Borrower shall, until the Revolving Credit
Availability has been equal to or greater than Thirty Million Dollars
($30,000,000) for a period of thirty (30) consecutive days, deliver to the
Administrative Agent by 5:00 P.M. (Eastern time) on each Wednesday of each
calendar week (or the next Business Day if such Wednesday is not a Business
Day), a Borrowing Base Certificate (for the period ending on the Business Day
prior to the date such Borrowing Base Certificate is submitted) prepared and
certified by a Financial Officer. Each such Borrowing Base Certificate shall be
updated for all activity (sales, billings, collections, credits and similar
information) impacting the accounts receivable of the Borrowing Base Companies
from the date of the immediately preceding Borrowing Base Certificate to the
date of such Borrowing Base Certificate. The amount of Eligible Inventory and
the determination as to which accounts receivable constitute Eligible Accounts
Receivable to be included on each Borrowing Base Certificate shall, absent a
request from the Administrative Agent that such amounts be calculated more
frequently, be the amount that is calculated and updated monthly pursuant to
subsections (f) and (g) below.
(b) Monthly Financials. The Administrative Borrower shall deliver to the
Administrative Agent, within thirty (30) days after the end of each of the first
eleven (11) months of each calendar year, monthly internal unaudited balance
sheets of Gibraltar as of the end of such month and statements of income (loss),
for the month and fiscal year-to-date periods, and a comparison to budget or
plan, all prepared on a Consolidated and consolidating (in accordance with GAAP)
basis, in form and detail satisfactory to the Administrative Agent and certified
by a Financial Officer.

 

86



--------------------------------------------------------------------------------



 



(c) Quarterly Financials. The Administrative Borrower shall deliver to the
Administrative Agent, as soon as available and in any event within forty-five
(45) days after the close of the first three quarterly accounting periods in
each fiscal year of Gibraltar (but no later than the date on which Gibraltar
would be required to file a Form 10-Q under the Exchange Act if it were subject
to Sections 15 and 13(d) of the Exchange Act), the unaudited balance sheets of
Gibraltar as of the end of such quarterly period and the related unaudited
statements of income and of cash flows for such quarterly period and for the
fiscal year to date, in each case prepared on a Consolidated basis, and setting
forth, in the case of such unaudited statements of income and of cash flows,
comparative figures for the related periods in the prior fiscal year, and which
shall be certified on behalf of the Borrowers by the Chief Financial Officer of
the Administrative Borrower, subject to changes resulting from normal year-end
audit adjustments; provided that, if such quarterly financial statements are
identical to the ones filed with the SEC, (i) the Borrowers hereby agree that
the Administrative Agent and the Lenders shall be entitled to rely on any
certification given to the SEC by the Chief Financial Officer of the
Administrative Borrower with respect to such quarterly financial statements, and
(ii) such certification shall satisfy the certification requirements of this
subpart (c).
(d) Annual Audited Financial Statement. The Administrative Borrower shall
deliver to the Administrative Agent, as soon as available and in any event
within ninety (90) days after the close of each fiscal year of Gibraltar (but no
later than the date on which Gibraltar would be required to file a Form 10-K
under the Exchange Act if it were subject to Sections 15 and 13(d) of the
Exchange Act), balance sheets of Gibraltar as of the end of such fiscal year and
the related statements of income, stockholders’ equity and cash flows for such
fiscal year, in each case prepared on a Consolidated basis and setting forth
comparative figures for the preceding fiscal year, all in reasonable detail and
accompanied by the opinion with respect to such financial statements of
independent public accountants of recognized national standing selected by the
Borrowers, which opinion shall be unqualified and shall (i) state that such
accountants audited such Consolidated financial statements in accordance with
GAAP, that such accountants believe that such audit provides a reasonable basis
for their opinion, and that in their opinion such Consolidated financial
statements present fairly, in all material respects, the Consolidated financial
position of Gibraltar at the end of such fiscal year and the results of its
operations and cash flows for such fiscal year in conformity with GAAP, or
(ii) contain such statements as are customarily included in unqualified reports
of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization).
(e) Compliance Certificate. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the financial statements
set forth in subsections (c) and (d) above, a Compliance Certificate.

 

87



--------------------------------------------------------------------------------



 



(f) Accounts Receivable Aging Report. The Administrative Borrower shall deliver
to the Administrative Agent an accounts receivable aging report, in form and
substance satisfactory to the Administrative Agent and signed by a Financial
Officer, (i) concurrently with the delivery of a Borrowing Base Certificate
referenced in subsection (a) above, aged by the original invoice date of
accounts receivable of the Borrowing Base Companies, prepared as of the last day
of the preceding month, reconciled to the month-end balance sheet and month-end
Borrowing Base Certificate, together with the calculation of the current
month-end Eligible Accounts Receivable of the Borrowing Base Companies,
(ii) upon the Administrative Agent’s request, an aging by original invoice date
of all existing accounts receivable, specifying the names, current value and
dates of invoices for each Account Debtor of the Borrowing Base Companies, and
(iii) that includes any other information the Administrative Agent shall
reasonably request with respect to such accounts receivable and its evaluation
of such reports.
(g) Inventory Report. The Administrative Borrower shall deliver to the
Administrative Agent a summary of Inventory, in form and substance satisfactory
to the Administrative Agent and signed by a Financial Officer, concurrently with
the delivery of a Borrowing Base Certificate referenced in subsection (a) above,
based upon month-end balances, reconciled to the month-end balance sheet and the
month-end Borrowing Base Certificate, and accompanied by an Inventory
certification, in form and substance reasonably acceptable to the Administrative
Agent and including a calculation of the Eligible Inventory of the Borrowing
Base Companies (the calculation of Eligible Inventory reflecting the then most
recent month-end balance). The Administrative Borrower shall deliver, after the
end of each month, to the Administrative Agent, Inventory records, in such
detail as the Administrative Agent shall deem reasonably necessary to determine
the level of Eligible Inventory. The values shown on the Inventory reports shall
be at the lower of cost or market value, determined in accordance with the usual
cost accounting system of the Borrowing Base Companies. The Administrative
Borrower shall provide such other reports with respect to the Inventory of the
Borrowing Base Companies as the Administrative Agent may reasonably request from
time to time.
(h) Accounts Payable Aging Report. The Administrative Borrower shall deliver to
the Administrative Agent, concurrently with the delivery of a Borrowing Base
Certificate referenced in subsection (a) above, in form and detail satisfactory
to the Administrative Agent, an aging summary of the accounts payable of the
Borrowing Base Companies, dated as of the last day of the preceding month.
(i) Equipment Report. The Administrative Borrower shall deliver to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, an itemized schedule describing the kind, type, quality, quantity and
book value of the Equipment of the Credit Parties.
(j) Management Reports. The Administrative Borrower shall deliver to the
Administrative Agent, concurrently with the delivery of the annual audit report
referenced in subsection (d) above, a copy of any management report, letter or
similar writing that may have been furnished to the Companies by the independent
public accountants in respect of the systems, operations, financial condition or
properties of the Companies.
(k) Customer List. The Administrative Borrower shall deliver to the
Administrative Agent an updated customer list, concurrently with the delivery of
any field audit report and upon request by any field examiner of the
Administrative Agent, that sets forth all Account Debtors of the Borrowing Base
Companies, including but not limited to the name, address and contact
information of each such Account Debtor, in form and detail satisfactory to the
Administrative Agent.

 

88



--------------------------------------------------------------------------------



 



(l) Projections. The Administrative Borrower shall deliver to the Administrative
Agent, within thirty (30) days after the end of each fiscal year of Gibraltar,
projected monthly balance sheets, income statements, cash-flow statements and a
calculation of the projected Revolving Credit Availability and projected
compliance with Section 5.7 hereof for the following fiscal year of Gibraltar,
all prepared on a Consolidated basis, consistent with GAAP and in form and
detail satisfactory to the Administrative Agent.
(m) Locations of Collateral. The Administrative Borrower shall deliver to the
Administrative Agent, within thirty (30) days after the end of each fiscal year
of Gibraltar, a replacement Schedule 6.9 that sets forth each location
(including third party locations) where any Credit Party conducts business or
maintains any Accounts, Inventory or Equipment, in form and substance
satisfactory to the Administrative Agent.
(n) Financial Information of the Companies. The Administrative Borrower shall
deliver to the Administrative Agent and the Lenders, within ten days of the
written request of the Administrative Agent, such other information about the
financial condition, properties and operations of any Company as may from time
to time be reasonably requested, which information shall be submitted in form
and detail satisfactory to the Administrative Agent and certified by a Financial
Officer of the Company or Companies in question.
(o) Generally. With respect to any document (including financial statements,
borrowing base certificates, compliance certificates, reports and other
financial information) required to be delivered by the Borrowers to the
Administrative Agent by this Section 5.3, the Administrative Agent shall have
the sole discretion to extend the required delivery date of any such document
for a period of up to five Business Days; provided that any such extension
granted by the Administrative Agent shall be effective only if in writing, only
for the specific instance given, and shall not establish any course of dealing
among the parties for any future delivery requirements.
Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and, other than after the occurrence of an Event of
Default, upon reasonable notice to such Company) permit the Administrative
Agent, or any representative of the Administrative Agent, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof. The Administrative Agent shall provide to any Lender, upon request
therefor, copies of any excerpts and transcripts provided to the Administrative
Agent pursuant to this Section 5.4.

 

89



--------------------------------------------------------------------------------



 



Section 5.5. Franchises; Change in Business.
(a) Each Company (other than a Non-Material Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.
(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.
Section 5.6. ERISA Pension and Benefit Plan Compliance.
(a) Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. The Borrowers shall
furnish to the Administrative Agent (i) as soon as possible and in any event
within thirty (30) days after any Company knows or has reason to know that any
Reportable Event with respect to any ERISA Plan has occurred, a statement of a
Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (ii) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. The Borrowers shall promptly notify
the Administrative Agent of any material taxes assessed, proposed to be assessed
or that the Borrowers have reason to believe may be assessed against a Company
by the Internal Revenue Service with respect to any ERISA Plan. As used in this
Section 5.6(a), “material” means the measure of a matter of significance that
shall be determined as being an amount equal to five percent (5%) of
Consolidated Net Worth. As soon as practicable, and in any event within twenty
(20) days, after any Company shall become aware that an ERISA Event shall have
occurred, such Company shall provide the Administrative Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto. The Borrowers
shall, at the request of the Administrative Agent, deliver or cause to be
delivered to the Administrative Agent true and correct copies of any documents
relating to the ERISA Plan of any Company.
(b) Foreign Pension Plans and Benefit Plans.
(i) For each existing, or hereafter adopted, material Foreign Pension Plan and
Foreign Benefit Plan, the Administrative Borrower and any appropriate Foreign
Subsidiary shall in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Foreign Pension
Plan or Foreign Benefit Plan, including under any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations).

 

90



--------------------------------------------------------------------------------



 



(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each material Foreign Pension Plan or Foreign
Benefit Plan shall be paid or remitted by the Administrative Borrower and any
appropriate Foreign Subsidiary in a timely fashion in accordance with the terms
thereof, any funding agreements and all applicable laws.
(iii) The Administrative Borrower and any appropriate Foreign Subsidiary shall
deliver to the Administrative Agent (A) if requested by the Administrative
Agent, copies of each annual and other return, report or valuation with respect
to each Foreign Pension Plan as filed with any applicable Governmental
Authority; (B) promptly after receipt thereof, a copy of any material direction,
order, notice, ruling or opinion that the Administrative Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing material Foreign Pension Plan or Foreign Benefit Plan,
or the establishment of any new material Foreign Pension Plan or Foreign Benefit
Plan, or the commencement of contributions to any such plan to which the
Companies were not previously contributing.
(iv) As used in this subsection (b), “material” means the measure of a matter of
significance, individually or collectively, in excess of Five Million Dollars
($5,000,000).
Section 5.7. Financial Covenants.
(a) Fixed Charge Coverage Ratio. The Borrowers shall not suffer or permit at any
time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00 on the Closing
Date and thereafter.
Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:
(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
(b) any loans granted to, or Capitalized Lease Obligations or Synthetic Leases
entered into by, any Company for the purchase or lease of fixed or capital
assets (and refinancings of such Synthetic Leases, loans or Capitalized Lease
Obligations), which loans, Capitalized Lease Obligations and Synthetic Leases
shall only be secured by the fixed or capital assets being purchased or leased,
so long as (i) the aggregate principal amount of all such loans, Capitalized
Lease Obligations and Synthetic Leases for all Companies shall not exceed
Thirty-Five Million Dollars ($35,000,000) at any time outstanding (as calculated
using Capitalized Lease Obligations in lieu of principal amount, in the case of
any Capital Leases, and using the present value, based on the implicit interest
rate, in lieu of principal amount, in the case of any Synthetic Lease), and
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

 

91



--------------------------------------------------------------------------------



 



(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);
(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;
(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
(f) Permitted Foreign Subsidiary Loans, Guaranties and Investments;
(g) unsecured Indebtedness of Gibraltar in connection with the Subordinated
Notes (including any replacement or exchange notes) issued pursuant to the
Subordinated Indenture (including any refinancings thereof that are in form and
substance reasonably acceptable to the Administrative Agent), so long as (i) all
of such Indebtedness shall be Subordinated at all times, and (ii) the aggregate
principal amount of such Indebtedness, when combined with Indebtedness permitted
under subsection (h) hereof, shall not exceed Three Hundred Fifty-Four Million
Dollars ($354,000,000) at any time outstanding;
(h) unsecured Indebtedness of Gibraltar incurred in connection with senior notes
issued pursuant to an agreement that is in form and substance reasonably
acceptable to the Administrative Agent, so long as the aggregate principal
amount for all such Indebtedness, when combined with Indebtedness permitted
under subsection (g) hereof, shall not exceed Three Hundred Fifty-Four Million
Dollars ($354,000,000) at any time outstanding;
(i) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed One Hundred
Million Dollars ($100,000,000) at any time outstanding, so long as, at the time
of any incurrence thereof, and after giving effect thereto, (i) the Borrowers
shall be in compliance with the financial covenants set forth in Section 5.7
hereof both immediately before and after giving pro forma effect to the
incurrence of such Indebtedness, (ii) such Indebtedness shall not constitute
“Designated Senior Indebtedness” or “Guarantor Designated Senior Indebtedness”
(or similar term) under the Subordinated Indenture (or any replacement indenture
or similar agreement), and (iii) no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and
(j) other unsecured Subordinated Indebtedness, in addition to the Indebtedness
listed above, so long as (i) no Default or Event of Default shall then exist or
immediately after incurring any of such Indebtedness will exist, (ii) all of
such Indebtedness shall be Subordinated at all times, (iii) the Borrowers shall
be in compliance with the financial covenants set forth in Section 5.7 hereof
both immediately before and after giving pro forma effect to the incurrence of
such Indebtedness, and (iv) the terms of all such Indebtedness are acceptable to
the Administrative Agent and the Required Lenders in their discretion; provided
that, if such Subordinated Indebtedness is incurred, and owed to a seller, in
connection with an Acquisition made pursuant to Section 5.13 hereof, subpart
(iv) above shall not apply with respect to such Subordinated Indebtedness.

 

92



--------------------------------------------------------------------------------



 



Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:
(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;
(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that were incurred in the ordinary course of business, and
other similar Liens arising in the ordinary course of business, that (i) were
not incurred in connection with the incurring of Indebtedness or the obtaining
of advances or credit, and (ii) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;
(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;
(d) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and any affiliates thereof);
(e) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;
(f) purchase money Liens on fixed or capital assets securing the loans,
Capitalized Lease Obligations and Synthetic Leases pursuant to Section 5.8(b)
hereof, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired;
(g) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (i) a substantial and prolonged interruption
or disruption of the business activities of the Companies considered as an
entirety, or (ii) a Material Adverse Effect;
(h) Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement; provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);
(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.9 hereof;

 

93



--------------------------------------------------------------------------------



 



(j) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and mechanics’ Liens,
carriers’ Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;
(k) leases or subleases granted in the ordinary course of business to others not
interfering in any material respect with the business of the Companies and any
interest or title of a lessor under any lease not in violation of this
Agreement; or
(l) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the U.C.C.
No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that would prohibit the Administrative Agent or the Lenders from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Company.
Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
(ii) any investment in cash and Cash Equivalents;
(iii) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

 

94



--------------------------------------------------------------------------------



 



(iv) loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;
(v) any Permitted Investment or Permitted Foreign Subsidiary Loans, Guaranties
and Investments, so long as no Default or Event of Default shall exist prior to
or after giving pro forma effect to such loan or investment;
(vi) any Acquisition permitted by Section 5.13 hereof;
(vii) unsecured Performance Guaranties (in form and substance reasonably
acceptable to the Administrative Agent) provided to a Person by a Company in
connection with Asset Dispositions permitted by Section 5.12 hereof or
Acquisitions permitted by Section 5.13 hereof;
(viii) investments acquired by a Company (A) in exchange for any other
investment held by such Company in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other investment, or (B) as a result of a foreclosure by a Company with respect
to any secured investment or other transfer of title with respect to any secured
investment in default;
(ix) notes held by a Company evidencing a portion of the purchase price of an
asset disposed of pursuant to Section 5.12(h) hereof;
(x) investments by a Company in Hedge Agreements;
(xi) any guaranty of the Indebtedness permitted pursuant to Section 5.8(a), (d),
(g), (h), or (i) hereof;
(xii) receivables owing to a Credit Party in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; and
(xiii) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Two Million Five Hundred Thousand Dollars ($2,500,000) at any time outstanding.
For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.
Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

95



--------------------------------------------------------------------------------



 



(a) a Domestic Subsidiary (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment;
(b) GSCNY may merge with Gibraltar (provided that Gibraltar shall be the
continuing or surviving Person);
(c) a Domestic Subsidiary (other than a Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) a Borrower or (ii) any Guarantor
of Payment;
(d) a Borrower may sell, lease, transfer or otherwise dispose of any of its
assets to another Borrower;
(e) a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary;
(f) a Foreign Subsidiary may merge or amalgamate with another Company provided
that, if either Company is a Credit Party, a Credit Party shall be the
continuing or surviving Person and each Borrower shall be a continuing or
surviving Person;
(g) a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to another Company; and
(h) if no Default or Event of Default shall have occurred and be continuing or
would result therefrom, and no Material Adverse Effect has occurred or will
result therefrom, the Companies may consummate any Asset Disposition, provided
that:
(i) the consideration for each such Asset Disposition represents fair value and
at least eighty percent (80%) of such consideration consists of cash;
(ii) the cumulative aggregate value of the assets sold or transferred does not
exceed five percent (5%) of Consolidated Net Worth for all such transactions
completed during any fiscal year of Gibraltar;
(iii) in the case of any such transaction involving a sale of assets having an
aggregate value in excess of Ten Million Dollars ($10,000,000), at least five
Business Days prior to the date of completion of such transaction the
Administrative Borrower shall have delivered to the Administrative Agent (A) an
officer’s certificate executed by an Authorized Officer, which certificate shall
contain (1) a description of the proposed transaction, and (2) a certification
that no Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction, and (B) a
Borrowing Base Certificate, prepared after giving pro forma effect to such
transaction, to be in form and substance acceptable to the Administrative Agent
and certified by a Financial Officer; and

 

96



--------------------------------------------------------------------------------



 



(iv) the proceeds of such Asset Disposition are, to the extent required pursuant
to Section 2.12(c)(ii) hereof, applied as a prepayment of the Term Loan.
Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:
(a) such Acquisition is the Target Company Acquisition, so long as the aggregate
Consideration paid or to be payable for such Acquisition does not exceed One
Hundred Thirty Million Dollars ($130,000,000); or
(b) such Acquisition meets all of the following requirements:
(i) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Borrower, such Borrower shall be the surviving entity;
(ii) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than a Borrower), a Credit Party
shall be the surviving entity;
(iii) the business to be acquired shall be similar, or related to, or incidental
to the lines of business of the Companies;
(iv) the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;
(v) no Default or Event of Default shall exist prior to or after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;
(vi) the Fixed Charge Coverage Ratio, as determined for the most recently
completed four fiscal quarters of Gibraltar, shall be no less than 1.25 to 1.00;
(vii) the Borrowers shall have provided to the Administrative Agent, at least
five Business Days prior to such Acquisition, historical financial statements of
the target entity and a pro forma financial statement of the Companies
accompanied by a certificate of a Financial Officer showing (A) pro forma
compliance with Section 5.7 hereof, both before and after giving effect to the
proposed Acquisition, (B) Revolving Credit Availability of no less than Fifty
Million Dollars ($50,000,000) after giving effect to such Acquisition, and
(C) that the target entity has generated positive Target EBITDA (excluding
proposed synergies or other post acquisition actions or enhancements) for the
most recently completed twelve (12) consecutive calendar months prior to such
Acquisition; and
(viii) the aggregate Consideration paid by the Companies (A) shall not exceed
the aggregate amount of One Hundred Thirty Million Dollars ($130,000,000) for
such Acquisition, or (B) when added to all other Acquisitions for all Companies
during any fiscal year of Gibraltar, would not exceed the aggregate amount of
One Hundred Seventy-Five Million Dollars ($175,000,000).

 

97



--------------------------------------------------------------------------------



 



Section 5.14. Notice.
(a) Each Borrower shall cause a Financial Officer of such Borrower to promptly
notify the Administrative Agent and the Lenders, in writing, whenever:
(i) a Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;
(ii) a Borrower learns of a litigation or proceeding against such Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect; and
(iii) a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.
(b) The Borrowers shall provide written notice to the Administrative Agent
contemporaneously with any notice provided to, or received from, the trustee or
the noteholders under the Subordinated Indenture or the Subordinated Notes, or
any other Subordinated Indebtedness.
Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:
(a) a Company may declare and pay or make Capital Distributions that are payable
solely in additional shares of its common stock (or warrants, options or other
rights to acquire additional shares of its common stock);
(b) Gibraltar may declare and pay or make Capital Distributions in cash, but
only so long as (i) no Default or Event of Default shall then exist or, after
giving pro forma effect to such payment, thereafter shall begin to exist,
(ii) the Borrowers shall be in compliance with the financial covenants set forth
in Section 5.7 hereof both prior to and after giving pro forma effect to each
such Capital Distribution, (iii) the Fixed Charge Coverage Ratio shall be no
less than 1.25 to 1.00 prior to and after giving pro forma effect to each such
Capital Distribution, (iv) Revolving Credit Availability shall be no less than
Twenty-Five Million Dollars ($25,000,000) after giving effect to such payment,
and (v) the aggregate amount of all Capital Distributions made in cash by
Gibraltar shall not exceed Twenty-Five Million Dollars ($25,000,000) during any
fiscal year of Gibraltar;
(c) Gibraltar may repurchase its capital stock as required by Gibraltar’s
executive compensation program, so long as (i) no Default or Event of Default
shall then exist or, after giving pro forma effect to such payment, thereafter
shall begin to exist, (ii) the proceeds of such repurchase are used solely for
the purpose of paying withholding tax incurred pursuant to the issuance of stock
(as compensation) under such executive compensation program, and (iii) the
amount of stock (as compensation) issued under such executive compensation
program is consistent with past business practices of Gibraltar;

 

98



--------------------------------------------------------------------------------



 



(d) after the Term Loan has been repaid in full, Gibraltar may repay up to Fifty
Million Dollars ($50,000,000) of the Subordinated Notes, but only so long as
(i) no Default or Event of Default shall then exist or, after giving pro forma
effect to such payment, thereafter shall begin to exist, and (ii) the Revolving
Credit Availability shall be no less than Fifty Million Dollars ($50,000,000)
after giving effect to such payment;
(e) any Borrower may make regularly scheduled payments of interest with respect
to the Subordinated Notes (including any additional interest payable in
accordance with the terms of any related registration rights agreement), subject
to the terms and conditions (including the subordination terms) of the
Subordinated Notes; and
(f) any Borrower may make regularly scheduled payments of interest with respect
to any Subordinated Indebtedness (other than the Subordinated Notes), subject in
each case to the terms and conditions (including the subordination terms) of
such Subordinated Indebtedness, so long as no Default or Event of Default shall
then exist, or, after giving pro forma effect to such payment, thereafter shall
begin to exist.
Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all material Environmental Laws and Environmental
Permits including, without limitation, all Environmental Laws in jurisdictions
in which such Company owns or operates a facility or site, arranges for disposal
or treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Each Company shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any material notice such Company may receive from any Governmental Authority or
private Person, or otherwise, that any material litigation or proceeding
pertaining to any environmental, health or safety matter has been filed or is
threatened against such Company, any real property in which such Company holds
any interest or any past or present operation of such Company. No Company shall
allow the material release or disposal of hazardous waste, solid waste or other
wastes on, under or to any real property in which any Company holds any
ownership interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. Each Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.

 

99



--------------------------------------------------------------------------------



 



Section 5.17. Affiliate Transactions. Except as set forth on Schedule 5.17
hereto, no Company shall, directly or indirectly, enter into or permit to exist
any transaction or series of transactions (including, without limitation, the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than, in the case of the Borrowers, any
Subsidiary, and in the case of a Subsidiary, the Borrowers or another
Subsidiary) (each, an “Affiliate Transaction”), other than agreements and
transactions with and payments to officers, directors and shareholders that are
either (a) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement or that are expressly permitted by the
provisions of this Agreement, or (b) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Borrowers, and not
prohibited by any of the provisions of this Agreement or in violation of any
law, rule or regulation; provided that (i) any such Affiliate Transaction is
entered into in the ordinary course of business and pursuant to the reasonable
requirements of such Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to such Borrower or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a Person other
than an Affiliate, (ii) in the event such Affiliate Transaction involves an
aggregate consideration in excess of Five Million Dollars ($5,000,000), the
terms of such transaction have been approved by a majority of the members of the
Board of Directors of Gibraltar and by a majority of the disinterested
directors, if any (and such majority or majorities, as the case may be,
determines that such transaction satisfies the requirements set forth in subpart
(i) hereof), and (iii) in the event such Affiliate Transaction involves an
aggregate consideration in excess of Ten Million Dollars ($10,000,000),
Gibraltar has received a written opinion from an independent investment banking,
accounting or appraisal firm of nationally recognized standing that such
Affiliate Transaction is either (A) not materially less favorable than those
that might reasonably have been obtained in a comparable transaction at such
time on an arm’s-length basis from a Person that is not an Affiliate or (B) fair
to the Borrowers or such Subsidiary, as the case may be, from a financial point
of view.
Section 5.18. Use of Proceeds. The Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for Acquisitions permitted hereunder.
Section 5.19. Corporate Names and Locations of Collateral. No Company shall (a)
change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Administrative Borrower shall
have provided the Administrative Agent with at least fifteen (15) days prior
written notice thereof. The Administrative Borrower shall also promptly notify
the Administrative Agent of (i) any change in any location where a material
amount of any Credit Party’s Inventory or Equipment is maintained in the United
States, and any new locations where any Credit Party’s Inventory or Equipment is
to be maintained in the United States; (ii) any change in the location of the
office where any Credit Party’s records pertaining to its Accounts are kept;
(iii) the location of any new places of business and the changing or closing of
any of its existing places of business; and (iv) any change in the location of
any Credit Party’s chief executive office. In the event of any of the foregoing
or if otherwise deemed appropriate by the Administrative Agent, the
Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s sole discretion, to perfect or continue perfected the
security interest of the Administrative Agent, for the benefit of the Lenders,
in the Collateral. The Borrowers shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.

 

100



--------------------------------------------------------------------------------



 



Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.
(a) Guaranties and Security Documents. Each Subsidiary (that is not a
Non-Material Subsidiary) created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to the Administrative Agent, for the
benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder)
of all of the Obligations and a Pledge and Security Agreement Joinder (or a
separate security agreement, in form and substance acceptable to the
Administrative Agent) and Mortgages, as appropriate, such agreements to be
prepared by the Administrative Agent and in form and substance acceptable to the
Administrative Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by the Administrative
Agent; provided that no Foreign Subsidiary shall be subject to the requirements
of this subsection (a) to the extent that to do so would subject any Company to
material liabilities for additional United States income taxes by virtue of
Section 956 of the Code (as of the Closing Date, as a result of such tax
liabilities, no Foreign Subsidiary will be a Guarantor of Payment). With respect
to a Subsidiary that has been classified as a Non-Material Subsidiary, at such
time that such Subsidiary no longer meets the requirements of a Non-Material
Subsidiary, the Administrative Borrower shall provide to the Administrative
Agent prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.
(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of a
Borrower or a Domestic Subsidiary, the Administrative Borrower shall deliver to
the Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of the Pledge and Security Agreement executed by such Credit Party;
provided that no such pledge shall include (i) shares of capital stock or other
equity interests of any Foreign Subsidiary that is not a first-tier Foreign
Subsidiary, and (ii) shares of voting capital stock or other voting equity
interests in any first-tier Foreign Subsidiary in excess of sixty-five percent
(65%) of the total outstanding shares of voting capital stock or other voting
equity interest of such first-tier Foreign Subsidiary.
(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrowers’ cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the

 

101



--------------------------------------------------------------------------------



 



Administrative Agent), covering such equity interests, that conforms to the
requirements of the applicable foreign jurisdiction, together with an opinion of
local counsel as to the perfection of the security interest provided for
therein, and all other documentation necessary or desirable to effect the
foregoing and to permit the Administrative Agent to exercise any of its rights
and remedies in respect thereof.
Section 5.21. Collateral. Each Credit Party shall:
(a) at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent by or through
any of the Administrative Agent’s officers, agents, employees, attorneys or
accountants to (i) examine, inspect and make extracts from such Credit Party’s
books and other records, including, without limitation, the tax returns of such
Credit Party, (ii) arrange for verification of such Credit Party’s Accounts,
under reasonable procedures, directly with Account Debtors or by other methods,
(iii) examine and inspect such Credit Party’s Inventory and Equipment, wherever
located, and (iv) conduct appraisals of the Inventory of such Credit Party;
(b) promptly (but in no event later than ten days after request therefor)
furnish to the Administrative Agent upon request (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Credit Party’s Accounts (including,
without limitation, computer printouts or typewritten reports listing the
mailing addresses of all present Account Debtors), and (ii) any other writings
and information as the Administrative Agent may request;
(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation of any Accounts with respect to which the Account Debtor is the United
States of America or any other Governmental Authority, or any business that is
located in a foreign country;
(d) promptly notify the Administrative Agent in writing upon the acquisition or
creation by such Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to
Section 6.19 hereof, and, prior to or simultaneously with the creation of such
Deposit Account or Securities Account, provide for the execution of a Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto, if required by the Administrative Agent, provided that (i) no Deposit
Account Control Agreement shall be required with respect to (A) an Immaterial
Deposit Account, (B) any Deposit Account of The D.S. Brown Company, D.S.B.
Holding Corp. or Pacific Award Metals, Inc. that is not maintained with the
Administrative Agent or a Lender, if such Credit Party shall have closed such
Deposit Account by March 30, 2012 (unless a longer period is agreed to in
writing by the Administrative Agent), and (ii) all Deposit Accounts (other than
those described in subpart (i) above) of the Credit Parties shall be maintained
with the Administrative Agent or a Lender;
(e) promptly notify the Administrative Agent in writing whenever the Equipment
or Inventory of such Credit Party is located at a location of a third party
(other than another Company or in-transit) that is not listed on Schedule 6.9
hereto and cause to be executed any Landlord’s Waiver, Bailee’s Waiver,
Processor’s Waiver, Consignee’s Waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders;

 

102



--------------------------------------------------------------------------------



 



(f) promptly notify the Administrative Agent in writing of any information that
such Credit Party has or may receive with respect to the Collateral or the Real
Property that might reasonably be determined to materially and adversely affect
the value thereof or the rights of the Administrative Agent and the Lenders with
respect thereto;
(g) maintain such Credit Party’s (i) Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;
(h) deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Credit Party, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;
(i) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by such Credit Party during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and
(j) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral and the Real Property.
Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
any Credit Party, such Credit Party shall, upon request of the Administrative
Agent, (i) execute and deliver to the Administrative Agent a short form security
agreement, prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon. Each Credit Party hereby authorizes the Administrative Agent or the
Administrative Agent’s designated agent (but without obligation by the
Administrative Agent to

 

103



--------------------------------------------------------------------------------



 



do so) to incur Related Expenses (whether prior to, upon, or subsequent to any
Default or Event of Default), and the Borrowers shall promptly repay, reimburse,
and indemnify the Administrative Agent and the Lenders for any and all Related
Expenses. If any Credit Party fails to keep and maintain its Equipment in good
operating condition, ordinary wear and tear excepted, the Administrative Agent
may (but shall not be required to) so maintain or repair all or any part of such
Credit Party’s Equipment and the cost thereof shall be a Related Expense;
provided that, if no Default or Event of Default exists at the time of such
maintenance or repair, the Administrative Agent has provided such Credit Party
with written notice of any required maintenance or repair and such Credit Party
has not taken action to maintain or repair such Equipment within thirty
(30) days of receipt of such notice. All Related Expenses are payable to the
Administrative Agent upon demand therefor; the Administrative Agent may, at its
option, debit Related Expenses directly to any Deposit Account of a Company
located at the Administrative Agent.
Section 5.22. Returns of Inventory. No Credit Party shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Default or
Event of Default exists or would result therefrom; (c) the Administrative Agent
is promptly notified if the aggregate value of all Inventory returned in any
month exceeds Two Million Five Hundred Thousand Dollars ($2,500,000); and
(d) any payment received by such Credit Party for a return is promptly remitted
to the Administrative Agent for application to the Obligations.
Section 5.23. Acquisition, Sale and Maintenance of Inventory. The Credit Parties
shall take all steps to assure that all Inventory is produced in accordance with
applicable laws, including the Fair Labor Standards Act (29 U.S.C. §§ 206-207).
The Credit Parties shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity with all applicable laws, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.
Section 5.24. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrowers shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business or any Investment Property that constitutes securities of a Foreign
Subsidiary not required to be pledged pursuant to this Agreement) acquired by
any Credit Party subsequent to the Closing Date. In addition to any other right
that the Administrative Agent and the Lenders may have pursuant to this
Agreement or otherwise, upon written request of the Administrative Agent or the
Required Lenders, whenever made, the Borrowers shall, and shall cause each
Guarantor of Payment to, grant to the Administrative Agent, for the benefit of
the Lenders, as additional security for the Secured Obligations, a first Lien on
any real or personal property of each Borrower and Guarantor of Payment (other
than for leased equipment or equipment subject to a purchase money security
interest in which the lessor or purchase money lender of such equipment holds a
first priority security interest, in which case, the Administrative Agent shall
have the right to obtain a security interest junior only to such lessor or
purchase money lender), including,

 

104



--------------------------------------------------------------------------------



 



without limitation, such property acquired subsequent to the Closing Date, in
which the Administrative Agent does not have a first priority Lien. The
Borrowers agree, within ten days after the date of such written request, to
secure all of the Secured Obligations by delivering to the Administrative Agent
security agreements, intellectual property security agreements, pledge
agreements, mortgages (or deeds of trust, if applicable) or other documents,
instruments or agreements or such thereof as the Administrative Agent may
require with respect to any of the Credit Parties. The Borrowers shall pay all
recordation, legal and other expenses in connection therewith.
Section 5.25. Restrictive Agreements. Except as set forth in this Agreement, the
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any
Borrower or any Subsidiary to create, incur or suffer to exist any Lien upon any
of its property or assets as security for Indebtedness, or (b) the ability of
any such Subsidiary to make Capital Distributions or any other interest or
participation in its profits owned by the Borrowers or any Subsidiary, or pay
any Indebtedness owed to the Borrowers or a Subsidiary, or to make loans or
advances to the Borrowers or any Subsidiaries, or transfer any of its property
or assets to the Borrowers or any Subsidiaries; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (iii) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (iv)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 5.9(f) hereof, (v) customary
restrictions affecting only a Subsidiary under any agreement or instrument
governing any of the Indebtedness of a Subsidiary permitted pursuant to
Section 5.8 hereof, (vi) restrictions affecting any Foreign Subsidiary under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to Section 5.8 hereof, and customary restrictions contained
in “comfort” letters and guarantees of any such Indebtedness, (vii) any document
relating to Indebtedness secured by a Lien permitted by Section 5.9 hereof,
insofar as the provisions thereof limit grants of junior liens on the assets
securing such Indebtedness, (viii) restrictions contained in the Subordinated
Indenture relating to any Indebtedness permitted under Section 5.8(g) hereof,
and (ix) any Operating Lease or Capital Lease, insofar as the provisions thereof
limit grants of a security interest in, or other assignments of, the related
leasehold interest to any other Person.
Section 5.26. Most Favored Covenant Status. If any Credit Party at any time
enters into, or shall have entered into, or modifies any Material Indebtedness
Agreement such that such Material Indebtedness Agreement includes affirmative or
negative covenants (or any events of default or other type of restriction that
would have the practical effect of any affirmative or negative business or
financial covenant, including, without limitation, any “put” or mandatory
prepayment of such Indebtedness upon the occurrence of a “change of control”)
that are applicable to any Credit Party, other than those set forth herein or in
any of the other Loan Documents, the Administrative Borrower shall promptly so
notify the Administrative Agent and the Lenders and, if the Administrative Agent
shall so request by written notice to the Administrative Borrower (after a
determination has been made by the Administrative Agent or the Required Lenders
that such Material Indebtedness Agreement contains any such provisions that
either individually or in the aggregate

 

105



--------------------------------------------------------------------------------



 



are more favorable to the holders of such Indebtedness than any of the
provisions set forth herein), the Borrowers, the Administrative Agent and the
Required Lenders shall promptly amend this Agreement to incorporate some or all
of such provisions, in the discretion of the Administrative Agent and the
Required Lenders, into this Agreement and, to the extent necessary and
reasonably desirable to the Administrative Agent and the Required Lenders, into
any of the other Loan Documents, all at the election of the Administrative Agent
or the Required Lenders.
Section 5.27. Pari Passu Ranking. The Obligations shall, and the Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior secured
Indebtedness of each Credit Party.
Section 5.28. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to the Subordinated Indenture or any other Material Indebtedness
Agreement unless such Company shall also be a Guarantor of Payment under this
Agreement prior to or concurrently therewith.
Section 5.29. Amendments to Material Indebtedness Agreements. No Company shall
amend, restate, supplement or otherwise modify the Subordinated Indenture or any
other Material Indebtedness Agreement without the prior written consent of the
Administrative Agent if any such amendment, restatement, supplement or other
modification would, in the opinion of the Administrative Agent, materially
impact the rights or remedies of the Administrative Agent and the Lenders
hereunder.
Section 5.30. Prepayments and Refinancings of Other Debt. After the Closing
Date, no Company will make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment or redemption or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) or exchange of, or refinance or refund, any Indebtedness of any Company
that has an outstanding principal balance (or Capitalized Lease Obligation, in
the case of a Capital Lease, or present value, based on the implicit interest
rate, in the case of a Synthetic Lease) greater than Five Million Dollars
($5,000,000) (other than the Obligations and intercompany loans and advances
among the Companies); provided that a Company may refinance or refund any such
Indebtedness if the aggregate principal amount thereof (or Capitalized Lease
Obligation, in the case of a Capital Lease, or present value, based on the
implicit interest rate, in the case of a Synthetic Lease) is not increased.
Section 5.31. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Credit Party shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.
Section 5.32. Fiscal Year of Borrowers. No Borrower shall change the date of its
fiscal year-end without the prior written consent of the Administrative Agent
and the Required Lenders. As of the Closing Date, the fiscal year end of each
Borrower is December 31 of each year.

 

106



--------------------------------------------------------------------------------



 



Section 5.33. Further Assurances. The Borrowers shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, and is duly qualified and authorized
to do business and is in good standing in all states and jurisdictions where the
character of its property or its business activities makes such qualification
necessary except where the failure to be so qualified would not be material to
the ability of such Company to enforce its Accounts. Schedule 6.1 hereto sets
forth, as of the Closing Date, each Subsidiary of a Borrower (and whether such
Subsidiary is a Non-Material Subsidiary), its state (or jurisdiction) of
formation, its relationship to Gibraltar, including the percentage of each class
of stock or other equity interest owned by a Company, each Person that owns the
stock or other equity interest of each Company (other than Gibraltar), the
location of its chief executive office and its principal place of business.
Except as set forth on Schedule 6.1 hereto, each Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries
(excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).
Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
and by equitable principles, whether considered at law or in equity. The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which such
Company is a party.

 

107



--------------------------------------------------------------------------------



 



Section 6.3. Compliance with Laws and Contracts. Each Company:
(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;
(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;
(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;
(d) has ensured that no Person who owns a controlling interest in a Company or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;
(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and
(f) is in compliance with the Patriot Act.
Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Companies,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining, that could reasonably be expected to have a Material
Adverse Effect.
Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real estate listed on Schedule 6.5 hereto.

 

108



--------------------------------------------------------------------------------



 



Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against Collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the Collateral to the extent
such Lien may be perfected by the filing of a U.C.C. Financing Statement. No
Company has entered into any contract or agreement (other than (i) a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets, or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that exists on or after the Closing Date that would prohibit the
Administrative Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.
Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed (or extended or
challenged as permitted by applicable law) and all taxes, assessments, fees and
other governmental charges that are due and payable have been paid, except as
will not cause or result in a Material Adverse Effect. The provision for taxes
on the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.
Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened (to its knowledge) release or disposal of hazardous
waste, solid waste or other wastes is occurring, or has occurred (other than
those that are currently being remediated in accordance with Environmental
Laws), on, under or to any real property in which any Company holds any interest
or performs any of its operations, in violation of any Environmental Law. As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.
Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Credit Party from a third party, if a
Landlord’s Waiver has been requested. As of the Closing Date, Schedule 6.9
hereto correctly identifies the name and address of each third party location
where assets of the Credit Parties are located.

 

109



--------------------------------------------------------------------------------



 



Section 6.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.
Section 6.11. Employee Benefits Plans.
(a) US Employee Benefit Plans. Schedule 6.11 hereto identifies each material
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply, in all material respects, with the applicable requirements
of Code Section 401(a); (ii) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (iii) the ERISA Plan and any associated trust have received
a favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (iv) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (v) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.

 

110



--------------------------------------------------------------------------------



 



(b) Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
6.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by Gibraltar and any appropriate Foreign
Subsidiaries. The Foreign Pension Plans are duly registered under all applicable
laws which require registration. Gibraltar and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse Effect.
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Foreign Pension Plan or Foreign Benefit Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans. Each of the Foreign Pension Plans is fully funded
on an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).
Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens created by this Agreement or the Security Documents.
Section 6.13. Solvency. Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent and the Lenders. No Borrower
is insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will any Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. No
Borrower is engaged or about to engage in any business or transaction for which
the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. No Borrower intends to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.
Section 6.14. Financial Statements. The audited Consolidated financial
statements of Gibraltar, for the fiscal year ended December 31, 2010 and the
unaudited Consolidated financial statements of Gibraltar for the fiscal quarter
ended June 30, 2011, furnished to the Administrative Agent and the Lenders, are
true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.

 

111



--------------------------------------------------------------------------------



 



Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.
Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections
(a) through (g), above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.
Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
material conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.
Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.
Section 6.19. Deposit Accounts and Securities Accounts. The Administrative
Borrower has provided to the Administrative Agent a list of all banks, other
financial institutions and Securities Intermediaries at which any Credit Party
maintains Deposit Accounts or Securities Accounts as of the Closing Date, which
list correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.
Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrowers, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

 

112



--------------------------------------------------------------------------------



 



Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.
Section 6.22. Acquisition Agreement Representations. To the extent reasonably
necessary to preserve or protect the rights of the Administrative Agent and the
Lenders in respect of the Collateral, the Borrowers covenant and agree to
enforce and pursue all remedies reasonably available to it in connection with
any breach of a representation and warranty made by Seller under the Target
Company Acquisition Agreements.
Section 6.23. Subordinated Indenture. (a) No “Default” or “Event of Default” (as
each term is defined in the Subordinated Indenture) exists, nor will any such
Default or Event of Default exist under the Subordinated Indenture (or note or
other agreement executed in connection therewith) immediately after the
occurrence of any Credit Event; (b) Schedule 6.23 hereto sets forth, as of the
Closing Date, all of the “Credit Facilities” (as defined in the Subordinated
Indenture); (c) all of the Obligations constitute “Senior Indebtedness”,
“Guarantor Senior Indebtedness”, “Designated Senior Indebtedness”, and
“Designated Guarantor Senior Indebtedness” (as each term is defined in the
Subordinated Indenture); and (d) except for the Secured Obligations, no other
Indebtedness of the Companies constitutes “Designated Senior Indebtedness” or
“Designated Guarantor Senior Indebtedness” (as each term is defined in the
Subordinated Indenture).
Section 6.24. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
ARTICLE VII. CASH MANAGEMENT AND COLLATERAL
Section 7.1. Cash Management System. The Borrowers shall establish and maintain,
until the payment in full of the Secured Obligations and the termination of the
Commitment, the cash management systems described below:
(a) Lockbox. On or before the Closing Date, the Credit Parties shall
(i) establish lockbox arrangements with the Administrative Agent, on behalf of
the Lenders (one or more lockboxes hereunder collectively referred to herein as
the “Lockbox”), which shall be governed by the Master Agreement, and, within ten
days after the Closing Date, shall request in writing and otherwise take such
reasonable steps to ensure that all Account Debtors of the Credit Parties
forward all Collections directly to the Lockbox (if the Credit Parties neglect
or refuse to notify any such Account Debtor to remit all such Collections to the
Lockbox, the Administrative Agent shall be entitled to make such notification),
(ii) hold in trust for the Administrative Agent, as fiduciary for the
Administrative Agent, all checks, cash and other items of payment received by
the Credit Parties, and (iii) not commingle any Collections with any other funds
or property of the Credit Parties, but will hold such funds separate and apart
in trust and as fiduciary for the Administrative Agent until deposit is made
into the Concentration Account.

 

113



--------------------------------------------------------------------------------



 



(b) Concentration Account. On or before the Closing Date, the Credit Parties
shall have established a Concentration Account with the Administrative Agent, on
behalf of the Lenders. All moneys received by the Credit Parties, including
Collections from sales of Inventory and services rendered or from Account
Debtors of the Credit Parties sent to the Lockbox, shall be deposited directly
on a daily basis, and in any event no later than the first Business Day after
the date of receipt thereof, into the Concentration Account in the identical
form in which such moneys were received and Collections were made (except for
any necessary endorsements) whether by cash or check. All amounts deposited in
the Concentration Account from the Lockbox or any other source shall be under
the sole and exclusive control of the Administrative Agent. The Credit Parties
shall have no interest in or control over such funds; provided that, (i) during
a Cash Dominion Period, the Administrative Agent shall transfer funds from the
Concentration Account to the Cash Collateral Account on a daily basis, and
(ii) other than during a Cash Dominion Period, the Administrative Agent shall
transfer funds from the Concentration Account to the Operating Account on a
daily basis, for use by the Credit Parties, in their sole discretion, for
purposes not prohibited by this Agreement. The Concentration Account shall not
be subject to any deduction, set off, banker’s lien or any other right in favor
of any Person other than the Administrative Agent.
(c) Cash Collateral Account. On or before the Closing Date, the Credit Parties
shall have established a Cash Collateral Account with the Administrative Agent,
on behalf of the Lenders. All amounts deposited in the Cash Collateral Account
from the Concentration Account or any other source shall be under the sole and
exclusive control of the Administrative Agent. The Credit Parties shall have no
interest in or control over such funds. The Cash Collateral Account shall not be
subject to any deduction, set off, banker’s lien or any other right in favor of
any Person other than the Administrative Agent.
(d) Operating Account. GSCNY, for the benefit of the Credit Parties, shall
maintain, in its name, an Operating Account with the Administrative Agent, into
which the Administrative Agent shall, (i) from time to time, deposit proceeds of
the Revolving Loans made to the Borrowers for use by the Companies in accordance
with the provisions of Section 5.18 hereof, and (ii) other than during a Cash
Dominion Period, transfer funds from the Concentration Account on a daily basis
for use by the Companies in their sole discretion. Unless otherwise agreed by
the Administrative Agent and the Borrowers, any Revolving Loan requested by the
Administrative Borrower and made under this Agreement shall be deposited into
the Operating Account. During a Cash Dominion Period, the Credit Parties shall
not accumulate or maintain cash in the Operating Account or payroll or other
such accounts, as of any date of determination, in excess of checks outstanding
against the Controlled Disbursement Account (or Controlled Disbursement
Accounts) and other deposit accounts approved by the Administrative Agent (such
as medical benefit accounts, flexible spending accounts and automated clearing
house accounts) as of that date, and amounts necessary to meet minimum balance
requirements.

 

114



--------------------------------------------------------------------------------



 



(e) Controlled Disbursement Accounts. The Credit Parties shall maintain one or
more Controlled Disbursement Accounts with the Administrative Agent, on behalf
of the Lenders. The Borrowers shall base their requests for Revolving Loans on,
among other things, the daily balance of the Controlled Disbursement Account (or
Controlled Disbursement Accounts). During a Cash Dominion Period, the Credit
Parties shall not, and shall not cause or permit any Company, to maintain cash
in any Controlled Disbursement Account, as of any date of determination, in
excess of checks outstanding against such account as of that date, and amounts
necessary to meet minimum balance requirements.
(f) Lockbox and Security Accounts. The Lockbox established pursuant to the
Lockbox agreement, the Concentration Account, the Cash Collateral Account, the
Operating Account and the Controlled Disbursement Accounts shall be Security
Accounts, with all cash, checks and other similar items of payment in such
accounts securing payment of the Secured Obligations.
(g) Costs of Collection. All reasonable costs of collection of the Accounts of
the Credit Parties, including out-of-pocket expenses, administrative and
record-keeping costs, reasonable attorneys’ fees, and all service charges and
costs related to the establishment and maintenance of the Security Accounts
shall be the sole responsibility of the Borrowers, whether the same are incurred
by the Administrative Agent or the Credit Parties. The Credit Parties each
hereby indemnify and hold the Administrative Agent harmless from and against any
loss or damage with respect to any deposits made in the Security Accounts that
are dishonored or returned for any reason. If any deposits are dishonored or
returned unpaid for any reason, the Administrative Agent, in its sole
discretion, may charge the amount thereof against the Cash Collateral Account or
any other Security Account or other Deposit Account of the Credit Parties. The
Administrative Agent shall not be liable for any loss or damage resulting from
any error, omission, failure or negligence on the part of the Administrative
Agent, except losses or damages resulting from the Administrative Agent’s own
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.
(h) Return of Funds. Upon the payment in full of the Secured Obligations (other
than continuing indemnification obligations) and the termination of the
Commitment hereunder, (i) the Administrative Agent’s security interests and
other rights in funds in the Security Accounts shall terminate, (ii) all rights
to such funds shall revert to the Credit Parties, as applicable, and (iii) the
Administrative Agent will, at the Borrowers’ expense, take such steps as the
Administrative Borrower may reasonably request to evidence the termination of
such security interests and to effect the return to the Credit Parties of such
funds.
(i) Attorney-in-Fact to Endorse Documents. The Administrative Agent, or the
Administrative Agent’s designated agent, is hereby constituted and appointed
attorney-in-fact for each Credit Party with authority and power to endorse after
the occurrence and during the continuance of an Event of Default, or during a
Cash Dominion Period, any and all instruments, documents, and chattel paper
(consistent with this Agreement and the Master Agreement) upon the failure of
such Credit Party to do so. Such authority and power, being coupled with an
interest, shall be (i) irrevocable until all of the Secured Obligations are
paid, (ii) exercisable by the Administrative Agent at any time and without any
request upon any Credit Party by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or any Credit Party.
Each Credit Party hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. The Administrative
Agent shall not be bound or obligated to take any action to preserve any rights
therein against prior parties thereto.

 

115



--------------------------------------------------------------------------------



 



(j) Cash Management at a Lender other than the Administrative Agent.
Notwithstanding anything in this Section 7.1 to the contrary, the Borrowers may
establish a cash management system with a Lender other than the Administrative
Agent (an “Alternative Cash Management System”), so long as (i) such Alternative
Cash Management System is in substantially the same form as the cash management
system described in subparts (a) through (e) of this Section 7.1 and is
otherwise in form and substance acceptable to the Administrative Agent, and
(ii) each Deposit Account established as part of such Alternative Cash
Management System shall be subject to a Deposit Account Control Agreement
(prepared by, and in form and substance satisfactory to, the Administrative
Agent) in favor of the Administrative Agent. If the Borrowers establish an
Alternative Cash Management System pursuant to this Section 7.1(j), the
Administrative Agent, on behalf of the other Lenders, the Lender providing such
Alternative Cash Management Services and the Borrowers may, without the consent
of any other Lender, enter into an amendment to this Agreement (a “Alternative
Cash Management System Amendment”) to effect such amendments to this Agreement
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 7.1(j) and the
transition of the cash management services from the Administrative Agent to such
other Lender. Each Lender hereby irrevocably authorizes the Administrative Agent
to execute and deliver an Alternative Cash Management System Amendment on behalf
of such Lender.
Section 7.2. Collections and Receipt of Proceeds by the Administrative Agent.
Each Credit Party hereby constitutes and appoints the Administrative Agent, or
the Administrative Agent’s designated agent, as such Borrower’s attorney-in-fact
to exercise, at any time, all or any of the following powers which, being
coupled with an interest, shall be irrevocable until the complete and full
payment of all of the Secured Obligations:
(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or such Credit Party
(consistent with this Agreement and the Master Agreement), any and all of such
Credit Party’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. Each Credit Party hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;
(b) to transmit to Account Debtors, on any or all of such Credit Party’s
Accounts, after the occurrence of an Event of Default, notice of assignment to
the Administrative Agent, for the benefit of the Lenders, thereof and the
security interest therein, and to request from such Account Debtors at any time,
in the name of the Administrative Agent or such Credit Party, information
concerning such Borrower’s Accounts and the amounts owing thereon;

 

116



--------------------------------------------------------------------------------



 



(c) after the occurrence of an Event of Default, to transmit to purchasers of
any or all of such Credit Party’s Inventory, notice of the Administrative
Agent’s security interest therein, and to request from such purchasers at any
time, in the name of the Administrative Agent or such Credit Party, information
concerning such Credit Party’s Inventory and the amounts owing thereon by such
purchasers;
(d) after the occurrence of an Event of Default, to notify and require Account
Debtors on such Credit Party’s Accounts and purchasers of such Credit Party’s
Inventory to make payment of their indebtedness directly to the Administrative
Agent;
(e) after the occurrence of an Event of Default, to enter into or assent to such
amendment, compromise, extension, release or other modification of any kind of,
or substitution for, the Accounts, or any thereof, as the Administrative Agent,
in its sole discretion, may deem to be advisable;
(f) after the occurrence of an Event of Default, to enforce the Accounts or any
thereof, or any other Collateral, by suit or otherwise, to maintain any such
suit or other proceeding in the name of the Administrative Agent or one or more
Credit Parties, and to withdraw any such suit or other proceeding. The Credit
Parties agree to lend every assistance requested by the Administrative Agent in
respect of the foregoing, all at no cost or expense to the Administrative Agent
and including, without limitation, the furnishing of such witnesses and of such
records and other writings as the Administrative Agent may require in connection
with making legal proof of any Account. The Credit Parties agree to reimburse
the Administrative Agent in full for all court costs and attorneys’ fees and
every other cost, expense or liability, if any, incurred or paid by the
Administrative Agent in connection with the foregoing, which obligation of the
Credit Parties shall constitute Obligations, shall be secured by the Collateral
and shall bear interest, until paid, at the Default Rate;
(g) to take or bring, in the name of the Administrative Agent or such Credit
Party, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and
(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into such
Credit Party’s Cash Collateral Account or, at the option of the Administrative
Agent, to apply them as a payment against the Loans or any other Secured
Obligations in accordance with this Agreement.
Section 7.3. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, each
Credit Party, as appropriate, has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note and has deposited (or will deposit, with respect to future Pledged
Notes) such Pledged Note with the Administrative Agent, for the benefit of the
Lenders. Such Credit Party irrevocably authorizes and empowers the
Administrative Agent, for the benefit of the Lenders, to, following the
occurrence and during the continuation of an Event of Default, (a) ask for,
demand, collect and receive all payments of principal of and interest on the
Pledged Notes;

 

117



--------------------------------------------------------------------------------



 



(b) compromise and settle any dispute arising in respect of the foregoing;
(c) execute and deliver vouchers, receipts and acquittances in full discharge of
the foregoing; (d) exercise, in the Administrative Agent’s discretion, any
right, power or privilege granted to the holder of any Pledged Note by the
provisions thereof including, without limitation, the right to demand security
or to waive any default thereunder; (e) endorse such Credit Party’s name to each
check or other writing received by the Administrative Agent as a payment or
other proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as the Administrative Agent may desire; and
(g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.3 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.
Section 7.4. Commercial Tort Claims. If any Credit Party shall at any time hold
or acquire a Commercial Tort Claim, such Credit Party shall promptly notify the
Administrative Agent thereof in a writing signed by such Credit Party, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.
ARTICLE VIII. EVENTS OF DEFAULT
Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):
Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within five Business Days thereafter, or (b) the
principal of any Loan or any reimbursement obligation under any Letter of Credit
that has been drawn shall not be paid in full when due and payable.
Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.21(a) or (b),
5.26, 5.27, 5.28, 5.29 or 5.30 hereof.
Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the
Administrative Borrower by the Administrative Agent or the Required Lenders that
the specified Default is to be remedied.

 

118



--------------------------------------------------------------------------------



 



Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to the Administrative Agent
or the Lenders, or any thereof, shall be false or erroneous in any material
respect.
Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.
Section 8.6. Subordinated Indenture. If (a) any “Event of Default” (as defined
in the Subordinated Indenture) shall occur under any Subordinated Indenture;
(b) the Obligations shall cease to be any of the following: “Senior
Indebtedness”, “Guarantor Senior Indebtedness”, “Designated Senior
Indebtedness”, and “Designated Guarantor Senior Indebtedness” under the
Subordinated Indenture; (c) any Indebtedness other than the Obligations is
designated as “Designated Senior Indebtedness” or “Designated Guarantor Senior
Indebtedness” (as each term is defined in the Subordinated Indenture); or
(d) any Indebtedness other than the Obligations is classified by Gibraltar as
Indebtedness incurred pursuant to clause (l) of the second paragraph of
Section 3.2 of the Subordinated Indenture.
Section 8.7. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company.
Section 8.8. Change in Control. If any Change in Control shall occur.
Section 8.9. Judgments. There is entered against any Company:
(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed the lesser of (i) the
Revolving Credit Availability or (ii) Twenty-Five Million Dollars ($25,000,000)
(less any amount that will be covered by the proceeds of insurance and is not
subject to dispute by the insurance provider);
(b) one or more judgments, orders or decrees shall be entered against any
Company involving a required divestiture or any material properties, assets or
business reasonably estimated to have a fair value in excess of Ten Million
Dollars ($10,000,000), and any such judgments, orders or decrees shall not have
been vacated, discharged or stayed or bonded pending appeal within thirty
(30) days (or such longer period, not in excess of sixty (60) days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or

 

119



--------------------------------------------------------------------------------



 



(c) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.
Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the
Borrowers have (or the appropriate Credit Party has) failed to promptly execute
appropriate documents to correct such matters, or (b) unperfected as to any
material amount of Collateral (as determined by the Administrative Agent, in its
reasonable discretion) and the Borrowers have (or the appropriate Credit Party
has) failed to promptly execute appropriate documents to correct such matters.
Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.
Section 8.12. Solvency. If any Company (other than a Non-Material Subsidiary)
shall (a) except as permitted pursuant to Section 5.5 or 5.12 hereof,
discontinue business; (b) generally not pay its debts as such debts become due;
(c) make a general assignment for the benefit of creditors; (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code or any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United

 

120



--------------------------------------------------------------------------------



 



States filed against it and the same shall not be controverted within ten days,
or shall continue undismissed for a period of sixty (60) days from commencement
of such proceeding or case; (h) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities (taking into account prospective and contingent
liabilities, and rights of contribution from other Persons); or (l) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.
ARTICLE IX. REMEDIES UPON DEFAULT
Notwithstanding any contrary provision or inference herein or elsewhere:
Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, or 8.11 hereof shall
occur, the Administrative Agent may, with the consent of the Required Lenders,
and shall, at the written request of the Required Lenders, give written notice
to the Borrowers to:
(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lenders to issue any Letter
of Credit, immediately shall be terminated; and/or
(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.
Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.12 hereof shall occur:
(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lenders be obligated to issue any
Letter of Credit; and

 

121



--------------------------------------------------------------------------------



 



(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by each Borrower.
Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrowers shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrowers and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrowers and
any Guarantor of Payment to reimburse the Administrative Agent and the Revolving
Lenders for any then outstanding Letters of Credit.
Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations (other than Obligations under the
Alabama Metal Guaranty, the Diamond Perforated Guaranty and the Noll/Norwesco
Guaranty) then owing by the Borrowers or a Guarantor of Payment to such Lender
(including, without limitation, any participation purchased or to be purchased
pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the same shall
then have matured, any and all deposit (general or special) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of any Borrower or Guarantor of
Payment, all without notice to or demand upon any Borrower or any other Person,
all such notices and demands being hereby expressly waived by each Borrower.
Section 9.5. Equalization Provisions.
(a) Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Term Lender agrees with the other Term
Lenders that, if it at any time shall obtain any Advantage over the other Term
Lenders, or any thereof, in respect of the Applicable Debt (except as to amounts
under Article III hereof), such Term Lender shall purchase from the other Term
Lenders, for cash and at par, such additional participation in the Applicable
Debt as shall be necessary to nullify the Advantage.

 

122



--------------------------------------------------------------------------------



 



(b) Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:
(i) add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and
(ii) determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.
After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.
(c) Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.
(d) Application and Sharing of Set-Off Amounts. Each Lender further agrees with
the other Lenders that, if it at any time shall receive any payment for or on
behalf of a Borrower on any Indebtedness owing by such Borrower to that Lender
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Indebtedness owing by such Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

 

123



--------------------------------------------------------------------------------



 



Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by any Borrower or
otherwise provided in law or equity. Upon the occurrence of an Event of Default
and at all times thereafter, the Administrative Agent may require the Borrowers
to assemble the Collateral, which each Borrower agrees to do, and make it
available to the Administrative Agent and the Lenders at a reasonably convenient
place to be designated by the Administrative Agent. The Administrative Agent
may, with or without notice to or demand upon such Borrower and with or without
the aid of legal process, make use of such force as may be necessary to enter
any premises where the Collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to such Borrower. After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Borrower personally or any
other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as the Administrative Agent may deem advisable,
the Administrative Agent, in its discretion, may sell, assign, transfer and
deliver any of the Collateral at any time, or from time to time. No prior notice
need be given to any Borrower or to any other Person in the case of any sale of
Collateral that the Administrative Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the Borrowers
not fewer than ten days prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made. Each Borrower waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale. At
any such public sale, the Administrative Agent or the Lenders may purchase the
Collateral, or any part thereof, free from any right of redemption, all of which
rights each Borrower hereby waives and releases. After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Borrowers, and each Borrower
shall remain liable for any deficiency. In addition, the Administrative Agent
shall at all times have the right to obtain new appraisals of any Borrower or
the Collateral, the cost of which shall be paid by the Borrowers.
Section 9.7. Administrative Agent’s Rights to Occupy and Use Property of Credit
Parties.
(a) After the occurrence and during the continuance of an Event of Default and
as part of an exercise of remedies by the Administrative Agent under the Loan
Documents, the Administrative Agent shall have the right to enter upon and into,
and take possession of, all or such part or parts of the properties of the
Credit Parties, including lands, plants, buildings, Equipment, Inventory and
other property as may be necessary or appropriate, in the reasonable judgment of
the Administrative Agent, to permit or enable the Administrative Agent, or the
Administrative Agent’s designee, to manufacture, produce, process, store or sell
or complete the manufacture, production, processing, storing or sale of all or
any part of the Collateral, as the Administrative Agent may elect, and to use
and operate said properties for said purposes and for such length of time as the
Administrative Agent may deem necessary or appropriate for such purposes without
the payment of any compensation to any Credit Party therefor.

 

124



--------------------------------------------------------------------------------



 



(b) The Administrative Agent is hereby granted a license or other right to use,
without charge, after the occurrence and during the continuance of an Event of
Default and as part of an exercise of remedies by the Administrative Agent under
the Loan Documents, all of each Credit Party’s property, including, without
limitation, all of such Credit Party’s labels, trademarks, copyrights, patents
and advertising matter, or any property of a similar nature, as it pertains to
the Collateral, in completing production of, advertising for sale and selling
any Collateral, and such Credit Party’s rights under all licenses and all
franchise agreements shall inure to the Administrative Agent’s benefit until the
Secured Obligations are paid in full.
Section 9.8. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.
Section 9.9. Application of Proceeds.
(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrowers first to the payment of all obligations (to the extent not paid by the
Borrowers) incurred by the Administrative Agent pursuant to Section 12.5 hereof
and to the payment of Related Expenses):
(i) with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders; and
(ii) with respect to payments received in connection with the Term Loan, to the
Term Lenders.
(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:
(i) first, to the payment of all obligations (to the extent not paid by the
Borrowers) incurred by the Administrative Agent pursuant to Section 12.5 hereof
and to the payment of Related Expenses;
(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, and (C) any fees then accrued and payable to any Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;

 

125



--------------------------------------------------------------------------------



 



(iii) third, for payment of principal outstanding on the Loans and the Letter of
Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Overall Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subsection (iii);
(iv) fourth, for payment of (A) the Indebtedness under any Designated Hedge
Agreement with a Lender (or an entity that is an affiliate of a then existing
Lender), such amount to be based upon the net termination obligation of the
Borrowers under such Designated Hedge Agreement (subject to confirmation by the
Administrative Agent of any calculation of termination or other payment amounts
being made in accordance with normal industry practice), and (B) the Bank
Product Obligations owing to a Lender (or an entity that is an affiliate of a
then existing Lender) under Bank Product Agreements; with such payment to be pro
rata among (A) and (B) of this subsection (iv); and
(v) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.
ARTICLE X. THE ADMINISTRATIVE AGENT
The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:
Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrowers or any other Company,
or the financial condition of the Borrowers or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,

 

126



--------------------------------------------------------------------------------



 



documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.
Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.
Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
Section 10.5. Administrative Agent and Affiliates. KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

 

127



--------------------------------------------------------------------------------



 



Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Administrative Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.
Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.
Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger, consolidation, dissolution or similar
event permitted pursuant to this Agreement, the Administrative Agent, at the
request and expense of the Borrowers, is hereby authorized by the Lenders to
(a) release the relevant Collateral from this Agreement or any other Loan
Document, (b) release a Guarantor of Payment in connection with such permitted
transfer or event, and (c) duly assign, transfer and deliver to the affected
Person (without recourse and without any representation or warranty) such
Collateral as is then (or has been) so transferred or released and as may be in
possession of the Administrative Agent and has not theretofore been released
pursuant to this Agreement.
Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

 

128



--------------------------------------------------------------------------------



 



Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrowers) ratably, according to their respective Overall Commitment
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against the Administrative Agent
in its capacity as agent in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by the Administrative
Agent with respect to this Agreement or any other Loan Document, provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees and expenses) or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction, or from any action taken or
omitted by the Administrative Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.
Section 10.11. Successor Agent. The Administrative Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to the
Administrative Borrower and the Lenders. If the Administrative Agent shall
resign under this Agreement, then either (a) the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders (with the consent of
the Administrative Borrower so long as an Event of Default does not exist and
which consent shall not be unreasonably withheld), or (b) if a successor agent
shall not be so appointed and approved within the thirty (30) day period
following the Administrative Agent’s notice to the Lenders of its resignation,
then the Administrative Agent shall appoint a successor agent that shall serve
as agent until such time as the Required Lenders appoint a successor agent. If
no successor agent has accepted appointment as the Administrative Agent by the
date that is thirty (30) days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders (or other appropriate
holders of the Secured Obligations) shall assume and perform all of the duties
of the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon its appointment,
such successor agent shall succeed to the rights, powers and duties as agent,
and the term “Administrative Agent” means such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement. After any retiring Administrative
Agent’s resignation as the Administrative Agent, the provisions of this
Article X shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement and the
other Loan Documents.

 

129



--------------------------------------------------------------------------------



 



Section 10.12. Fronting Lender. Each Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by such Fronting Lender and
the documents associated therewith. Such Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by each Fronting
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included such
Fronting Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to such Fronting Lender.
Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.
Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

130



--------------------------------------------------------------------------------



 



Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their respective Affiliates or agents, the Loan Documents or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.
Section 10.16. Delivery of Certain Financial Information. The Administrative
Agent shall make available to the Lenders, promptly after receipt thereof, the
financial information required to be provided by the Borrower to the
Administrative Agent pursuant to Sections 4.3 and 5.3 hereof.
Section 10.17. Other Agents. The Administrative Agent shall have the continuing
right (subject to the titles awarded on the Closing Date) from time to time to
designate one or more Lenders (or its or their affiliates) as “syndication
agent”, “co-syndication agent”, “documentation agent”, “co-documentation agent”,
“book runner”, “lead arranger”, “arrangers” or other designations for purposes
hereof, but (a) any such designation shall have no substantive effect, and
(b) any such Lender and its affiliates shall have no additional powers, duties,
responsibilities or liabilities as a result thereof.
ARTICLE XI. GUARANTY
Section 11.1. Guaranty by Borrowers. The Borrowers hereby unconditionally
guarantee, for the benefit of the Designated Hedge Creditors, all of the
Designated Hedge Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender). Upon failure by any Credit Party to pay
punctually any of the Designated Hedge Obligations owing to a Lender (or an
entity that is an affiliate of a then existing Lender), the Borrowers shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.
Section 11.2. Additional Undertaking. As a separate, additional and continuing
obligation, the Borrowers unconditionally and irrevocably undertake and agree,
for the benefit of the Designated Hedge Creditors that, should any Designated
Hedge Obligations not be recoverable from any Borrower under Section 11.1 hereof
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective affiliates, or
any other Person, at any time, the Borrowers as sole, original and independent
obligors, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Designated Hedge Creditors, of all
such obligations not so recoverable by way of full indemnity, in such currency
and otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

 

131



--------------------------------------------------------------------------------



 



Section 11.3. Guaranty Unconditional. The obligations of the Borrowers under
this Article XI shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:
(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Designated Hedge Obligations under any agreement or instrument, by
operation of law or otherwise;
(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Designated Hedge Obligation;
(c) any release, non-perfection or invalidity of any direct or indirect security
for the Designated Hedge Obligations under any agreement or instrument
evidencing or relating to any Designated Hedge Obligation;
(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Company or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Credit Party or other Company or its assets or
any resulting release or discharge of any obligation of any Credit Party or
other Company contained in any agreement or instrument evidencing or relating to
any of the Designated Hedge Obligations;
(e) the existence of any claim, set-off or other rights that the Borrowers may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;
(f) any invalidity or unenforceability relating to or against any other Credit
Party, for any reason, of any agreement or instrument evidencing or relating to
any of the Designated Hedge Obligations, or any provision of applicable law or
regulation purporting to prohibit the payment by any Credit Party of any of the
Designated Hedge Obligations; or
(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this Article XI, constitute a
legal or equitable discharge of the Borrowers’ obligations under this Article XI
other than the irrevocable payment in full of all of the Designated Hedge
Obligations.
Section 11.4. Borrowers’ Obligations to Remain in Effect; Restoration.
(a) the Borrowers’ obligations under this Article XI shall remain in full force
and effect until the Commitment shall have terminated, and the principal of and
interest on the Loans and Designated Hedge Obligations, and all other amounts
payable by the Borrowers, any other Credit Party or other Company, under the
Loan Documents or any other agreement or instrument evidencing or

 

132



--------------------------------------------------------------------------------



 



relating to any of the Designated Hedge Obligations, shall have been paid in
full; provided that, if the Commitment shall have been terminated and all of the
Obligations paid in full, then, if any obligations shall remain outstanding
under the Designated Hedge Agreements, then the Borrowers shall cash
collateralize, in form and substance satisfactory to the Administrative Agent,
such obligations based on the net termination value of such Designated Hedge
Agreements on such termination date.
(b) If at any time any payment of any of the Designated Hedge Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party, the Borrowers’ obligations
under this Article XI with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.
Section 11.5. Certain Waivers. The Borrowers irrevocably waive acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any other Credit Party or any other Person, or against any collateral or
guaranty of any other Person.
Section 11.6. Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Borrowers
shall have no rights, by operation of law or otherwise, upon making any payment
under this Article XI to be subrogated to the rights of the payee against any
other Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.
Section 11.7. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Designated
Hedge Obligations is stayed upon insolvency, bankruptcy or reorganization of
such Credit Party, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any of
the Designated Hedge Obligations shall nonetheless be payable by the Borrowers
under this Article XI forthwith on demand by the Administrative Agent.
Section 11.8. Effect of Breach of Article XI. Notwithstanding anything in this
Agreement to the contrary, if any Borrower shall fail or omit to perform and
observe any agreement or other provision set forth in this Article XI, such
failure or omission shall not be a Default or Event of Default hereunder unless
such failure or omission would constitute a Default or Event of Default
hereunder independent of its obligations under this Article XI.
ARTICLE XII. MISCELLANEOUS
Section 12.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender.

 

133



--------------------------------------------------------------------------------



 



Each Lender represents that it has made and shall continue to make its own
independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that the Administrative Agent has no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto (other than such notices as may be
expressly required to be given by the Administrative Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter. Each Lender further represents
that it has reviewed each of the Loan Documents.
Section 12.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder or under any of the Loan Documents. The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.
Section 12.3. Amendments, Waivers and Consents.
(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 12.3:
(i) Consent of Affected Lenders Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
commitment fees payable hereunder without the written consent of each Lender
directly affected thereby, (C) reduce the principal amount of any Loan, the
stated rate of interest thereon (provided that the institution of the Default
Rate or post default interest and a subsequent removal of the Default Rate or
post default interest shall not constitute a decrease in interest rate pursuant
to this Section 12.3) or the stated rate of commitment fees payable hereunder,
without the consent of each Lender directly affected thereby, (D) change the
manner of pro rata application of any payments made by the Borrowers to the
Lenders hereunder, without the consent of each Lender directly affected thereby,
(E) increase the percentage advance rates set forth in the definition of
Borrowing Base contained in the Agreement, without the consent of each Revolving
Lender, (F) without the unanimous consent of the Lenders, change any percentage
voting requirement, voting rights, or the Required Lenders definition in this
Agreement, (G) without the unanimous consent of the Lenders, release the
Borrowers or any Guarantor of Payment or of any material amount of collateral
securing the Secured Obligations, except in connection with a transaction
specifically permitted hereunder, or (H) without the unanimous consent of the
Lenders, amend this Section 12.3 or Section 9.5 or 9.9 hereof.

 

134



--------------------------------------------------------------------------------



 



(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. No
provision of this Agreement relating to the rights or duties of a Fronting
Lender in its capacity as such shall be amended, modified or waived without the
consent of such Fronting Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.
(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not the Non-Consenting
Lender, the Administrative Agent may (and shall, if requested by the Borrowers),
at the sole expense of the Borrowers, upon notice to such Non-Consenting Lender
and the Borrowers, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section 12.10
hereof) all of its interests, rights and obligations under this Agreement to a
financial institution acceptable to the Administrative Agent and the Borrowers
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Administrative Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).
(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 12.3, regardless of its
failure to agree thereto.
Section 12.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during a Business Day, such Business Day, otherwise
the

 

135



--------------------------------------------------------------------------------



 



following Business Day) or two Business Days after being deposited in the mails
with postage prepaid by registered or certified mail, addressed as aforesaid, or
sent by facsimile or electronic communication, in each case with telephonic
confirmation of receipt. All notices hereunder shall not be effective until
received. For purposes of Article II hereof, the Administrative Agent shall be
entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an Authorized Officer, and the
Borrowers shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.
Section 12.5. Costs, Expenses and Documentary Taxes. The Borrowers agree to pay
on demand all reasonable costs and expenses of the Administrative Agent and all
reasonable Related Expenses, including but not limited to (a) Protective
Advances, (b) syndication, administration, travel and out-of-pocket expenses,
including but not limited to attorneys’ fees and expenses, of the Administrative
Agent in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (c) extraordinary expenses of the Administrative Agent
in connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (d) the reasonable fees
and out-of-pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrowers also agree to pay on
demand all costs and expenses (including Related Expenses) of the Administrative
Agent and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, the Borrowers shall pay any and
all stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees. All obligations
provided for in this Section 12.5 shall survive any termination of this
Agreement.
Section 12.6. Indemnification. Each Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 12.6 for its own (or its respective affiliates’, officers’, directors’,
attorneys’, agents’ or employees’) gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction. All
obligations provided for in this Section 12.6 shall survive any termination of
this Agreement.

 

136



--------------------------------------------------------------------------------



 



Section 12.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrowers and
the Lenders with respect to the Loan Documents and the Related Writings is and
shall be solely that of debtors and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.
Section 12.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.
Section 12.9. Binding Effect; Borrowers’ Assignment. This Agreement shall become
effective when it shall have been executed by each Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of each Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Administrative Agent and all of the Lenders.
Section 12.10. Lender Assignments.
(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to Section
2.2(b) or (c) or Section 9.5 hereof.
(b) Prior Consent. No assignment may be consummated pursuant to this
Section 12.10 without the prior written consent of the Administrative Borrower
and the Administrative Agent (other than an assignment by any Lender to any
affiliate of such Lender which affiliate is an Eligible Transferee and either
wholly-owned by a Lender or is wholly-owned by a Person that wholly owns, either
directly or indirectly, such Lender, or to another Lender), which consent of the
Administrative Borrower and the Administrative Agent shall not be unreasonably
withheld; provided that (i) the consent of the Administrative Borrower shall not
be required if, at the time of the proposed assignment, any Default or Event of
Default shall then exist and (ii) the Administrative Borrower shall be deemed to
have granted its consent unless the Administrative Borrower has expressly
objected to such assignment within five Business Days after notice thereof.
Anything herein to the contrary notwithstanding, any Lender may at any time make
a collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Lender from its obligations hereunder.

 

137



--------------------------------------------------------------------------------



 



(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.
(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).
(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Administrative Borrower and
the Administrative Agent an Assignment Agreement, and (ii) execute and deliver,
or cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.
(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrowers) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent, the
Borrowers or the assignor with respect to any payments to be made to such
assignee in respect of the Loans hereunder, (ii) to furnish to the assignor
Lender (and, in the case of any assignee registered in the Register (as defined
below), the Administrative Agent and the Borrowers) either U.S. Internal Revenue
Service Form W-8ECI, Form W-8IMY or U.S. Internal Revenue Service Form W-8BEN,
as applicable (wherein such assignee claims entitlement to complete exemption
from U.S. federal withholding tax on all payments hereunder), and (iii) to agree
(for the benefit of the assignor, the Administrative Agent and the Borrowers) to
provide to the assignor Lender (and, in the case of any assignee registered in
the Register, to the Administrative Agent and the Borrowers) a new Form W-8ECI
or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.
(g) Deliveries by Borrowers. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrowers shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Administrative Borrower marked “replaced”.

 

138



--------------------------------------------------------------------------------



 



(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 12.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.
(i) Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 12.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Loan recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice.
Section 12.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:
(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;
(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and
(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

 

139



--------------------------------------------------------------------------------



 



(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or
(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.
The Borrowers agree that any Lender that sells participations pursuant to this
Section 12.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the
Borrowers shall not increase as a result of such transfer and the Borrowers
shall have no obligation to any Participant.
Section 12.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Administrative Borrower), at the sole expense of the Borrowers, upon notice to
such Affected Lender and the Administrative Borrower, to require that such
Affected Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 12.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Transferee, approved by the
Administrative Borrower (unless an Event of Default shall exist) and the
Administrative Agent, that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Affected Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (recognizing that any Affected Lender
may have given up its rights under this Agreement to receive payment of fees and
other amounts pursuant to Section 2.7(f) and (g) hereof), from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or the Administrative Borrower (in the case of all other amounts,
including any breakage compensation under Article III hereof).
Section 12.13. Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any other party) hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, such Lender and the
Administrative Agent are required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each of the Credit Parties and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act. Each Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

 

140



--------------------------------------------------------------------------------



 



Section 12.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
Section 12.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrowers that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Administrative Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.
Section 12.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
in connection with the Prior Credit Agreements (as such documents may have been
amended or replaced) and on or as of the Closing Date, integrate all of the
terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof.
Section 12.17. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that each such prospective transferee or participant shall have an
agreement for the benefit of the Borrowers with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 12.17); (c) to the parent corporation or other
affiliates of the Administrative Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, the
Administrative Agent or such Lender, as applicable, shall notify the chief
financial officer of the Administrative Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Lender by such Governmental Authority), and of any other request
pursuant to legal process, for disclosure of any such non-public information
prior to disclosure of such Confidential Information. Notwithstanding anything
contained herein to the contrary, the Administrative Agent, each Lender, the
Borrowers and their Affiliates may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and by the other

 

141



--------------------------------------------------------------------------------



 



Loan Documents and materials of any kind (including opinions or other tax
analyses) that are provided to the Administrative Agent, any Lender, the
Borrowers or their Affiliates relating to such tax treatment and tax structure;
it being understood that this authorization is retroactively effective to the
commencement of the first discussions between or among any of the parties
regarding the transactions contemplated hereby and by the other Loan Documents.
In no event shall the Administrative Agent or any Lender be obligated or
required to return any materials furnished by or on behalf of any Company. Each
Borrower hereby agrees that the failure of the Administrative Agent or any
Lender to comply with the provisions of this Section 12.17 shall not relieve any
Borrower of any of the obligations to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents.
Section 12.18. Limitations on Liability of the Fronting Lenders. The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by a Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against a Fronting
Lender, and a Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) such Fronting Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) such Fronting Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, a Fronting Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation.
Section 12.19. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any Fronting Lender or any
other Person against the Administrative Agent, any Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrowers, each Lender, the Administrative Agent and each
Fronting Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor. As of the Closing Date, each
Credit Party hereby waives and releases the Administrative Agent and each of the
Lenders, and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries, from any and all claims, offsets, defenses and
counterclaims of which any Credit Party is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.

 

142



--------------------------------------------------------------------------------



 



Section 12.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, any other Companies, or to any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. Each Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.
Section 12.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
Section 12.22. Judgment Currency.
(a) This in an international transaction in which the obligations of the Credit
Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.
(b) If the Administrative Agent, on behalf of the Lenders, or any other holder
of the Obligations (the “Applicable Creditor”), obtains a judgment or judgments
against any Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the Original Currency with
the Judgment Currency, and (ii) if the amount of Original Currency so purchased
is less than the amount of Original Currency that could have been purchased with
the Judgment Amount on the date or dates the Judgment Currency was originally
due and owing to the Administrative Agent or the Lenders hereunder (the “Loss”),
such Credit Party or Borrower, as a separate obligation and notwithstanding any
such

 

143



--------------------------------------------------------------------------------



 



judgment, indemnifies the Administrative Agent or such Lender, as the case may
be, against such Loss. The Borrowers hereby agree to such indemnification. For
purposes of determining the equivalent in one currency of another currency as
provided in this Section 12.22, such amount shall include any premium and costs
payable in connection with the conversion into or from any currency. The
obligations of the Credit Parties contained in this Section 12.22 shall survive
the termination of this Agreement and the payment of all other amounts owing
hereunder.
Section 12.23. Governing Law; Submission to Jurisdiction.
(a) Governing Law. This Agreement, each of the Notes and any Related Writing
shall be governed by and construed in accordance with the laws of the State of
New York and the respective rights and obligations of the Borrowers, the
Administrative Agent, and the Lenders shall be governed by New York law, without
regard to principles of conflicts of laws.
(b) Submission to Jurisdiction. Each Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any Related Writing, and each Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Each Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Each Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
Section 12.24. DESIGNATED SENIOR INDEBTEDNESS. THE INDEBTEDNESS EVIDENCED BY
THIS AGREEMENT, EACH OF THE NOTES, EACH OF THE SECURITY DOCUMENTS AND EACH OTHER
LOAN DOCUMENT IS AND SHALL AT ALL TIMES CONSTITUTE “DESIGNATED SENIOR
INDEBTEDNESS” UNDER THE PROVISIONS OF THE SUBORDINATED INDENTURE. THE
INDEBTEDNESS EVIDENCED BY THE GUARANTIES OF PAYMENT SHALL AT ALL TIMES
CONSTITUTE “DESIGNATED GUARANTOR SENIOR INDEBTEDNESS” UNDER THE PROVISIONS OF
THE SUBORDINATED INDENTURE.
[Remainder of page left intentionally blank]

 

144



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
IN WITNESS WHEREOF, the parties have executed and delivered this Fourth Amended
and Restated Credit Agreement as of the date first set forth above.

              Address:   3556 Lake Shore Road   GIBRALTAR INDUSTRIES, INC.
 
  Buffalo, New York 14219        
 
  Attention: Kenneth W. Smith   By:    
 
         
 
        Kenneth W. Smith
 
        Chief Financial Officer
 
            Address:   3556 Lake Shore Road   GIBRALTAR STEEL CORPORATION OF NEW
YORK
 
  Buffalo, New York 14219        
 
  Attention: Kenneth W. Smith   By:    
 
         
 
        Kenneth W. Smith
 
        Chief Financial Officer
 
            Address:   127 Public Square   KEYBANK NATIONAL ASSOCIATION    
Cleveland, Ohio 44114-1306   as the Administrative Agent and as a Lender
 
  Attention: Asset Based Lending        
 
      By:      
 
         
 
      Name:   
 
           
 
      Title:   
 
           

 

145



--------------------------------------------------------------------------------



 



                  Address:           M&T BANK                             as
Co-Documentation Agent and as a Lender              
 
                             
 
  Attention:       By:      
 
             
 
            Name:   
 
               
 
            Title:   
 
               

                  Address:           JPMORGAN CHASE BANK, N.A.                  
          as Co-Syndication Agent and as a Lender              
 
                             
 
  Attention:       By:      
 
             
 
            Name:   
 
               
 
            Title:   
 
               
 
                Address:           BANK OF AMERICA, N.A.                        
    as Co-Syndication Agent and as a Lender              
 
                             
 
  Attention:       By:      
 
             
 
            Name:   
 
               
 
            Title:   
 
               
 
                Address:           RBS CITIZENS, NATIONAL ASSOCIATION          
                  as Co-Documentation Agent and as a Lender              
 
                             
 
  Attention:       By:      
 
             
 
            Name:   
 
               
 
            Title:   
 
               
 
                Address:           HSBC BANK USA, NATIONAL ASSOCIATION          
                  as Co-Documentation Agent and as a Lender              
 
                             
 
  Attention:       By:      
 
             
 
            Name:   
 
               
 
            Title:   
 
               
 
                Address:           FIRST NIAGARA BANK, N.A.              
 
                             
 
          By:                  
 
  Attention:         Name:   
 
               
 
            Title:   
 
               

 

146



--------------------------------------------------------------------------------



 



                  Address:           PNC BANK, NATIONAL ASSOCIATION            
 
 
                             
 
          By:                  
 
  Attention:         Name:   
 
               
 
            Title:   
 
               
 
                Address:           COMERICA BANK              
 
                             
 
          By:                  
 
  Attention:         Name:   
 
               
 
            Title:   
 
               
 
                Address:           TRISTATE CAPITAL BANK              
 
                             
 
          By:                  
 
  Attention:         Name:   
 
               
 
            Title:   
 
               

 

147



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

      $                                           October 11, 2011

FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware
corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(collectively, the “Borrowers”, and individually, each a “Borrower”), jointly
and severally, promise to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
                     (“Lender”), at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

          [
 
    AND 00/100]  
 
 DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrowers pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrowers also agree to pay any additional amount that is required to be
paid pursuant to Section 12.22 of the Credit Agreement.
As used herein, “Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of October 11, 2011, among the Borrowers, the Lenders, as
defined therein, KeyBank National Association, as the lead arranger, sole book
runner and administrative agent for the Lenders (the “Administrative Agent”),
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as co-syndication agents,
and M&T Bank, RBS Citizens, National Association and HSBC Bank USA, National
Association, as co-documentation agents, as the same may from time to time be
amended, restated or otherwise modified. Each capitalized term used herein that
is defined in the Credit Agreement and not otherwise defined herein shall have
the meaning ascribed to it in the Credit Agreement.
The Borrowers also promise to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.
The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note.

 

E-1



--------------------------------------------------------------------------------



 



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.
The Borrowers hereby designate all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Designated Senior Indebtedness” and “Senior Indebtedness”, as each term is
defined in the Subordinated Indenture.
Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.
[Remainder of page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:    
 
     
 
  Name:   
 
       
 
  Title:   
 
       
 
            GIBRALTAR STEEL CORPORATION OF NEW YORK
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       

 

E-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
SWING LINE NOTE

      $10,000,000   October 11, 2011

FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware
corporation and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(collectively, the “Borrowers”, and individually, each a “Borrower”), jointly
and severally, promise to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114-1306 the principal sum of

      TEN MILLION AND 00/100 
 
 DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrowers pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.
As used herein, “Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of October 11, 2011, among the Borrowers, the Lenders, as
defined therein, KeyBank National Association, as the lead arranger, sole book
runner and administrative agent for the Lenders (the “Administrative Agent”),
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as co-syndication agents,
and M&T Bank, RBS Citizens, National Association and HSBC Bank USA, National
Association, as co-documentation agents, as the same may from time to time be
amended, restated or otherwise modified. Each capitalized term used herein that
is defined in the Credit Agreement and not otherwise defined herein shall have
the meaning ascribed to it in the Credit Agreement.
The Borrowers also promise to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.
The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the
Borrowers under this Note.

 

E-4



--------------------------------------------------------------------------------



 



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.
The Borrowers hereby designate all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Designated Senior Indebtedness” and “Senior Indebtedness”, as each term is
defined in the Subordinated Indenture.
Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.
[Remainder of page intentionally left blank.]

 

E-5



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       
 
            GIBRALTAR STEEL CORPORATION OF NEW YORK
 
       
 
  By:    
 
     
 
  Name:   
 
       
 
  Title:   
 
       

 

E-6



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
TERM NOTE

      $                       October 11, 2011

FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware
corporation, and GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(collectively, the “Borrowers”, and individually, each a “Borrower”), jointly
and severally, promise to pay to the order of  _____  (“Lender”) at the main
office of KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as
hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306 the principal
sum of

      [                                         AND 00/100] 
 
  DOLLARS

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).
As used herein, “Credit Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of October 11, 2011, among the Borrowers, the Lenders, as
defined therein, KeyBank National Association, as the lead arranger, sole book
runner and administrative agent for the Lenders (the “Administrative Agent”),
JPMorgan Chase Bank, N.A. and Bank of America, N.A., as co-syndication agents,
and M&T Bank, RBS Citizens, National Association and HSBC Bank USA, National
Association, as co-documentation agents, as the same may from time to time be
amended, restated or otherwise modified. Each capitalized term used herein that
is defined in the Credit Agreement and not otherwise defined herein shall have
the meaning ascribed to it in the Credit Agreement.
The Borrowers also promise to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.
The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrowers under
this Note.
If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-7



--------------------------------------------------------------------------------



 



This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.
The Borrowers hereby designate all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Designated Senior Indebtedness” and “Senior Indebtedness”, as each term is
defined in the Subordinated Indenture.
Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.
[Remainder of page intentionally left blank.]

 

E-8



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       
 
            GIBRALTAR STEEL CORPORATION OF NEW YORK
 
       
 
  By:    
 
     
 
  Name:   
 
       
 
  Title:   
 
       

 

E-9



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
NOTICE OF LOAN
                                        , 20____
KeyBank National Association, as the Administrative Agent
127 Public Square
1800 Key Center
Cleveland, Ohio 44114-0616
Attention: Asset Based Lending
Ladies and Gentlemen:
The undersigned, GIBRALTAR INDUSTRIES, INC., a Delaware corporation, (the
“Administrative Borrower”) refers to the Fourth Amended and Restated Credit
Agreement, dated as of October 11, 2011 (“Credit Agreement”, the terms defined
therein being used herein as therein defined), among the Administrative
Borrower, GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation
(together with the Administrative Borrower, collectively, the “Borrowers”), the
Lenders, as defined in the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as
the lead arranger, sole book runner and administrative agent for the Lenders
(the “Administrative Agent”), JPMorgan Chase Bank, N.A. and Bank of America,
N.A., as co-syndication agents, and M&T Bank, RBS Citizens, National Association
and HSBC Bank USA, National Association, as co-documentation agents, and hereby
gives you notice, pursuant to Section 2.6 of the Credit Agreement that the
Borrowers hereby request [a Loan (the “Proposed Loan”)][an interest change with
respect to a portion of a Term Loan (the “Term Loan Interest Change”)], and in
connection therewith sets forth below the information relating to the [Proposed
Loan][Term Loan Interest Change] as required by Section 2.6 of the Credit
Agreement:

  (a)  
The Borrower requesting the [Proposed Loan][Term Loan Interest Change] is _____.
    (b)  
The [Proposed Loan is to be][Term Loan Interest Change is for]:
a Revolving Loan _____/ the Term Loan _____. (Check one.)
    (c)  
The Business Day of the [Proposed Loan][Term Loan Interest Change] is _____,
20__.
    (d)  
The amount of the [Proposed Loan][Term Loan Interest Change] is $_____.
    (e)  
The Proposed Loan is to be a:
Base Rate Loan _____/ Eurodollar Loan _____/
Alternate Currency Loan _____/ Swing Loan _____. (Check one.)

 

E-10



--------------------------------------------------------------------------------



 



     
The Term Loan Interest Change is to be a:
Base Rate Loan _____/ Eurodollar Loan _____. (Check one.)
    (f)  
If the [Proposed Loan][Term Loan Interest Change]is a LIBOR Fixed Rate Loan, the
Interest Period requested is one month _____, two months _____, three months
_____, or six months (Check one.)
    (g)  
If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is _____.

The undersigned hereby certifies on behalf of the Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:
(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the [Proposed Loan][Term Loan
Interest Change] and the application of the proceeds therefrom, as though made
on and as of such date;
(ii) no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and
(iii) the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       

 

E-11



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended                                         
THE UNDERSIGNED HEREBY CERTIFIES THAT:
(1) I am the duly elected [President] or [Chief Financial Officer] of GIBRALTAR
INDUSTRIES, INC., a Delaware corporation (the “Administrative Borrower”, and
together with GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation,
collectively, the “Borrowers”);
(2) I am familiar with the terms of that certain Fourth Amended and Restated
Credit Agreement, dated as of October 11, 2011, among the Borrowers, the lenders
from time to time named on Schedule 1 thereto (together with their respective
successors and assigns, collectively, the “Lenders”), as defined in the Credit
Agreement, KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as co-syndication agents, and M&T
Bank, RBS Citizens, National Association and HSBC Bank USA, National
Association, as co-documentation agents (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Companies during the accounting period covered by the attached financial
statements;
(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;
(4) The representations and warranties made by the Borrowers contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and
(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, and the calculation of Excess
Cash Flow, which calculations show compliance with the terms thereof.
IN WITNESS WHEREOF, I have signed this certificate the _____ day of _____, 20
_____.

              GIBRALTAR INDUSTRIES, INC.
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       

 

E-12



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
DATE:                    
Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of October 11, 2011 (as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”), among GIBRALTAR
INDUSTRIES, INC., a Delaware corporation and GIBRALTAR STEEL CORPORATION OF NEW
YORK, a New York corporation (collectively, the “Borrowers” and, individually,
each a “Borrower”), the lenders named on Schedule 1 thereto (together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), KEYBANK NATIONAL ASSOCIATION, as the lead
arranger, sole book runner and administrative agent for the Lenders (the
“Administrative Agent”), JPMorgan Chase Bank, N.A. and Bank of America, N.A., as
co-syndication agents, and M&T Bank, RBS Citizens, National Association and HSBC
Bank USA, National Association, as co-documentation agents. Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
to them in the Credit Agreement
 _____  (the “Assignor”) and  _____  (the “Assignee”) hereby agree as follows:
1. The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof that represents the percentage interest
specified in Item 4 of Annex I (the “Assigned Share”) of all of the Assignor’s
outstanding rights and obligations under the Credit Agreement indicated in
Item 4 of Annex I, including, without limitation, all rights and obligations
with respect to the Assigned Share of the Assignor’s Commitment, the Loans, the
Letters of Credit (including drawn and unreimbursed amounts), and the Notes (if
any) held by the Assignor. After giving effect to such sale and assignment, the
Assignee’s Commitment will be as set forth in Item 4 of Annex I.
2. The Assignor (a) represents and warrants that it is duly authorized to enter
into and perform the terms of this Assignment and Acceptance Agreement (this
“Assignment Agreement”), that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any liens or security interests; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the other
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrowers or any of their Subsidiaries
or the performance or observance by the Borrowers or any of the other Credit
Parties of any of their obligations under the Credit Agreement or the other Loan
Documents or any other instrument or document furnished pursuant thereto.

 

E-13



--------------------------------------------------------------------------------



 



3. The Assignee (a) represents and warrants that it is duly authorized to enter
into and perform the terms of this Assignment Agreement; (b) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (e) agrees that
it will perform in accordance with the terms all of the obligations that by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (f) to the extent legally entitled to do so, attaches the forms described in
Section 12.10(e) of the Credit Agreement.
4. Following the execution of this Assignment Agreement by the Assignor and the
Assignee, an executed original hereof (together with all attachments) will be
delivered to the Administrative Agent. The effective date of this Assignment
Agreement shall be the date of execution hereof by the Assignor, the Assignee
and the consent hereof by the Administrative Agent and the receipt by the
Administrative Agent of the administrative fee referred to in Section 12.10(d)
of the Credit Agreement, unless otherwise specified in Item 5 of Annex I hereto
(the “Settlement Date”).
5. Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Loan
Documents, and (b) the Assignor shall, to the extent provided in this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Credit Agreement and the other Loan Documents.
6. It is agreed that upon the effectiveness hereof, the Assignee shall be
entitled to (a) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I, (b) all facility fees (if applicable) on the
Assigned Share of the Commitment at the rate specified in Item 7 of Annex I, and
(c) all Letter of Credit fees (if applicable) on the Assignee’s participation in
all Letters of Credit at the rate specified in Item 8 of Annex I hereto, that,
in each case, accrue on and after the Settlement Date, such interest and, if
applicable, facility fees and Letter of Credit fees, to be paid by the
Administrative Agent, upon receipt thereof from the Borrowers, directly to the
Assignee. It is further agreed that all payments of principal made by the
Borrowers on the Assigned Share of the Loans that occur on and after the
Settlement Date will be paid directly by Agent to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing that represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor pursuant to the Credit
Agreement that are outstanding on the Settlement Date, net of any closing costs,
and that are being assigned hereunder. The Assignor and the Assignee shall make
all appropriate adjustments in payments under the Credit Agreement for periods
prior to the Settlement Date directly between themselves on the Settlement Date.

 

E-14



--------------------------------------------------------------------------------



 



7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

              [NAME OF THE ASSIGNOR]
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       
 
            [NAME OF ASSIGNEE]
 
       
 
  By:      
 
     
 
  Name:   
 
       
 
  Title:   
 
       

          Acknowledged and Agreed:    
 
        KEYBANK NATIONAL ASSOCIATION          as the Administrative Agent    
 
       
By:
       

 
Name: 
 
   

Title: 
 
   
 
 
 
   

 

E-15



--------------------------------------------------------------------------------



 



ANNEX I
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT

1.  
The Borrowers:

GIBRALTAR INDUSTRIES, INC. and GIBRALTAR STEEL CORPORATION OF NEW YORK

2.  
Name and Date of Credit Agreement:

Fourth Amended and Restated Credit Agreement dated as of October 11, 2011, among
Gibraltar Industries, Inc., Gibraltar Steel Corporation of New York, KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders, JPMorgan Chase Bank, N.A. and Bank of America, N.A., as
co-syndication agents, M&T Bank, RBS Citizens, National Association and HSBC
Bank USA, National Association, as co-documentation agents, and the Lenders
named therein.

3.  
Date of Assignment Agreement:

_________ ___, 20_____

4.  
Amounts (as of date of item #3 above):

                      Commitment     Loans  
Aggregate Amount for all Lenders
  $                        $                     
Assigned Share
                       %                        %
Amount of Assigned Share
  $                        $                     
Amount Retained by the Assignor
  $                        $                     

5.  
Settlement Date:

_________ ___, _____

6. Rate of Interest
to the Assignee:  
 
As set forth in Section 2.4 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee).
  7. Facility Fee:  
As set forth in Section 2.9(a) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).

 

E-16



--------------------------------------------------------------------------------



 



8. Letter of Credit Fees:  
As set forth in Section 2.2(b) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).

9.  
Notices:

     
ASSIGNOR:
  ASSIGNEE:
 
   
 
   
 
   
 
   
 
   
 
   
Attention:
  Attention:
Telephone No.:
  Telephone No.:
Facsimile No.:
  Facsimile No.:

10.  
Payment Instructions:

     
ASSIGNOR:
  ASSIGNEE:
 
   
 
   
 
   
 
   
 
   
 
   
ABA No.
  ABA No.
Account No.:
  Account No.:
Reference:
  Reference:
Attention:
  Attention:
Telephone No.:
  Telephone No.:
Facsimile No.:
  Facsimile No.:

 

E-17



--------------------------------------------------------------------------------



 



SCHEDULE 1
COMMITMENTS OF LENDERS

                                              REVOLVING     REVOLVING          
              CREDIT     CREDIT     TERM LOAN     TERM LOAN            
COMMITMENT     COMMITMENT     COMMITMENT     COMMITMENT     MAXIMUM   LENDERS  
PERCENTAGE     AMOUNT     PERCENTAGE     AMOUNT     AMOUNT  
KeyBank National Association
    14.47 %   $ 28,936,170.21       14.47 %   $ 5,063,829.79     $ 34,000,000.00
 
M&T Bank
    12.34 %   $ 24,680,851.06       12.34 %   $ 4,319,148.94     $ 29,000,000.00
 
JPMorgan Chase Bank, N.A.
    12.34 %   $ 24,680,851.06       12.34 %   $ 4,319,148.94     $ 29,000,000.00
 
Bank of America, N.A.
    12.34 %   $ 24,680,851.06       12.34 %   $ 4,319,148.94     $ 29,000,000.00
 
RBS Citizens, National Association
    12.34 %   $ 24,680,851.06       12.34 %   $ 4,319,148.94     $ 29,000,000.00
 
HSBC Bank USA, National Association
    10.64 %   $ 21,276,595.74       10.64 %   $ 3,723,404.26     $ 25,000,000.00
 
First Niagara Bank, N.A.
    8.51 %   $ 17,021,276.60       8.51 %   $ 2,978,723.40     $ 20,000,000.00  
PNC Bank, National Association
    6.38 %   $ 12,765,957.45       6.38 %   $ 2,234,042.55     $ 15,000,000.00  
Comerica Bank
    6.38 %   $ 12,765,957.45       6.38 %   $ 2,234,042.55     $ 15,000,000.00  
TriState Capital Bank
    4.26 %   $ 8,510,638.30       4.26 %   $ 1,489,361.70     $ 10,000,000.00  
                               
Total Commitment Amount
    100 %   $ 200,000,000.00       100 %   $ 35,000,000.00     $ 235,000,000.00
                                 

 

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
GUARANTORS OF PAYMENT
Air Vent Inc., a Delaware corporation
Alabama Metal Industries Corporation, a Delaware corporation
AMICO Holding Company, Inc., a Delaware corporation
Appleton Supply Co., Inc., a Delaware corporation
Construction Metals, LLC, a California limited liability company
Diamond Perforated Metals, Inc., a California corporation
The D.S. Brown Company, an Ohio corporation
D.S.B. Holding Corp., a Delaware corporation
Florence Corporation, an Illinois corporation
Florence Corporation of Kansas, a Kansas corporation
Gibraltar Strip Steel, Inc., a Delaware corporation
Noll/Norwesco, LLC, a Delaware limited liability company
Pacific Award Metals, Inc., a California corporation
Sea Safe, Inc., a Louisiana corporation
Solar Group, Inc., a Delaware corporation
Solar of Michigan, Inc., a Delaware corporation
Southeastern Metals Manufacturing Company, Inc., a Florida corporation

 

S-2



--------------------------------------------------------------------------------



 



SCHEDULE 2.2
EXISTING LETTERS OF CREDIT

                              Current     Expiry     Alias   Borrower   Amount  
  Date   Beneficiary
S310867000A
  Alabama Metal Industries Corporation     50,000.00     11/14/11   United
States Fire Insurance
S310868000A
  Alabama Metal Industries Corporation     300,000.00     11/14/11   Lumbermen’s
Underwriting
S310869000A
  Alabama Metal Industries Corporation     779,390.00     11/14/11   Liberty
Mutual Insurance Company
CPCS828459
  Florence Corporation of Kansas     4,846,028.38     4/15/12   U.S. Bank
National Association, as Trustee
S321771000A
  Florence Corporation of Kansas     76,500.00     1/30/12   Royal Touch
S321786000A
  Florence Corporation of Kansas     80,000.00     2/10/12   Jindal
S320351000A
  Gibraltar Industries, Inc.     1,700,000.00     12/31/12   Travelers Indemnity
Co
S321574000A
  Gibraltar Industries, Inc.     1,000,000.00     3/30/12   Acstar
S321575000A
  Gibraltar Industries, Inc.     100,000.00     3/30/12   Acstar
S321723000A
  Gibraltar Industries, Inc.     90,000.00     12/30/12   Alom
S310073000A
  Gibraltar Steel Corporation of New York     220,000.00     4/2/12   Federal
Insurance Company
S310242000A
  Gibraltar Steel Corporation of New York     4,350,000.00     4/16/12  
Employers Insurance of W. Binkley
S310264000A
  Gibraltar Steel Corporation of New York     700,000.00     4/23/12   Zurich
American Insurance
S310718000A
  Gibraltar Steel Corporation of New York     50,000.00     9/13/12   North
River Insurance Co

All Existing Letters of Credit have been issued by KeyBank, other than Alias
CPCS828459 which was issued by JPMorgan Chase.

 

S-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.14
DESIGNATED HEDGE AGREEMENTS
None as of the Closing Date.

 

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 3
BORROWING BASE COMPANIES
Air Vent Inc.
Alabama Metal Industries Corporation
AMICO Holding Company, Inc.
Appleton Supply Company, Inc.
Construction Metals, LLC
Diamond Perforated Metals, Inc.
The D.S. Brown Company
D.S.B. Holding Corp.
Florence Corporation
Noll/Norwesco, LLC
Pacific Award Metals, Inc.
Sea Safe, Inc.
Solar Group, Inc.
Southeastern Metals Manufacturing Company, Inc.

 

S-5



--------------------------------------------------------------------------------



 



SCHEDULE 4
REAL PROPERTY
The following parcels of real property owned by the Borrowers and/or the
Subsidiaries that are subject to a Mortgage or Deed of Trust as required
pursuant to the terms of the Agreement:

(a)  
3011 70th Avenue East, Fife Washington 98424
  (b)  
1320 Performance Drive, Stockton, California 95206
  (c)  
107 Fellowship Road, Taylorville, Mississippi 39168
  (d)  
3240 & 3245 Fayette Avenue, Birmingham, Alabama 35208
  (e)  
11093 Beach Avenue, Fontana, California 92335
  (f)  
7300 W. Sunnyview Avenue, Visalia, California 93291
  (g)  
825 County Road 606, Dayton, Texas 77535
  (h)  
212 North 1330 West Street, Orem, Utah 84059
  (i)  
418 N. Front Street, Orrick, Missouri 64077
  (j)  
1710 South 21st Street, Clinton, Iowa 52732
  (k)  
1905 West Haskell Street, Appleton, Wisconsin 54914
  (l)  
927 South Grider Street, Appleton, Wisconsin 54914
  (m)  
300 E. Cherry Street, North Baltimore, Ohio 45872

 

S-6



--------------------------------------------------------------------------------



 



SCHEDULE 5
PLEDGED SECURITIES

                                          Total                          
Shares/Equity   Ownership                       Interests   Percentage    
Certificate No.     % of Interest   Credit Party   Issuer   Outstanding   of the
Pledgor     (if any)     Pledged  
 
                               
Gibraltar Steel Corporation of New York
  Air Vent Inc.   249     100 %     7       100 %
 
                               
Gibraltar Steel Corporation of New York
  Solar of Michigan, Inc.   100     100 %     1       100 %
 
                               
Gibraltar Steel Corporation of New York
  Southeastern Metals Manufacturing Company, Inc.   252,021.7891     100 %    
217       100 %
 
                               
Gibraltar Steel Corporation of New York
  Gibraltar Strip Steel, Inc.   5 shares of Class A     100 %     21       100 %
 
                               
 
      5 shares of Class B             22          
 
                               
Gibraltar Steel Corporation of New York
  GSC Flight Services Corp.   100 shares     100 %     1       100 %
 
                               
Gibraltar Industries, Inc.
  Appleton Supply Co., Inc.   1,000     100 %     1       100 %
 
                               
Gibraltar Industries, Inc.
  Florence Corporation   2,440     100 %     182       100 %
 
                               
Gibraltar Industries, Inc.
  Gibraltar Steel Corporation of New York   101     100 %     C-24       100 %
 
                               
Gibraltar Industries, Inc.
  Solar Group, Inc.   1,000     100 %     1       100 %

 

S-7



--------------------------------------------------------------------------------



 



                                          Total                          
Shares/Equity   Ownership                       Interests   Percentage    
Certificate No.     % of Interest   Credit Party   Issuer   Outstanding   of the
Pledgor     (if any)     Pledged  
 
                               
Gibraltar Industries, Inc.
  Gibraltar Industries Germany GmbH**   €25,000     100 %   None     *  
 
                               
Gibraltar Industries, Inc.
  Gibraltar Industries (UK) Limited**   1 Ordinary Share     100 %     2       *
 
 
                               
Gibraltar Industries, Inc.
  AMICO Holding Company, Inc.   500     100 %     1       100 %
 
                               
Gibraltar Industries, Inc.
  D.S. B. Holding Corp.   66,749.90 Common     100 %     10       100 %
 
                               
 
      65,750.10 Preferred             P-10          
 
                               
D.S. B. Holding Corp.
  The D.S. Brown Company   1,000     100 %     1       100 %
 
                               
AMICO Holding Company, Inc.
  Alabama Metal Industries Corporation   110     100 %   28 and 29     100 %
 
                               
Southeastern Metals Manufacturing Company, Inc.
  Pacific Award Metals, Inc.   192,000     100 %     34       100 %
 
                               
Member: Pacific Award Metals, Inc.
  Construction Metals, LLC   100%     100 %   None     100 %
 
                               
Member: Pacific Award Metals, Inc.
  Noll/Norwesco, LLC   100%     100 %     2       100 %
 
                               

 

S-8



--------------------------------------------------------------------------------



 



                                          Total                          
Shares/Equity   Ownership                       Interests   Percentage    
Certificate No.     % of Interest   Credit Party   Issuer   Outstanding   of the
Pledgor     (if any)     Pledged  
 
                               
Alabama Metal Industries Corporation
  Diamond Perforated Metals, Inc.   1,000,000     100 %     7       100 %
 
                               
Alabama Metal Industries Corporation
  Sea Safe, Inc.   15,008 Common Stock     100 %     56       100 %
 
                               
Alabama Metal Industries Corporation
  AMICO Canada, Inc.**   1,750,000     100 %     C-1       *  
 
                               
Florence Corporation
  Florence Corporation of Kansas   2,490     100 %     1       100 %

      *  
100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities
  **  
Foreign Subsidiaries

 

S-9



--------------------------------------------------------------------------------



 



SCHEDULE 5.8
INDEBTEDNESS

1.  
Lease Agreement by and between the City of Manhattan, Kansas and Florence of
Kansas dated as of April 1, 2003, as amended, which as of the Closing Date has
an outstanding balance of $4,816,000.
  2.  
Two capitalized leases for forklifts entered into by Pacific Award Metals, Inc.
with a current outstanding balance of $27,262.

 

S-10



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
LIENS

(a)  
Liens in connection with a certain Collateral Assignment of Lease from Florence
Corporation of Kansas to JP Morgan Chase Bank, N.A., dated as of April 1, 2010.
  (b)  
Liens referenced on the attached UCC search chart.

 

S-11



--------------------------------------------------------------------------------



 



GIBRALTAR

                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Gibraltar Industries, Inc.
  DE   SOS   De Lage Landen Financial Services, Inc.   File No: 50184714
File Date: 1/17/05

Continuation: 
File No.: 94139389
File Date: 12/28/09   Leased Equipment pursuant to Master Lease #514
Gibraltar Industries, Inc.
  DE   SOS   Pacific Rim Capital, Inc.










Assignee: Pullman Bank & Trust   File No: 50665894
File Date: 3/2/05

Amendment: 50671439
File Date: 3/2/05

Amendment: 50672569
File Date: 3/2/05

Assignment: 52887140 File Date: 9/19/05

Continuation: 
File No.: 00456321
File Date: 2/11/10   Leased Equipment pursuant to Master Lease Equipment
Schedule #2; Computers, Fork Trucks & various equipment

Filed for informational and precautionary purposes
Gibraltar Industries, Inc.
  DE   SOS   Pacific Rim Capital, Inc.
Assignee: Pullman Bank & Trust







Assignee: U.S. Bank National Association   File No: 50814641
File Date: 3/15/05

Assignment: 52879295
File Date: 9/19/05

Continuation: 
File No.: 00513659
File Date: 2/17/10

Assignment: 
File No.: 01166333
File Date:4/6/10   Leased Equipment pursuant to Master Lease Equipment Schedule
#3; Forklifts and related equipment

Filed for informational and precautionary purposes

 

S-12



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Gibraltar Industries, Inc.
  DE   SOS   Pacific Rim Capital, Inc.

Assignee: Pullman Bank & Trust






Assignee: U S Bank National Association   File No: 51791905
File Date: 6/10/05

Assignment: 53896645
File Date: 12/15/05

Continuation: 
File No.: 02033664
File Date: 6/10/10

Assignment: 
File No.: 02156150
File Date: 6/10/10   Leased Equipment pursuant to Master Lease Equipment
Schedule #4; EASi Reach Trucks and related equipment

Filed for informational and precautionary purposes
Gibraltar Industries, Inc.
  DE   SOS   Pacific Rim Capital, Inc.
Assignee: Park National Bank







Assignee: U S Bank National Association   File No: 52796184
File Date: 9/9/05

Assignment: 60147462
File Date: 1/13/06

Continuation: 
File No.: 01127970
File Date: 4/1/10

Assignment: 
File No.: 02806259
File Date: 8/3/10   Leased Equipment pursuant to Master Lease Equipment Schedule
#5; Forklift and related equipment

Filed for informational and precautionary purposes
Gibraltar Industries, Inc.
  DE   SOS   Pacific Rim Capital, Inc.

Assignee: Banc of America Leasing & Capital, LLC   File No: 73143798
File Date: 8/17/07

Assignment: 
File No.: 73643029
File Date: 8/28/07   Leased Equipment pursuant to Mater Lease Agreement
No. 2039-00; Forktrucks, Walkies, Batteries, Chargers, Sweepers, Scrubbers and
related equipment

Filed for informational and precautionary purposes
Gibraltar Industries, Inc.
  DE   SOS   International Technologies, Inc.   File No: 74531330
File Date: 11/30/07   Specific Equipment; My Spot Model NK-21HE810-M-EZ, with
Oxidation Prevention System and Accessory Tool Kit

 

S-13



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Gibraltar Industries, Inc.
  DE   SOS   The Worthington Steel Company, LLC   File No: 00354179
File Date: 2/2/10   All equipment in the Buffalo Facility as defined in that
certain Asset Purchase Agreement dated as of 1/26/10
 
                   
Gibraltar Steel Corporation of New York
  NY   SOS   Original Secured Party: Outokumpu American Brass, Inc.




Amended Secured Party: Luvata Buffalo, Inc.   File No: 182281
File Date: 9/24/01

Continuation: 
20060710585722 File Date: 7/17/06

Amendment: 
200607200595530
File Date: 7/20/06   Metal products owned by Secured Party and delivered to
Debtor on bailment and/or on consignment processing
Gibraltar Steel Corporation of New York
  NY   SOS   Arcelormittal USA Inc.   File No: 200812220839993
File Date: 12/22/08   Steel in sheets, strips, coils, plates, bars and/or slabs
and other steel inventory in Debtor’s possession, together with all proceeds of
the foregoing, in any form
 
                   
Air Vent, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 93332340
File Date: 10/16/09   Specific Equipment; Forklifts
Air Vent, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 93374813
File Date: 10/20/09   Specific Equipment; Genie Lift
Air Vent, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 94130289
File Date: 12/24/09   Specific Equipment; Forklifts
Air Vent, Inc.
  De   SOS   Wells Fargo Bank, N.A.   File No: 03655416
File Date: 10/19/10   Specific Equipment; Forklifts Notice filing only
 
                   
Alabama Metal Industries Corporation
  DE   SOS   NMHG Financial Services Inc.   File No: 43349117
File Date: 11/30/04
Continuation: 91984043
File Date: 6/22/09   Leased Equipment
In-lieu filing

 

S-14



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Alabama Metal Industries Corporation
  DE   SOS   De Lage Landen Financial Services, Inc.   File No: 62264968
File Date: 6/30/06

Continuation: 
File No.: 12011396
File Date: 5/26/11   Leased Equipment; Combilift Lifttrucks

Filing is for precautionary purposes
Alabama Metal Industries Corporation
  DE   SOS   De Lage Landen Financial Services, Inc.   File No: 62885267
File Date: 8/18/06

Continuation: 
File No.: 62885267
File Date: 6/30/11   Specific Equipment; Forklift
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corp   File No: 63392842
File Date: 9/30/06   Leased Equipment; Toyota model 7FDU45

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   De Lage Landen Financial Services, Inc.   File No: 63885936
File Date: 11/7/06   Leased Equipment; Forklift

Filing is for precautionary purposes
Alabama Metal Industries Corp.
  DE   SOS   Toyota Motor Credit Corporation   File No: 64270369
File Date: 12/7/06   Leased Equipment; Toyota model 7FGCU35

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corp   File No: 70159797
File Date: 1/12/07   Leased Equipment Toyota model 7FGCU35

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   NMHG Financial Services Inc.   File No: 72500774
File Date: 7/2/07   Leased Equipment
Alabama Metal Industries Corporation
  DE   SOS   Pacific Rim Capital, Inc.   File No: 73558813
File Date: 9/20/07   Leased Equipment; Forklift

 

S-15



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 74672506
File Date: 12/11/07   Leased Equipment; Forklift

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 80028553
File Date: 1/3/08   Leased Equipment; Forklift

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   FCC Equipment Financing, Inc.   File No: 81622420
File Date: 5/9/08   Specific Equipment; Lift Truck
Alabama Metal Industries Corporation
  DE   SOS   Pacific Rim Capital, Inc.   File No: 83652383
File Date: 10/30/08   Leased Equipment; Combilift Model C8000L
Alabama Metal Industries Corporation
  DE   SOS   Key Equipment Finance, Inc.   File No: 84166391
File Date: 12/16/08   Specific Equipment; Tarping system, flatbed trailers
Alabama Metal Industries Corporation
  DE   SOS   Banc of America Leasing & Capital, LLC   File No: 92017579
File Date: 6/24/09

Amendment: 
File No.: 03083692
File Date: 9/2/10   Leased Equipment; 13 trailers with attachments
Alabama Metal Industries Corporation **“Corporation” was left off name on
filing**
  DE   SOS   Signode Packaging Systems Sales   File No: 92260021
File Date: 7/14/09   Consigned Inventory; Signode packaging materials
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 92595590
File Date: 8/12/09   Leased Equipment; Forklift

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   Banc of America Leasing & Capital, LLC   File No: 93428577
File Date: 10/26/09   Leased Equipment; Forklift

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   Banc of America Leasing & Capital, LLC   File No: 93688535
File Date: 11/17/09

Amendment: 
File No: 93692784
File Date: 11/17/09   Leased Equipment; 7 Forklifts

Filed as a precaution

 

S-16



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Alabama Metal Industries Corporation
  DE   SOS   Samuel Strapping Systems   File No: 00850457
File Date: 11/17/09   Leased Equipment; Strapping machine
Alabama Metal Industries Corporation
  DE   SOS   Samuel Strapping Systems   File No: 02517302
File Date: 7/20/10   Leased Equipment; 8 strapping machines
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 02700312
File Date: 8/3/10   Specific Equipment; 3 Forklifts

Filed as a precaution
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 10150071
File Date: 1/13/11   Specific Equipment; Toyota Model 7FGU45

Filed for informational purposes
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 10151236
File Date: 1/13/11   Specific Equipment; Toyota Model 7FGU45

Filed for informational purposes
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 10159890
File Date: 1/14/11   Specific Equipment; 3 Toyota 8FGU30

Filed for informational purposes
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 10164759
File Date: 1/14/11   Specific Equipment; Toyota model 7FGAU50

Filed for informational purposes
Alabama Metal Industries Corporation
  DE   SOS   Toyota Motor Credit Corporation   File No: 10168511
File Date: 1/14/11   Specific Equipment; Toyota 7FAU50

Filed for informational purposes

 

S-17



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Appleton Supply Company, Inc.
  DE   SOS   NMHG Financial Services Inc.   File No: 51250720
File Date: 4/22/05

Continuation: 
File No: 00423065
File Date: 2/8/10   Leased Equipment

In-lieu filing
Appleton Supply Company, Inc.
  DE   SOS   Key Equipment Finance Inc.

Assignee:
All Points Capital Corp.   File No: 00519177
File Date: 2/17/10

Assignment: 
File No: 00423065
File Date: 4/9/10   Specific equipment; Flatbed & related equipment
Appleton Supply Company, Inc.
  DE   SOS   All Points Capital Corp. DBA Capital One Equipment Leasing &
Finance   File No: 01234107
File Date: 4/9/10   Specific equipment; 7 Flatbed trailers & related equipment
Appleton Supply Company, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 02178329
File Date: 6/22/10   Leased Equipment; Forklift
Appleton Supply Company, Inc.
  DE   SOS   Wells Fargo Bank, N.A.   File No: 10692890
File Date: 2/24/11   Specific equipment; Forklift
 
                   
Construction Metals, LLC
  CA   SOS   Toyota Motor Credit Corporation   File No: 067088859243
File Date: 10/17/06   Leased Equipment; Forklift For informational purposes only
 
                   
Diamond Perforated Metals, Inc.
  CA   SOS   Finelite, Inc.   File No: 087147050416
File Date: 2/6/08   Specific Equipment; Reflectors; Die; Tools
 
                   
The D.S. Brown Company
  OH   SOS   US Bancorp   File No: OH00110360782
File Date: 12/28/06   Specific Equipment; Copiers For informational purposes
only

 

S-18



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
The D.S. Brown Company
  OH   SOS   US Bancorp   File No:
OH00120797062
File Date: 11/2/07   Specific Equipment

For informational purposes only
The D.S. Brown Company
  OH   SOS   Duramax Marine LLC   File No:
OH00125648062
File Date:4/10/08   Certain Duramax tooling, molds, patterns, drawings and other
proprietary information listed on Exhibit A solely used to make products for
Duramax
The D.S. Brown Company
  OH   SOS   US Bancorp   File No:
OH00125813669
File Date: 4/17/08   Specific Equipment

For informational purposes only
The D.S. Brown Company
  OH   SOS   NMHG Financial Services, Inc.   File No: OH00134105598
File Date: 4/20/09   Leased Equipment
The D.S. Brown Company
  OH   SOS   U.S. Bancorp Equipment Finance, Inc.   File No.: OH00152585061 File
Date: 11/20/08   Specific Equipment

For informational purposes only
 
                   
Florence Corporation
  IL   SOS   Raymond Leasing Corporation   File No: 013820139   Specific
equipment; Forklift & related equipment
Florence Corporation
  IL   SOS   Raymond Leasing Corporation   File No: 013871329
File Date: 12/10/08   Specific equipment; Orderpicker & related equipment
 
                   
Gibraltar Strip Steel Inc.
  DE   SOS   GBC Metals, LLC
F/K/A Olin Corporation   File No: 70695881
File Date: 2/21/07

Amendment: 82973319
File Date: 9/3/08   Copper based alloy products owned by Secured Party and
delivered to Debtor on bailment and/or consignment Precautionary filing for
record purposes

 

S-19



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Gibraltar Strip Steel, Inc.
  DE   SOS   Pacific Rim Capital, Inc.

Assignee: Banc of America Leasing & Capital, LLC   File No: 72344157
File Date: 6/20/07

Assignment: 74916739
File Date: 12/21/07   Leased Equipment pursuant to Master Lease Equipment
Schedule #12; Gas Forklift & related equipment

Filed for informational and precautionary purposes
Gibraltar Strip Steel, Inc.
  DE   SOS   Pacific Rim Capital, Inc.   File No: 72344215
File Date: 6/20/07   Leased Equipment pursuant to Master Lease Equipment
Schedule #13; Gas Scrubber & related equipment

Filed for informational and precautionary purposes
Gibraltar Strip Steel, Inc.
  DE   SOS   The Worthington Steel Company, LLC   File No: 00354179
File Date: 2/2/10   All equipment in the Buffalo Facility as defined in that
certain Asset Purchase Agreement dated as of 1/26/10
 
                   
Noll/Norwesco, LLC
  DE   SOS   Toyota Motor Credit Corporation   File No: 81343225
File Date: 4/17/08   Leased Equipment; Forklift
Noll/Norwesco, LLC
  DE   SOS   Pacific Rim Capital, Inc.

Assignee: Banc of America Public Capital Corp. Banc of America Leasing &
Capital, LLC   File No: 82436002
File Date: 7/15/08

Assignment: 
File No: 83659958
File Date: 10/30/08

Amendment: 
File No: 83660212
File Date: 10/30/08   Leased Equipment pursuant to Master Lease Equipment
Schedule #21; Forklift & related equipment

Filed for informational and precautionary purposes

 

S-20



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Noll/Norwesco, LLC
  DE   SOS   Key Equipment Finance Inc.   File No: 93896542
File Date: 12/7/09

Amendment: 
File No: 93920177
File Date: 12/8/09   Specific equipment; Flatbed trailers
 
                   
Pacific Award Metals, Inc.
  CA   SOS   NMHG Financial Services   File No: 0308560630
File Date: 3/26/03

Continuation: 
File No.: 0771334979
File Date: 10/19/07

Continuation: 
File No.: 0771379093
File Date: 11/26/07   Leased Equipment
Pacific Award Metals, Inc.
  CA   SOS   IOS Capital   File No: 077107697084
File Date: 3/27/07   Leased Equipment pursuant to Master Lease Agreement
Pacific Award Metals, Inc.
  CA   SOS   IOS Capital   File No: 077108031067
File Date: 3/29/07   Leased Equipment pursuant to Master Lease Agreement
Pacific Award Metals, Inc.
  CA   SOS   Toyota Motor Credit Corporation   File No: 087164729357
File Date: 7/09/08   Specific Equipment; Forklift

For informational purposes only
 
                   
Sea Safe, Inc.
  LA   East Baton Rouge
Parish   Pacific RIM Capital, Inc.

Assignee Banc of America Leasing & Capital, LLC   File No: 09-1100429
File Date: 8/8/08

Assignment: 
File No: 09-1101223
File Date: 8/22/08   Leased Equipment pursuant Master Lease Equipment Schedule
#19; Combilift and related equipment
Sea Safe, Inc.
  LA   East Baton Rouge
Parish   NMHG Financial Services, Inc.   File No: 28450991
File Date: 2/14/11   Leased Equipment
 
                   
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 72683034
File Date: 7/17/07   Leased Equipment; Forklift

Filed as precaution

 

S-21



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 00236806
File Date: 1/22/10   Leased Equipment; Forklift

Filed as precaution
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 02034969
File Date: 6/10/10   Leased Equipment; Forklift

Filed as precaution
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 04005330
File Date: 11/15/10   Leased Equipment; Forklift & related equipment

Filed as precaution
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 10584683
File Date: 2/16/11   Leased Equipment; Forklift

Filed as precaution
Solar Group, Inc.
  DE   SOS   Toyota Motor Credit Corporation   File No: 12027178
File Date: 5/27/11   Leased Equipment; Forklift

Filed as precaution
 
                   
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Pacific Rim Capital, Inc.

Assignee: Banc of America Leasing & Capital LLC   File No: 200603654345
File Date: 9/14/06

Amendment:
200705214174 File Date: 4/4/07

Continuation: 
File No.: 201104502451
File Date: 4/29/11   Leased Equipment pursuant Master Lease Equipment Schedule
#7; Hoist Lift Truck and related equipment

Filed for informational and precautionary purposes
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC DBA Southern States Toyotalift   File No:
200604025252
File Date: 10/31/06   Leased Equipment; 18 Forklifts

Filed as precaution
Southeastern Metals Manufacturing Co
  FL   SOS   CIT Technology Financing Services, Inc.   File No: 200604147587
File Date: 11/15/06   Leased Equipment; Office equipment

Filed for informational purposes

 

S-22



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC DBA Southern States Toyotalift   File No:
200704902875
File Date: 2/26/07   Leased Equipment; 4 forklifts

Filed for informational purposes
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 200705547521
File Date: 5/15/07   Leased Equipment; 4 forklifts

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC DBA Southern States Toyotalift   File No:
200705901988
File Date: 6/28/07   Leased Equipment; 1 Forklift

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation

Assignor: TMH Acquisition, LLC DBA Southern States Toyotalift   File No:
200706598774
File Date: 9/24/07   Leased Equipment; 4 Forklifts

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 200808319815
File Date: 5/16/08   Leased Equipment; Forklift

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 200808545734
File Date: 6/16/08   Leased Equipment; 2 Forklifts and related equipment

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 200808545742
File Date: 6/16/08   Leased Equipment; 2 forklifts and related equipment

Filed as precaution

 

S-23



--------------------------------------------------------------------------------



 



                              Juris-       UCC Filing No./Filing     Debtor  
State   diction   Secured Party   Date   Collateral
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 200808545750
File Date: 6/16/08   Leased Equipment; Forklift and related equipment

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   CIT Technology Financing Services, Inc.   File No: 200900617436
File Date: 6/1/09   Leased Equipment; Office equipment

Notice Filing
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 201001972854
File Date: 2/8/10   Leased Equipment; 11 Forklifts

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 201002210443
File Date: 3/23/10   Leased Equipment; Forklift

Filed as precaution
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Coutinho & Ferrostaal, Incorporated   File No:
20100296992X
File Date: 8/2/10   Consigned Goods; Steel sheets in coils
Southeastern Metals Manufacturing Company, Inc.
  FL   SOS   Toyota Motor Credit Corporation   File No: 201105284636
File Date: 9/12/11   Leased Equipment; 6 forklifts

Filed as precaution

 

S-24



--------------------------------------------------------------------------------



 



SCHEDULE 5.11
PERMITTED FOREIGN SUBSIDIARY LOANS AND INVESTMENTS
GIBRALTAR INDUSTRIES, INC.
INVESTMENTS AND LOANS MADE BY DOMESTIC COMPANY TO A FOREIGN SUBSIDIARY

($ in USD)

                              USD   DOMESTIC COMPANIES   FOREIGN SUBSIDIARIES  
TYPE   31-Aug-11  
 
               
Alabama Metal Industries Corporation
  Amico Canada, Inc.   Investment     18,096,786  
 
               
Gibraltar Industries, Inc.
  Gibraltar Industries UK, Ltd   Investment     10,939,651  
Gibraltar Industries, Inc.
  Gibraltar Industries UK, Ltd   Loan     13,113,715  
 
               
Gibraltar Industries, Inc.
  Gibraltar Industries Germany GmbH   Investment     7,253,141  
Gibraltar Industries, Inc.
  Gibraltar Industries Germany GmbH   Loan     11,260,178  

Note: For currency translation the investment is recorded at historical rates
and the loans are translated at the date requested.

         
Exchange Rates:
       
Canadian to USD
    1.0224  
GBP to USD
    1.6256  
Euros to USD
    1.4375  

 

S-25



--------------------------------------------------------------------------------



 



SCHEDULE 5.17
AFFILIATE TRANSACTIONS
(a) The firm of Lippes Mathias Wexler Friedman, LLP, of which Mr. Gerald S.
Lippes, a Director of Gibraltar Industries, Inc., is a partner, serves as
counsel to and provides legal services to Gibraltar Industries, Inc. and its
subsidiaries.
(b) Mr. Robert E. Sadler, Jr., a Director of Gibraltar Industries, Inc., is Vice
Chairman of the Board of Manufacturers and Traders Trust Company, one of the
lenders under the Agreement.

 

S-26



--------------------------------------------------------------------------------



 



SCHEDULE 6.1
CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATIONS
1. The following list identifies the jurisdiction of organization/formation and
each jurisdiction in which any Company is qualified to do business:

              Jurisdiction of   Jurisdictions     Organization/   Where Entity
is Qualified Company   Formation   to Do Business
 
       
Air Vent Inc.
  Delaware   Illinois

Iowa

Massachusetts

Mississippi

Missouri

North Carolina

Texas
 
       
Alabama Metal Industries Corporation
  Delaware   Alabama

California

Colorado

Florida

Illinois

Louisiana

Missouri

Ohio

South Carolina

Texas

Utah

Washington

 

S-27



--------------------------------------------------------------------------------



 



              Jurisdiction of   Jurisdictions     Organization/   Where Entity
is Qualified Company   Formation   to Do Business
 
       
AMICO Holding Company, Inc.
  Delaware   None
 
       
Appleton Supply Co., Inc.
  Delaware   Michigan

Wisconsin
 
       
Construction Metals, LLC
  California   Arizona

Colorado

Utah

Washington
 
       
Diamond Perforated Metals, Inc.
  California   None
 
       
D.S.B. Holding Corp.
  Delaware   None
 
       
The D.S. Brown Company
  Ohio   California

Georgia

Michigan

Minnesota

New Jersey

Pennsylvania

Texas
 
       
Florence Corporation
  Illinois   None
 
       
Florence Corporation of Kansas
  Kansas   Utah
 
       
Gibraltar Industries, Inc.
  Delaware   New York

 

S-28



--------------------------------------------------------------------------------



 



              Jurisdiction of   Jurisdictions     Organization/   Where Entity
is Qualified Company   Formation   to Do Business
 
       
Gibraltar Steel Corporation of New York
  New York   Georgia

Michigan

Ohio

Texas
 
       
Gibraltar Strip Steel, Inc.*
  Delaware   New York

Ohio

Texas***
 
       
Noll/Norwesco, LLC
  Delaware   California

Georgia

Oregon

Washington

Utah
 
       
Pacific Award Metals, Inc.
  California   Arizona

Colorado

Washington
 
       
Sea Safe, Inc.
  Louisiana   Illinois

Texas
 
       
Solar Group, Inc.
  Delaware   Mississippi

North Carolina

Texas
 
       
Solar of Michigan, Inc.*
  Delaware   Michigan

 

S-29



--------------------------------------------------------------------------------



 



              Jurisdiction of   Jurisdictions     Organization/   Where Entity
is Qualified Company   Formation   to Do Business
 
       
Southeastern Metals Manufacturing Company, Inc.
  Florida   New Mexico

Texas
 
       
GSC Flight Services Corp.*
  New York   None
 
       
Gibraltar Industries Germany GmbH**
  Germany   None
 
       
Gibraltar Industries (UK) Limited**
  United Kingdom   None
 
       
AMICO Canada, Inc.**
  Canada   British Columbia

Ontario

Quebec
 
       
Dramex Expanded Metal Limited**
  United Kingdom   None
 
       
Expamet Polska sp.zo.o**
  Poland   None
 
       
Sorst Streckmetall GmbH**
  Germany   None
 
       
The Expanded Metal Company Limited**
  United Kingdom   None

2. The following Subsidiaries are wholly-owned directly by Gibraltar Steel
Corporation of New York which, in turn, is wholly-owned by Gibraltar Industries,
Inc.:
Air Vent Inc.
Gibraltar Strip Steel, Inc.*
GSC Flight Services Corp.*
Solar of Michigan, Inc.*
Southeastern Metals Manufacturing Company, Inc.
3. The following Subsidiaries are directly and wholly-owned by Gibraltar
Industries, Inc.
Gibraltar Steel Corporation of New York
AMICO Holding Company, Inc.
Appleton Supply Co., Inc.
Gibraltar Industries Germany GmbH**
Gibraltar Industries (UK) Limited**
D.S.B. Holding Corp.
Florence Corporation
Solar Group, Inc.

 

S-30



--------------------------------------------------------------------------------



 



4. The following Subsidiaries are wholly-owned directly by Alabama Metal
Industries Corporation which, in turn, is wholly-owned by AMICO Holding Company,
Inc., which is wholly owned by Gibraltar Industries, Inc.:
AMICO Canada, Inc.**
Diamond Perforated Metals, Inc.
Sea Safe, Inc.
5. The remainder of the Subsidiaries are owned as follows:

                  Indirect Subsidiary   Direct Ownership   Ownership
 
       
Alabama Metal Industries Corporation
  AMICO Holding Company, Inc. — 100%   GII — 100%
 
       
Pacific Award Metals, Inc.
  Southeastern Metals Manufacturing Company, Inc. — 100%   GSCNY — 100%
 
       
The D.S. Brown Company
  D.S.B. Holding Corp.   GII — 100%
 
       
Construction Metals, LLC
  Pacific Award Metals, Inc. — 100%   Southeastern Metals Manufacturing Company,
Inc.-100%
 
       
Noll/Norwesco, LLC
  Pacific Award Metals, Inc. — 100%   Southeastern Metals Manufacturing Company,
Inc.-100%
 
       
Dramex Expanded Metal Limited**
  Gibraltar Industries (UK) Limited** — 100%   GII — 100%
 
       
Expamet Polska sp.zo.o**
  The Expanded Metal Company Limited** — 100%   GII — 100%
 
       
Florence Corporation of Kansas
  Florence Corporation — 100%   GII — 100%
 
       
Sorst Streckmetall GmbH**
  Gibraltar Industries Germany GmbH** — 100%   GII — 100%
 
       
The Expanded Metal Company Limited**
  Gibraltar Industries (UK) Limited** — 100%   GII — 100%

 

S-31



--------------------------------------------------------------------------------



 



      *  
Non-Material Subsidiaries
  **  
Foreign Subsidiaries
  ***  
Borrower or Subsidiary Guarantor, as applicable, is currently in the process of
withdrawing its qualification to do business in this State.
  GSCNY=  
Gibraltar Steel Corporation of New York
  GII = Gibraltar Industries, Inc.

6. The principal place of business and the chief executive office for the
Borrowers, each Subsidiary Guarantor and each Foreign Subsidiary is 3556 Lake
Shore Road Buffalo, New York 14219.

 

S-32



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
LITIGATION AND ADMINISTRATIVE PROCEEDINGS
None.

 

S-33



--------------------------------------------------------------------------------



 



SCHEDULE 6.5
OWNED REAL PROPERTY

                                      State/   ZIP   Owned/ Business Unit   Use
  City   Country   Code   Leased
Air Vent
  Plant   Clinton   Iowa     52732     Owned
Air Vent
  Plant   Enterprise   Mississippi     39330     Owned
Air Vent
  Plant   Orrick   Missouri     64077     Owned
AMICO
  Plant & Office   Birmingham   Alabama     35208     Owned
AMICO
  Plant   Fontana   California     92335     Owned
AMICO
  Plant   Visalia   California     93291     Owned
AMICO
  Plant & Office   Iberville, QC   Canada     J2X 4J5     Owned
AMICO
  Plant   Lakeland   Florida     33801     Owned
AMICO
  Plant   Lafayette   Louisiana     70508     Owned
AMICO
  Warehouse   Jackson   Mississippi     39209     Owned
AMICO
  For Sale   Youngstown   Ohio     44512     Owned
AMICO
  Plant   Dayton   Texas     77535     Owned
AMICO
  Plant   Orem   Utah     84059     Owned
Appleton
  Plant & Office   Appleton   Wisconsin     54914     Owned
Appleton
  Warehouse   Appleton   Wisconsin     54914     Owned
DS Brown
  Warehouse   North Baltimore   OH     45872     Owned
Florence
  Plant & Office   Manhattan   Kansas     66503     Owned
SOLAR
  Plant & Office   Taylorsville   Mississippi     39168     Owned
SOLAR
  Warehouse   Taylorsville   Mississippi     39168     Owned
CMI
  Warehouse   Stockton   California     95206     Owned
CMI
  Warehouse   Fife   Washington     98424     Owned
DS Brown
  Plant & Office   North Baltimore   Ohio     45872     Owned
Noll/Norwesco
  Plant & Office   Stockton   California     95206     Owned
Noll/Norwesco
  Plant & Office   Portland   Oregon     97216     Owned
Noll/Norwesco
  Plant & Office   Fife   Washington     98424     Owned

 

S-34



--------------------------------------------------------------------------------



 



SCHEDULE 6.9
LOCATIONS

1.  
See attached list for locations currently leased and/or owned by a Credit Party,
where inventory is currently located.

                              Business Unit   Physical Address   City   State  
ZIP Code        
Air Vent
  418 N. Front Street   Orrick   Missouri     64077     Owned    
Air Vent
  1710 South 21st Street   Clinton   Iowa     52732     Owned    
Air Vent
  4117 Pinnacle Point Dr.   Dallas   Texas     75211     Leased   *
SOLAR
  107 Fellowship Road   Taylorsville   Mississippi     39168     Owned    
SOLAR
  203 Fellowship Road   Taylorsville   Mississippi     39168     Owned    
Florence
  5935 Corporate Drive   Manhattan   Kansas     66503     (IRB Bond)    
Florence
  13169-B Slover Avenue   Fontana   California     92337     Leased from CMI  
**
AMICO
  3240 & 3245 Fayette Avenue   Birmingham   Alabama     35208     Owned    
AMICO
  11093 Beach Avenue   Fontana   California     92335     Owned    
AMICO
  7300 W. Sunnyview Avenue   Visalia   California     93291     Owned    
AMICO
  913-915 S. Heald Street   Wilmington   Delaware     19806     Leased   *
AMICO
  1033 Pine Chase Avenue   Lakeland   Florida     33801     Owned    
AMICO
  1115 E. 5000 North Road   Bourbonnais   Illinois     60914     Leased   *
AMICO
  209 Glaser Drive   Lafayette   Louisiana     70508     Owned    
AMICO
  1427 Howell Street   North Kansas City   Missouri     64068     Leased   *
AMICO
  1520 Roper Mountain Road   Greenville   South Carolina     29615     Leased  
*
AMICO
  825 County Road 606   Dayton   Texas     77535     Owned    
AMICO
  120 North Latham   Houston   Texas     77011     Leased   *
AMICO
  212 North 1330 West Street   Orem   Utah     84059     Owned    
AMICO
  22153 West Valley Highway   Kent   Washington     98032     Leased   *
CMI
  13169-B Slover Avenue   Fontana   California     92337     Leased   *
CMI
  3011 70th Avenue E.   Fife   Washington     98424     Owned    
CMI
  1320 Performance Drive   Stockton   California     95206     Owned    
CMI
  985 West 3160 South Central Valley Industrial Park   Salt Lake City   Utah    
84123     Leased   *
CMI
  4900 Moline Street   Denver   Colorado     80239     Leased from K & W Metal
Fabricators, LLC   **
Noll/Norwesco
  3011 70th Avenue E.   Fife   Washington     98424     Owned    
Noll/Norwesco
  1320 Performance Drive   Stockton   California     95206     Owned    
Noll/Norwesco
  38 SE 97th Avenue   Portland   Oregon     97216     Owned    
K & W
  13169-B Slover Avenue   Fontana   California     92337     Leased   **
K & W (lease is in the name of Gibraltar Industries, Inc.)
  4850 Moline Street   Denver   Colorado     80239     Leased   *
Pacific Award Metals
  1450 Virginia Avenue   Baldwin Park   California     91706     Leased    
Pacific Award Metals
  1315 Vineland Avenue   Baldwin Park   California     91706     Leased    
Pacific Award Metals
  50 South 43rd Avenue   Phoenix   Arizona     85009     Leased    
Pacific Award Metals
  1000 Whipple Road   Union City   Califonia     94587     Leased   ****

 

S-35



--------------------------------------------------------------------------------



 



                              Business Unit   Physical Address   City   State  
ZIP Code        
Pacific Award Metals
  2400 N.E. 65th Avenue   Vancouver   Washington     98661     Leased    
Pacific Award Metals
  18770 80th Place South   Kent   Washington     98032     Leased    
Pacific Award Metals
  12001 East 37th Avenue   Denver   Colorado     80239     Leased    
Appleton
  1905 West Haskell Street   Appleton   Wisconsin     54914     Owned    
Appleton
  927 South Grider Street   Appleton   Wisconsin     54914     Owned    
SEMCO
  11801 Industry Drive   Jacksonville   Florida     32218     Leased   *
SEMCO
  3004 — B Aldine Bender, RR 1   Houston   Texas     77032     Leased   *
SEMCO
  18757 Bracken Drive   San Antonio   Texas     78266     Leased   ***
The D.S. Brown Company
  300 East Cherry Street   North Baltimore   Ohio     45872     Owned    

      *  
A Landlord’s Waiver has been delivered
  **  
Location shared with another Credit Party; Landlord’s Waiver has been delivered
by the Credit Party on the lease
  ***  
There are two leases for this location and a Landlord’s Waiver has been
delivered from each landlord
  ****  
A Landlord Waiver will not be required for that location because all assets will
be removed within 30 days of the Closing Date.

2.  
The following list provides for third-party locations where inventory is
currently held:

                          Description of             Assets and Nature of Credit
Party   Name of Third Party   Address   Relationship
 
           
Air Vent, Inc.
  Pellams Warehouse   917 Parkway
Grand Prairie, TX 75051   Inventory warehouse*
 
           
Air Vent, Inc.
  Reliable Consolidation   415 N. Bloomington Street
Lowell, AR 72745   Inventory warehouse*
 
           
Air Vent, Inc.
  Custom Mfg. Co.   5501 S Lamar
Dallas, TX 75215   Outside processor*
 
           
Air Vent, Inc.
  Environmental Friendly   1833 N I-35E
Dallas, TX 75006   Outside processor
 
           
Solar Group, Inc.
  Boswell Retardation Center   P.O. Box 128
Magee, MS 39111   Outside processor*
 
           
Solar Group, Inc
  Pine Belt Industries   5370 Highway 42
Hattiesburg, MS 39401   Outside processor*
 
           
Solar Group, Inc
  Pro Pak   2010 S Great SW Parkway
Grand Prairie, TX 75051   Outside processor*
 
           
Florence Corporation
  Van Am Tool & Engineering   5025 Easion Road
St. Joseph, MO 64507   Outside processor*

 

S-36



--------------------------------------------------------------------------------



 



                          Description of             Assets and Nature of Credit
Party   Name of Third Party   Address   Relationship
 
           
Florence Corporation
  Bennet Packaging   220 N.W Space Center Rd Lee’s Summit, MO 64064   Outside
processor*
 
           
Florence Corporation
  Stemar Industries   116 Kean Street
W Bablyon, NY 11704   Outside processor*
 
           
Florence Corporation
  A&E Custom Manufacturing   3150 Chrysler Road
Kansas City, KS 66115   Outside processor*
 
           
Florence Corporation
  BMS Logistics   3601 S Leonard Rd St. Joseph, MO 64503   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc. (under the assumed name DOT
Metal Products, Inc.)
  PCI Logistics   1755 Federal Rd. Houston, TX 77015   Inventory warehouse*
 
           
Southeastern Metals Manufacturing Company, Inc. (under the assumed name DOT
Metal Products, Inc.)
  PreCoat   16402 Jacinto Port Blvd
Houston, TX 77015   Outside processor*
 
           
Appleton Supply Company, Inc.
  Wismarq   11440 W. Addison Ave Franklin Park, IL 60131   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc.
  Toll/Pride   13518 NE 258th Ct. Raiford, FL 32083   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc.
  PreCoat   3399 Davey Allison Blvd
Hueytown, AL 35023   Outside processor*

 

S-37



--------------------------------------------------------------------------------



 



                          Description of             Assets and Nature of Credit
Party   Name of Third Party   Address   Relationship
 
           
Southeastern Metals Manufacturing Company, Inc
  Magic Steel   908 Maero Street NW
Decatur, AL 35603   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc
  Coil Cutters   8501 Sabal Industrial Blvd. Tampa, FL   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc
  Metal Processors       Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc
  Lumb   2500 Louisville Road
Savannah, GA   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc
  Metal Plate Galvanizing   Jacksonville   Outside processor*
 
           
Southeastern Metals Manufacturing Company, Inc
  Steel Terminal   Tampa, FL   Outside processor*
 
           
Alabama Metal Industries Corporation
  Marleau Hercules   4333 N. Detroit Ave Toledo, OH 43612   Outside processor*
 
           
Alabama Metal Industries Corporation
  Ferraloy   1425 Red Hat Rd
Decatur, AL 35601   Outside processor
 
           
Alabama Metal Industries Corporation
  B.L. Downey   2125 Gardner Rd
Broadview, IL 60155   Outside processor*
 
           
Alabama Metal Industries Corporation
  AZZ Galvanizing   625 Mills Rd
Joilet, IL 60434   Outside processor*

 

S-38



--------------------------------------------------------------------------------



 



                          Description of             Assets and Nature of Credit
Party   Name of Third Party   Address   Relationship
 
           
Alabama Metal Industries Corporation
  Aztec Galvanizing   PO Box 647
Crowley, TX 76036   Outside processor*
 
           
Alabama Metal Industries Corporation
  Dixie Industrial Finishing   4925s.Royal Atlanta Dr. Tucker, GA 30084  
Outside processor*
 
           
Alabama Metal Industries Corporation
  Industrial Galvanizing   475 Dietrich Road
Steele, AL 35987   Outside processor*
 
           
Alabama Metal Industries Corporation
  Marantha Machine   128 W. FM 6
Nevada, TX 75173   Outside processor*
 
           
Alabama Metal Industries Corporation
  Hobson Galvanizing   2402 Engineering Rd
Belle Chase, LA 70037   Outside processor*
 
           
Alabama Metal Industries Corporation
  SteelCo   1887 S. 700 W.
Salt Lake city, UT 84104   Outside processor*
 
           
Alabama Metal Industries Corporation
  Metal Plate -Dayton   10625 Needham Rd
Houston, TX 77064   Outside Processor*
 
           
Alabama Metal Industries Corporation
  Metal Plate Galvanizing   1120 39th Street North
Birmingham, AL 35234   Outside processor*
 
           
Alabama Metal Industries Corporation
  V&S Delaware Galvanizing   511 Carroll Dr.
New Castle, DE 19720   Outside processor*
 
           
Alabama Metal Industries Corporation
  Valmont Industries   1085 West 400 North
Lindon, UT 84842   Outside processor*
 
           
Diamond Perforated Metals, Inc.
  Drexel Supply Co.   10361 E 106 Ave
Henderson, CO 80601   Public warehouse*
 
           
DS Brown
  Nevada Storage   Reno, NV   Outside Processor*

 

S-39



--------------------------------------------------------------------------------



 



                          Description of             Assets and Nature of Credit
Party   Name of Third Party   Address   Relationship
 
           
DS Brown
  Martin Industries   Elmore, OH   Outside Processor*
 
           
DS Brown
  Universal Urethane   Toledo, OH   Outside Processor*
 
           
DS Brown
  Capital City Steel   Buda, TX   Consigned location*
 
           
DS Brown
  AG Construction   Princeton, NJ   Consigned location*
 
           
DS Brown
  Hawaii Nut and Bolt   Oahu, HI   Consigned location*

      *  
An immaterial amount of collateral is maintained at this location. If required
by Agent, a Processor Waiver, in form and substance acceptable to Agent, will be
delivered for this location.

      3.  
Each Credit Party’s chief executive office is located at 3556 Lake Shore Road
Buffalo, New York 14219.



 

S-40



--------------------------------------------------------------------------------



 



SCHEDULE 6.11
EMPLOYEE BENEFIT PLANS

1.  
The following is a list of all material ERISA Plans:

  a.  
Gibraltar Industries, Inc. Fringe and Welfare Benefits Plan

    b.  
Gibraltar Industries, Inc. 401(k) Plan Amendment and Restatement
    c.  
Second Amendment and Restatement of the Gibraltar Industries, Inc. Management
Stock Purchase Plan
    d.  
Third Amendment and Restatement of the Gibraltar Industries, Inc. 2005 Equity
Incentive Plan
    e.  
Amended and Restated Gibraltar Deferred Compensation Plan
    f.  
Amended and Restated Employment Agreement dated as of August 21, 2007 between
Gibraltar Industries, Inc. and Brian J. Lipke
    g.  
Employment Agreement dated as of August 21, 2007 between Gibraltar Industries,
Inc. and Henning Kornbrekke
    h.  
Change in Control Agreement dated March 24, 2011, by and between Gibraltar
Industries, Inc. and Brian J. Lipke
    i.  
Change in Control Agreement dated March 24, 2011, by and between Gibraltar
Industries, Inc. and Henning Kornbrekke
    j.  
Change in Control Agreement dated February 20, 2009, by and between Gibraltar
Industries, Inc. and Kenneth W. Smith
    k.  
Change in Control Agreement dated February 20, 2009 by and between Gibraltar
Industries, Inc. and Timothy J. Heasley
    l.  
Change in Control Agreement dated February 20, 2009 by and between Gibraltar
Industries, Inc. and Paul M. Murray
    m.  
Salary Continuation Agreement dated March 1, 1996, by and between Gibraltar
Steel Corporation (n/k/a Gibraltar Industries, Inc.) and Brian J. Lipke

2.  
The following is a list of Foreign Benefit Plans and Foreign Pension Plans:

The Expanded Metal Company Limited GPP Scheme
Sorst Streckmetall GmbH Defined Benefit Pension Scheme
Pension Plan for The Employees of Amico Canada Inc.
Employee Registered Retirement Savings Plan (AMICO Canada, Inc.)
Employee Non Registered RSP Plan (AMICO Canada, Inc.)
Employee Spousal RRSP (AMICO Canada, Inc.)

 

S-41



--------------------------------------------------------------------------------



 



SCHEDULE 6.16
MATERIAL AGREEMENTS
Indenture dated as of December 8, 2005, among Gibraltar Industries, Inc., the
Guarantors (as defined therein) and the Trustee (as defined therein)
Registration Rights Agreement, dated as of December 8, 2005, among Gibraltar
Industries, Inc. the Guarantors (as defined therein) and J.P. Morgan Securities
Inc., McDonald Investments Inc. and Harris Nesbitt Corp., as initial purchasers
of the 8% Senior Subordinated Notes
Amended and Restated Employment Agreement dated as of August 21, 2007 between
Gibraltar Industries, Inc. and Brian J. Lipke
Employment Agreement dated as of August 21, 2007 between Gibraltar Industries,
Inc. and Henning Kornbrekke

 

S-42



--------------------------------------------------------------------------------



 



SCHEDULE 6.17
INTELLECTUAL PROPERTY
See attached list of Copyrights

                  Copyright                 Claimant   Reg. #   Date Reg.  
Title   Description
Air Vent Inc.
  TX 131-073   7/24/1978   Principles of Attic Ventilation   24 pgs
Solar Group, Inc.
  TX 5-186-529   4/30/2000   Olde Towne Collection   2 pgs
Solar Group, Inc.
  TXU 976-824   11/27/2000   Premium Mailbox Post: The Estate ES200 Black  
poster
Solar Group, Inc.
  TXU 977-296   11/27/2000   Premium Mailbox Post: The Estate Series ES200 White
  poster
Solar Group, Inc.
  TXU 980-800   12/4/2000   Premium Mailbox: Estate Series E15 Premium Aluminum
Mailbox Post   poster
Solar Group, Inc.
  TXU 980-912   11/27/2000   Premium Mailbox: Estate Series E15 Black   poster
Solar Group, Inc.
  TXU 983-179   11/28/2000   Premium Mailbox (Estate Series E15 White)   poster
Solar Group, Inc.
  V3412D855   3/13/1998   Centrury Classic 2000 Mailbox & 1 Other Title (Century
Classic 2000 3-D artwork)   n/a
Solar Group, Inc.
  VA 1-038-133   3/27/2000   Olde Towne Collection Post Assembly   mailbox
support post
Solar Group, Inc.
  VA 1-041-820   3/27/2000   Olde Towne Collection Vertical Mailbox   n/a
Solar Group, Inc.
  VA 1-041-830   3/27/2000   Olde Towne Collection Horizontal Mailbox   n/a
Solar Group, Inc.
  VAU 462-933   5/28/1999   Cast Aluminum Horizontal Citibox   technical drawing
Solar Group, Inc.
  VAU 469-000   5/14/1999   Cast Aluminum Vertical Citibox   technical drawing

 

S-43



--------------------------------------------------------------------------------



 



See attached list of Trademarks

                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
VENTURIVENT
  VENTURIVENT   Registered   7/3/1990     1,604,349       73/835,541     USA  
IC 006   Unitary fabricated roof rigdge ventilators without moving parts made
primarily of metal
 
                                           
GOING GREEN SAVES GREEN
  (LOGO) [c23254c2325401.gif]   Pending   N/A     N/A       85/108543     USA  
IC 011   Solar Powered Attic Fans
 
                                           
HIP AV VENT RIDGE SHINGLE-OVER HIP VENT
  (LOGO) [c23254c2325402.gif]   Registered   1/11/2011     390,574      
77/891,278     USA   IC 019   Non-metal building materials, namely untary
fabricated roof hip and ridge ventilators
 
                                           
DIAMOND GRIP
  DIAMOND GRIP   Registered   9/15/1998     2,189,215       75/318,925     USA  
IC 006   Metal industrial safety grating
 
                                           
GMS GENESIS (and design)
  (LOGO) [c23254c2325403.gif]   Registered   2/25/1997     2,063,254      
75/119,091     USA   IC 006   Raised metal access flooring
 
                                           
ORNAMESH
  ORNAMESH   Registered   6/27/1995     1,901,456       74/532,516     USA   IC
006   Ornamental metal gratings
 
                                           
SAFETY GRIP
  SAFETY GRIP   Registered   4/4/2000     2,337,053       75/330,898     USA  
IC 006   Metal flooring
 
                                           
SECURA FENCE SYSTEM
  SECURA FENCE SYSTEM   Registered   7/11/1995     1,904,092       74/533,654  
  USA   IC 006   Metal fencing system consisting of expanded metal fence
sections, posts, fittings, rails and gates

 

S-44



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
SECURA LATH
  SECURA LATH   Registered   9/26/1995     1,921,479       74/575,870     USA  
IC 006   Metal lathing
 
                                           
SECURA MESH
  SECURA MESH   Registered   7/11/1995     1,904,088       74/532,515     USA  
IC 006   Metal partitions and enclosure systems of expanded metal comprising
expanded metal sections, posts, doors and hardware
 
                                           
STAY-FORM
  STAY-FORM   Registered   6/20/1995     1,900,341       74/532,517     USA   IC
006   Expanded metal concrete forms
 
                                           
ZIP STRIP
  ZIP STRIP   Registered   8/8/1995     1,910,087       74/532,798     USA   IC
019   Vinyl trim stop for drywall, stucco and veneer applications
 
                                           
APPLETON BUILDING PRODUCTS (and design)
  (LOGO) [c23254c2325404.gif]   Registered   7/24/2007     3,270,024      
78/745,852     USA   IC 006   Metal building products; namely, flashings, roof
edgings, wind braces, gravel stops, ridge rolls, gutter aprons, hardboard siding
corners, brick molding covers, H molding joint covers, J channel, roll aluminum
and roll steel, brick bonds, flashing shingles, starter strips, drywall corner
beads, soffit panels, soffit trim and fascia

 

S-45



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
AS (and design)
  (LOGO) [c23254c2325405.gif]   Registered   12/29/1992     1,759,443      
74/230,736     USA   IC 006   Metal building products; namely, flashings, roof
edgings, wind braces, gravel stops, ridge rolls, gutter aprons, hardboard siding
corners, brick molding covers, H molding joint covers, roll aluminum and roll
steel, brick bonds, flashing shingles, starter strips and drywall corner beads
 
                                           
SELL-EVEN BUILDING PRODUCTS
  SELL-EVEN BUILDING PRODUCTS   Registered   10/6/1992     1,721,382      
74/230,245     USA   IC 006   Metal building products; namely, soffits, siding,
gutters and coiled aluminum sold in bulk
 
                                           
SELL-EVEN BUILDING PRODUCTS (and design)
  (LOGO) [c23254c2325406.gif]   Registered   10/6/1992     1,721,386      
74/230,951     USA   IC 006   Metal building products; namely, soffits, siding,
gutters and coiled aluminum sold in bulk
 
                                           
 
                                           
DELCRETE
  DELCRETE   Registered   1/3/1989     1,518,915       73733176     USA   IC 019
  Elastomeric concrete for construction of pavement joints.
 
                                           
DELCRETE
  DELECREETE   Registered   2/11/1993     440,290       n/a     Mexico   IC 019
  Concreto Elastomerico para de uniones de pavimento
 
                                           
STEELFLEX
  STEELFLEX   Registered   5/20/1997     2,062,964       75082004     USA   IC
006   Strip seal expansion joint systems composed of steel profiles, reinforcing
steel, steel anchors and neoprene glands, sold as a unit.
 
                                           
DELASTIC
  DELASTIC   Registered   10/14/1997     2,104,782       75/082,079     USA   IC
017   Preformed elastomeric compression sealing strips for concrete pavement.

 

S-46



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
EXODERMIC
  EXODERMIC   Registered   8/5/2003     2,747,531       75/642,180     USA   IC
42   CONSULTATION AND PROVIDING INFORMATION RELATED TO COMPOSITE BRIDGE DECKS
COMPRISED OF UNFILLED GRID AND STRUCTURAL SLAB.
 
                                           
EXODERMIC
  EXODERMIC   Registered   8/31/2004     2,879,486       78/281,391     USA   IC
019   composite bridge decks comprised of unfilled grids and structural slabs,
composed primarily of concrete and other non-metal compositions.
 
                                           
DELASTIC-LS
  (LOGO) [c23254c2325407.gif]   Registered   7/13/2010     3,816,291      
77/657,458     USA   IC 017   Two-part urethane sealant and primer, sold
together as a unit, for use on engineered joints on bridges and roads.
 
                                           
TRANSPATCH
  (LOGO) [c23254c2325408.gif]   Pending   n/a     n/a       77/581,316     USA  
IC 019   Concrete and asphalt pavement repair material, namely, tar-based
concrete and asphalt patching compound.
 
                                           
MATRIX PREMIX
  (LOGO) [c23254c2325409.gif]   Pending   n/a     n/a       77/696,995     USA  
IC 019   Pre-packaged bridge expansion joint filler.
 
                                           
WEATHER-VENT
  WEATHER-VENT   Registered   5/31/2005     2,956,738       76/581,717     USA  
IC 006   Metal vents to be used on roofs
 
                                           
025
    025     Registered   9/19/1961     0,721,610       72/097,234     USA   IC
011   Cap assemblies for gas vents

 

S-47



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
GENERAL METALCRAFT PRODUCTS (and design)
  (LOGO) [c23254c2325410.gif]   Registered   1/11/2000     2,307,147      
75/502,001     USA   IC 006   Metal building products, namely, gutters,
downspouts, flashings, roof vents, and HVAC ducting
 
                                           
M&N PLASTICS
  M&N PLASTICS   Registered   12/26/2006     3,188,869       78/652,448     USA
  IC 019   Fabricated plastic products, namely area wells for building
ventilation, vents for buildings, namely cap vents, foundation vents, gable
vents, ridge vents, roof vents, soffit vents, and stem vents.
 
                                           
NOLL
  NOLL   Registered   9/19/1961     0,721,611       72/097,235     USA   IC 011
  Cap assemblies for gas vents
 
                                           
NORWESCO
  NORWESCO   Registered   10/5/1965     0,796,980       72/202,117     USA   IC
021   Fabricated metal products, namely, pails, tubs, garbage cans, mailboxes,
and sprinkling cans.
 
                                           
NORWESCO
  NORWESCO   Registered   9/7/1965     0,795,437       72/202,118     USA   IC
006 IC 017 IC 019   Fabricated metal products namely, downspouts, gutters, roof
ventilators, shower stalls, and window wells.
 
                                           
NORWESCO
  NORWESCO   Registered   9/7/1965     0,795,498       72/202,119     USA   IC
012   Wheelbarrows

 

S-48



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
NORWESCO
  NORWESCO   Registered   11/28/2006     3,176,210       78/616,966     USA   IC
006
IC 012
IC 019
IC 021   Fabricated metal products, namely, mail boxes, downspouts, gutters,
roof vents for ventilation, window wells, metal HVAC pipe and ducts, namely
pipes, ducts, adjustable angles, boots, boxes, caps, collars, elbows, filter
slides, increasers, plugs, reducers, saddles, spin-ins, stands, tees, and wyes
for HVAC ducts; Wheelbarrows; Fabricated plastic products, namely, area wells
for building ventilation, vents for buildings, namely, cap vents, foundation
vents, gable vents, ridge vents, roof vents, soffit vents, and stem vents;
Fabricated metal products, namely, pails, water tubs, garbage cans, and watering
cans.
 
                                           
VENT AIR
  VENT AIR   Registered   12/5/2006     3,179,511       78/617,039     USA   IC
019
IC 020   Fabricated plastic products for use in household construction, namely,
cap vent covers, foundation vent covers, gable vent covers, ridge vent covers,
roof vent covers, soffit vent covers, and stem vent covers for roof, wall, and
building foundations; Fabricated plastic products for use in household
construction, namely, non-metal ventilating ducts utilizing end cap vents,
foundation vents, gable vents, ridge vents, roof vents, soffit vents, and stem
vents.

 

S-49



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
STEALTH
  STEALTH   Registered   9/28/1999     2,282,019       75329757     USA   IC 006
and
IC 020   IC 006: roof vents for residential and commercial buildings primarily
made of metal. IC 020: non-metal roof vents residential and commercial buildings
 
                                           
SNAPIE TIES
  SNAPIE TIES   Registered   2/18/1986     1,383,007       73/538,122     USA  
IC 006   METAL WALL TIES AND SHOES FOR CASTING CONCRETE PRODUCTS
 
                                           
AWARD STONECOAT
  AWARD STONECOAT   Registered   10/5/1999     2,283,817       75335015     USA
  IC 019   adhesive and crushed stone based coatings for roof flashing and roof
vent structures
 
                                           
RAP-I-FORM
  (LOGO) [c23254c2325411.gif]   Registered   9/28/1982     1,210,253      
73326025     USA   IC 006   Metal Clips for Securing Concrete Foundation Forms
 
                                           
POWER BEAD
  (LOGO) [c23254c2325412.gif]   Registered   3/4/2008     3,393,273      
78863728     USA   IC 006   Metal drywall corner bead with paper facing for use
in building construction
 
                                           
SUN LINE
  (LOGO) [c23254c2325413.gif]   Registered   2/14/2006     3,058,800      
78463444     USA   IC 006   Metal drywall corner bead with paper facing for use
in building construction
 
                                           
MINI BEAD
          Registered   4/4/2006     3,077,946       78531055     USA   IC 017  
METAL DRYWALL CORNER BEAD WITH PAPER FACING FOR USE IN BUILDING CONSTRUCTION

 

S-50



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
MINIBULL
          Registered   11/21/2006     3,175,110       78/531,056     USA   IC
006   Metal drywall corner bead with paper facing for use in building
construction
 
                                           
READY-VENT
  READY-VENT   Registered   3/28/2000     2,336,522       75/342,980     USA  
IC 011   foundation ventilators to use in residential and light industrial
buildings
 
                                           
NIFTY-FIFTY
          Registered   5/7/2002     2,568,162       75/926,697     USA   IC 011
  Roof Ventilators
 
                                           
SEASAFE (and design)
  (LOGO) [c23254c2325414.gif]   Registered   4/3/2001     2,439,864      
75/562,870     USA   IC 019   Fiber and resin molded trays, gratings and
structural shapes for use in industrial and commercial applications, all sold as
a unit; custom manufacture of fiber and resin molded trays, gratings and
structural shapes for use in industrial and commercial applications
 
                                           
GATOR-GRATE
  (LOGO) [c23254c2325415.gif]   Registered   2/12/1985     1,319,387      
73/445594     USA   IC 019   Fiberglass Grating for Industrial Floorand Stair
Tread Uses
 
                                           
AIRHAWK
  AIRHAWK   Registered   4/11/1995     1,889,235       74/447,442     USA   IC
011   Roof ventilators, louver-type ventilators, foundation vents and roof and
attic fans for residential and commercial use

 

S-51



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
ARTCRAFT
  ARTCRAFT   Registered   6/6/2006     3,100,404       78/593,252     USA   IC
006   Mailboxes, mailbox support posts and bases, newspaper boxes, and
decorative finials, post caps, and mounting brackets for the above, all made
primarily of metal; street signs, street sign support posts, street sign
brackets, all made primarily of metal
 
                                           
EASY UP (and design)
          Registered   10/8/1996     2,006,214       75/013,693     USA   IC 006
IC 011
IC 020   Metal goods, namely drive-in post anchors, T-bracing and flat wall
bracing, door viewers and knockers, door finger pulls, door stops, handrail
brackets, cabinet catches, metal closet rods, sash locks, sash lifts, closet
hinges, metal rod chairs for supporting reinforcing bars used in concrete
construction, soffit ventilators, house numbers, metal mailboxes, mailbox post
mounts, mailbox post supports, mail slots, mailbox mounting hardware, namely
metal mounting brackets, screws and bolts; metal static roof vents, metal ridge
vents, metal ventilating lovers, soffit strips, foundation vents; Turbine
ventilators and powered ventilators for domestic use; Non-metal mailboxes,
non-metal mailbox house mounts, non-metal house numbers, non-metal house number
supports, non-metal mailbox flags, non-metal wall bumpers, non-metal roof vents,
non-metal ridge vents, non-metal storage hooks

 

S-52



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
HANG STUFF (and design)
  (LOGO) [c23254c2325416.gif]   Registered   9/9/1980     1,139,387      
73/205,314     USA   IC 006   Wall mounted adjustable tool holders made of metal
 
                                           
MAILSAFE (and design)
  (LOGO) [c23254c2325417.gif]   Registered   7/2/1996     1,984,693      
74/595,017     USA   IC 020   Non-metal mail boxes
 
                                           
POST L POST
  POST L POST   Registered   7/15/1969     0,872,869       72/310,288     USA  
IC 006   Metal posts for mounting rural mail boxes
 
                                           
SIMPL STORAGE
  SIMPL STORAGE   Registered   3/13/2007     3,219,028       78/555,053     USA
  IC 020   Plastic shelving systems comprised of plastic shelves, plastic
columns, plastic drawers, plastic closet rods, plastic uprights, plastic closet
shelving
 
                                           
THE BRUTE (stylized)
  (LOGO) [c23254c2325418.gif]   Registered   5/30/1989     1,541,576      
73/747,770     USA   IC 020   Non-metal rural mailboxes
 
                                           
THE ESTATE SERIES
  THE ESTATE SERIES   Registered   11/19/2002     2,652,518       76/167,826    
USA   IC 006   Rural metal mailboxes, metal posts for supporting mailboxes,
metal fasteners for securing post components to each other

 

S-53



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
THE GENTRY
  THE GENTRY   Registered   2/10/2004     2,812,677       76/498,613     USA  
IC 020   Plastic rural mailboxes and plastic posts for rural mailboxes
 
                                           
THE ULTIMATE RIDGE VENT
  THE ULTIMATE RIDGE VENT   Registered   7/9/2002     2,591,184       76/235,253
    USA   IC 019   Non-metallic building materials, namely roofing ridge vents
and vent strips
 
                                           
ESTATE
  ESTATE   Pending   n/a     n/a       77/616,292     USA   IC 006   Metal
fasteners, namely, bolts, screws, rivets, nails, brackets and fittings for
securing mailbox and mailbox post components together; metal mailboxes; metal
posts
 
                                           
BERKSHIRE
  BERKSHIRE   Registered   1/11/2005     2,917,510       78/353,597     USA   IC
006   Metal mail boxes
 
                                           
FIRST CLASS
  FIRST CLASS   Registered   10/30/2007     3,325,892       78/534,588     USA  
IC 006
IC 020   Metal mail boxes; Non-metal mail boxes
 
                                           
POSTMASTER
  POSTMASTER   Registered   11/7/2000     2,402,352       75/350,207     USA  
IC 006
IC 020   Metal mail boxes and accessories, namely, mounting brackets and shelf
expanders; Non-metal mail boxes and accessories, namely, mounting brackets and
shelf expanders
 
                                           
POSTMASTER MAILBOX (and design)
  (LOGO) [c23254c2325419.gif]   Registered   6/25/1991     1,648,645      
74/025,603     USA   IC 006
IC 020   Stakes used to support mailboxes; Mailboxes and covers therefor
 
                                           
THE IRONSIDE
  THE IRONSIDE   Registered   3/19/2002     2,550,239       75/350,209     USA  
IC 006   Mail boxes made predominately of metal
 
                                           
HERITAGE
  HERITAGE   Pending   n/a     n/a       85/093960     USA   IC 020   Non-metal
mailboxes

 

S-54



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
THE BIG EASY
  THE BIG EASY   Pending   n/a     n/a       85/410562     USA   IC 020  
Non-metal mailboxes
 
                                           
MAILSAFE
  MAILSAFE   Pending   n/a     n/a       85/321988     USA   IC 006   Metal
mailboxes
 
                                           
MAIL MAX
  Mail Max   Pending   n/a     n/a       85/093746     USA   IC 006   Metal
mailboxes
 
                                           
COPPERXT
  COPPERXT   Registered   9/9/2008     3,499,865       77/230,573     USA   IC
006   Metal and metallic composite products, in particular copper bonded to
stainless steel, used in building and construction materials, namely, roofing
materials, roof coverings, roofing panels, roofing trims, eave drips, trims,
flashing and ventilation products for use in residential and commercial
buildings
 
                                           
GH (and design)
  (LOGO) [c23254c2325420.gif]   Registered   10/14/2008     3,516,869      
76/671,372     USA   IC 006   Gutter rain water deflectors made primarily of
metal.
 
                                           
GUTTER HELMET
  GUTTER HELMET   Registered   3/28/1989     1,531,983       73/698,205     USA
  IC 019   Rain water gutter deflectors and associated hardware therefor sold as
a unit therewith.
 
                                           
NEVER CLEAN YOUR GUTTERS AGAIN!
  NEVER CLEAN YOUR GUTTERS AGAIN!   Registered   7/27/1999     2,264,723      
75/484,077     USA   IC 006   Gutter rain water deflectors made primarily of
metal

 

S-55



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
SM (and design)
  (LOGO) [c23254c2325421.gif]   Registered   4/11/1978     1,089,047      
73/121,768     USA   IC 006   Metal building and construction products-namely,
hurricane clips, wall ties, valleys, gravel stops, downspouts and guttering,
termite shields, joist hangers, and rod chairs
 
                                           
THE BEAUTY OF COPPER. THE STRENGTH OF STEEL.
  THE BEAUTY OF COPPER. THE STRENGTH OF STEEL.   Registered   8/5/2008    
3,480,169       77/362,411     USA   IC 006   Metal and metallic composite
products, in particular copper bonded to stainless steel, used in building and
construction materials, namely, roofing materials, roof coverings, roofing
panels, roofing trims, eave drips, trims, flashing and ventilation products for
use in residential and commercial buildings
 
                                           
TRUSTED QUALITY TESTED STRENGTH
  TRUSTED QUALITY TESTED STRENGTH   Registered   1/13/2009     3,561,481      
76/671,371     USA   IC 006   Metal building and metal construction products —
namely steel framing, gutters, downspouts, lath, storm panels, ridge and hip
plates, patio covers, concrete and masonry foundation connectors, column and
post connectors, floor and deck connectors, roof and truss connectors, wall
connectors, steel deck panels, eave drip, roof edge, gutter deflectors,
flashing, gravel stops and cover plates, valleys and rail diverters metal
roofing, corner beads, soffits, hurricane clips, wall ties, girder shields,
termite shields, joist hangers and rod chairs, metal roof vents for ventilation
in residential and commercial buildings

 

S-56



--------------------------------------------------------------------------------



 



                                                              Registration  
Registration   Application             Mark   Image   Status   Date   Number  
Number   Country   Class   Goods or Services
 
                                           
DIAMOND
  DIAMOND   Registered   4/20/2010     3,778,835       77/512,075     USA   IC
006   Metal building framing materials, namely, wall, ceiling, roof and floor
framing materials made primarily of embossed metal
 
                                           
MICRO-CS
  MICRO-CS   Registered   9/21/2010     3,850,776       77/618,888     USA   IC
019   Gutter rain water protection panels with screens made from metal
 
                                           
CLEAN MESH
  CLEAN MESH   Pending   n/a     n/a       85/323130     USA   IC 006   Metal
Debris guards for gutters

 

S-57



--------------------------------------------------------------------------------



 



See attached list of Patents

                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Externally baffled ridge vent and methods of manufacture and use
    10/970,302       6,991,535     U   10/21/2004   1/31/2006   USA
 
                               
End-ventilating adjustable pitch arcuate roof ventilator
    09/973,259       6,482,084     U   10/9/2001   11/19/2002   USA
 
                               
Multi-baffled roof ridge vent
    09/307,304       6,128,869     U   5/7/1999   10/10/2000   USA
 
                               
End-ventilating adjustable pitch arcuate roof ventilator
    09/447,666       6,149,517     U   11/23/1999   11/21/2000   USA

 

S-58



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Externally baffled ridge vent and methods of manufacture and use
    10/610,067       6,881,144     U   6/20/2003   4/19/2005   USA
 
                               
End-ventilating adjustable pitch arcuate roof ventilator
    09/711,370       6,299,528     U   11/10/2000   10/9/2001   USA
 
                               
Vent with presecured mechanical fasteners
    10/600,397       6,793,574     U   6/20/2003   9/21/2004   USA
 
                               
Ventilator
    07/443,215       4,962,882     U   11/27/1989   10/16/1990   USA

 

S-59



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
 
                               
Adjustable filtered roof ridge ventilator
    07/664,394       5,122,095     U   3/4/1991   6/16/1992   USA
 
                               
Temperature and humidity sensitive high efficiency exhaust ventilator apparatus
    07/882,182       5,253,804     U   5/12/1992   10/19/1993   USA
 
                               
Thrust bearing assembly for roof turbine
    07/947,741       5,326,313     U   9/21/1992   7/5/1994   USA
 
                               
Power temp vent duct system
    08/020,686       5,294,049     U   2/22/1993   3/15/1994   USA

 

S-60



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Rollable ridge vent
    29/209,647       D511,847     D   7/19/2004   11/22/2005   USA
 
                               
Rollable ridge vent
    29/210,091       D511,848     D   7/27/2004   11/22/2005   USA
 
                               
Off-peak intake vent
    29/297,913       D574,947     D   11/21/2007   8/12/2008   USA
 
                               
Externally baffled ridge vent
    11/238,315       n/a     U   9/29/2005   n/a   USA
 
                               
Plaster security barrier system
    08/399,566       5,697,195     U   3/7/1995   12/16/1997   USA

 

S-61



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Stucco arch casing bead
    08/703,013       5,699,638     U   8/26/1996   12/23/1997   USA
 
                               
Fastener clip for security wall system
    09/226,048       6,367,216     U   1/4/1999   4/9/2002   USA
 
                               
Stucco reveal connection system
    08/724,355       5,761,866     U   10/1/1996   6/9/1998   USA
 
                               
Contoured stucco reveal
    10/007,249       6,609,341     U   11/13/2001   8/26/2003   USA
 
                               
Door frame reinforcing structure
    09/359,600       6,178,700     U   7/23/1999   1/30/2001   USA

 

S-62



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Banding bead
    08/008,537       5,423,154     U   1/25/1993   6/13/1995   USA
 
                               
Fence system
    08/058,577       5,421,557     U   5/6/1993   6/6/1995   USA
 
                               
Fence system
    08/407,616       5,556,080     U   3/21/1995   9/17/1996   USA
 
                               
Connector clip for corner bead
    08/320,433       5,531,051     U   10/7/1994   7/2/1996   USA
 
                               
Stucco reveal
    29/133,649       D456,528     D   12/1/2000   4/30/2002   USA

 

S-63



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Stucco casing bead
    29/156,923       D471,991     D   3/8/2002   3/18/2003   USA
 
                               
Movement control screed
    11/293,023       n/a     U   12/2/2005   n/a   USA
 
                               
Suspension Bridge Cable Wrap and Application Method
    00/069,701       5,390,386     U   6/1/1993   2/21/1995   USA
 
                               
Suspension Bridge Cable Wrap and Application Method
    95300215.1       722015     n/a   1/13/1995   7/29/1998   European
 
                               
Suspension Bridge Cable Wrap
    9501001       197,238     n/a   2/17/1995   6/28/2000   Mexico

 

S-64



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Suspension Bridge Cable Wrap and Application Method
    98113238.8     HK1012034   n/a   1/13/1995   4/28/2000   Hong Kong
 
                               
Suspension Bridge Cable Wrap and Application Method
    n/a       2,140,062     n/a   1/12/1995   3/2/2004   Canada
 
                               
Suspension Bridge Cable Tubelar Article Wrap and Application Method
    n/a     ZL95100371.2   n/a   1/27/1995   1/7/2004   China
 
                               
Improved Exodermic Deck System
    n/a       2,239,727     n/a   12/6/1996   9/6/2005   Canada
 
                               
Exodermic Deck System
    00/183,945       5,509,243     U   1/21/1994   4/23/1996   USA

 

S-65



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Exodermic Deck System
    08/568,464       5,664,378     U   12/7/1995   9/9/1997   USA
 
                               
Prestressed or Post-Tension Composite Structural System
    10/725,185       7,197,854     U   12/1/2003   4/3/2007   USA
 
                               
System and Method for Electroslag Welding an Expansion Joint Rail
    10/712,390       7,038,159     U   11/12/2003   5/2/2006   USA
 
                               
Improved Exodermic Deck System
    n/a       2,181,554     n/a   1/20/1995   9/6/2005   Canada
 
                               
Method of Installing Elongate Strip Seals
    12/474,495       n/a     n/a   5/29/2009   n/a   USA

 

S-66



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Cylindrical
    12/831,812     n/a   n/a   7/7/2010   n/a   USA
 
                               
Title
  Application Number   Patent
Number   Type
(U/D)   Filing Date   Date Issued   Country
 
                               
Portions of post mountable mail boxes
    29/185,753       D499,225     D   7/2/2003   11/30/2004   USA
 
                               
Portions of roadside mail boxes
    29/185,752       D499,524     D   7/2/2003   12/7/2004   USA
 
                               
Portions of a post supportable mail box
    29/185,750       D501,594     D   7/2/2003   2/1/2005   USA

 

S-67



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Portions of post mountable mail boxes
    29/185,751       D503,504     D   7/2/2003   3/29/2005   USA
 
                               
Portions of a post supported mail box
    29/185,747       D503,844     D   7/2/2003   4/5/2005   USA
 
                               
Portions of a post for supporting mail boxes
    29/185,748       D503,845     D   7/2/2003   4/5/2005   USA
 
                               
Portions of central connector post and locking elements associated therewith for
cluster box mail delivery receptacles
    29/208,350       D536,155     D   6/29/2004   1/30/2007   USA
 
                               
Portions of master door locking components of cluster box mail delivery
receptacles
    29/208,351       D543,335     D   6/29/2004   5/22/2007   USA

 

S-68



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Exterior portions of guard assemblies for parcel door locking systems of cluster
box unit mail delivery receptacles
    29/208,364       D547,025     D   6/29/2004   7/17/2007   USA
 
                               
Upper and lower portions of fronts of cluster box mail delivery receptacles
    29/208,352       D549,424     D   6/29/2004   8/21/2007   USA
 
                               
Roadside mail boxes and support posts for roadside mail box
    10/881,797       n/a     U   unknown   n/a   USA
 
                               
Pivotal bin mail boxes and pivotal support posts for mail boxes
    10/881,799       n/a     U   unknown   n/a   USA
 
                               
Portions of shelf box connectors, and shelf box portions connected therewith for
use in cluster box mail delivery receptacles
    29/208,345       n/a     D   unknown   n/a   USA

 

S-69



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Front portions of pivotal doors of mail delivery receptacles
    29/208,349       n/a     D   unknown   n/a   USA
 
                               
Engageable shelf and door portions of cluster box mail delivery receptacles
    29/208,353       n/a     D   unknown   n/a   USA
 
                               
Portions of protective outer enclosures of cluster box mail delivery receptacles
    29/208,354       n/a     D   unknown   n/a   USA
 
                               
Portions of a rectangular door frame for a cluster box mail delivery receptacle
    29/208,356       n/a     D   unknown   n/a   USA
 
                               
Portions of master loading doors of cluster box mail delivery receptacles
    29/208,357       n/a     D   unknown   n/a   USA

 

S-70



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Portions of main doors of cluster box mail delivery receptacles
    29/208,358       n/a     D   unknown   n/a   USA
 
                               
Portions of a dual member hinge for doors
    29/208,359       n/a     D   unknown   n/a   USA
 
                               
Front portions of pivotally moveable doors of mail delivery receptacles
    29/208,360       n/a     D   unknown   n/a   USA
 
                               
Exterior portions of cluster box unit mail delivery receptacles
    29/208,361       n/a     D   unknown   n/a   USA
 
                               
Exterior portions of cluster box mail delivery receptacles
    29/208,363       n/a     D   unknown   n/a   USA

 

S-71



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Portions of door rigidifying extrusion for cluster box mail delivery
receptacles, and portion of louver assembly formed therewith
    29/208,368       n/a     D   unknown   n/a   USA
 
                               
Cluster box mail delivery receptacles
  Provisional Application No. 60/583,419; Non-provisional Application
No. 11/168,471; Non-provisional Application No. 11/168,302     —     —   —   —  
USA
 
                               
Foundation vent
    08/015,605       5,444,947     U   2/9/1993   8/29/1995   USA
 
                               
Foundation ventilator
    08/064,404       5,460,572     U   5/18/1993   10/24/1995   USA

 

S-72



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Foundation vent
    08/156,412       5,496,213     U   11/22/1993   3/5/1996   USA
 
                               
Multi-Part Foundation Ventilatorof Variable Preselected Width
    09/273,116       6,165,066     U   3/19/1999   12/26/2000   USA
 
                               
Ridge Vent for Tile Roofs
    09/905,585       6,662,509B2     U   7/21/2001   12/16/2003   USA
 
                               
Ridge Vent for Tile Roofs
    10/738,891       7,024,829B2     U   12/16/2003   4/11/2006   USA
 
                               
Foundation Ventilator Plug
    29/102,327       D438,300S     D   3/19/1999   2/27/2001   USA

 

S-73



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Small boat mooring system
    07/804,113       5,265,553     U   12/6/1991   11/30/1993   USA
 
                               
Rotatable vent
    10/436,023       7,025,670     U   5/12/2003   4/11/2006   USA
 
                               
Secure parcel receptacle, lock assembly therefore and associated method
    09/824,138       6,412,688     U   4/2/2001   7/2/2002   USA
 
                               
Swivel post anchor
    08/937,757       5,884,874     U   9/25/1997   3/23/1999   USA
 
                               
Mailbox support post
    11/030,031       7,311,291     U   1/6/2005   12/25/2007   USA

 

S-74



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Roll type roof ridge ventilator and associated method
    09/772,611       6,684,581     U   1/30/2001   2/3/2004   USA
 
                               
Roof ridge ventilation system
    07/643,223       5,095,810     U   1/22/1991   3/17/1992   USA
 
                               
Modular shelving system
    11/048,838       7,686,173     U   2/2/2005   3/30/2010   USA
 
                               
Nestable mailbox and method
    09/486,160       6,347,736     U   2/22/2000   2/19/2002   USA
 
                               
Reinforced plastic mailbox
    11/052,591       7,086,581     U   2/7/2005   8/8/2006   USA

 

S-75



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Ground mount post
    11/024,265       7,090,117     U   12/28/2004   8/15/2006   USA
 
                               
Mailbox and support
    11/032,964       7,090,118     U   1/11/2005   8/15/2006   USA
 
                               
Mailbox door with rain intercepting structure
    11/042,280       7,090,119     U   1/25/2005   8/15/2006   USA
 
                               
Multiple component mailbox having postal and newspaper compartments
    11/047,976       7,104,436     U   2/1/2005   9/12/2006   USA
 
                               
Multiple purpose newspaper box
    11/542,080       7,201,306     U   10/3/2006   4/10/2007   USA

 

S-76



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Mailbox stand
    09/181,237       5,971,267     U   10/28/1998   10/26/1999   USA
 
                               
Nestable mailbox and method
    08/917,645       5,988,495     U   8/22/1997   11/23/1999   USA
 
                               
Mailbox having stackable component parts
    10/165,552       6,729,535     U   6/7/2002   5/4/2004   USA
 
                               
Two piece mailbox support
    11/052,648       7,510,162     U   2/7/2005   3/31/2009   USA
 
                               
Mailbox with signal
    11/047,977       7,055,736     U   2/1/2005   6/6/2006   USA

 

S-77



--------------------------------------------------------------------------------



 



                                      Application   Patent   Type   Filing  
Date     Title   Number   Number   (U/D)   Date   Issued   Country
 
                               
Mailbox support apparatus
    07/477,246       5,022,618     U   2/8/1990   6/11/1991   USA
 
                               
Nestable mailbox
    29/100,321       D438,363     D   2/9/1999   2/27/2001   USA
 
                               
Nestable mailbox
    29/125,082       D452,358     D   6/16/2000   12/18/2001   USA
 
                               
Mailbox
    29/218,178       D514,270     D   11/29/2004   1/31/2006   USA
 
                               
Mailbox
    29/219,122       D517,270     D   12/13/2004   3/14/2006   USA

 

S-78



--------------------------------------------------------------------------------



 



SCHEDULE 6.18
INSURANCE

                      Line of Coverage   Carrier   Policy Period   Limit  
General Liability
  Liberty Mutual   4/01/11 — 4/01/12   $ 2,000,000     General Aggregate
 
          $ 2,000,000     Products/Comp. Ops.
 
          $ 1,000,000     P&A Injury
 
          $ 1,000,000     Each Occurrence
 
          NONE     Damage to Premises Rented to You
 
          NONE     Medical Expenses
CN General Liability
  Liberty Mutual   4/01/11 — 4/01/12   See Above      
Workers’ Compensation
  Liberty Mutual   4/01/11 — 4/01/12   WC     Statutory
(Most States)
          EL     Each Accident
 
          $ 1,000,000      
 
          $ 1,000,000     Policy Limit
 
          $ 1,000,000     Each Employee
Workers’ Compensation
  Liberty Insurance   4/01/11 — 4/01/12   WC     Statutory
(OR, WI)
          EL      
 
          $ 1,000,000     Each Accident
 
          $ 1,000,000     Policy Limit
 
          $ 1,000,000     Each Employee
Automobile Liability
  Liberty Mutual   4/01/11 — 4/01/12   $ 1,000,000     CSL
CN Automobile Liability (Ontario; Quebec)
  Liberty Mutual   4/01/11 — 4/01/12   $ 1,000,000     CSL
Umbrella Liability
  Liberty Mutual Fire Ins. Co.   4/01/11 — 4/01/12   $ 25,000,000     Each
Occurrence
 
          $ 25,000,000     Aggregate

 

S-79



--------------------------------------------------------------------------------



 



                      Line of Coverage   Carrier   Policy Period   Limit  
1st Excess Liability
  Liberty Insurance Underwriters Inc.   4/01/11 — 4/01/12   $ 25,000,000
excess     Each Occurrence
 
          $ 25,000,000     Aggregate
2nd Excess Liability
  National Surety Corporation   4/01/11 — 4/01/12   $ 50,000,000
excess     Each Occurrence
 
          $ 50,000,000     Aggregate
Property
  Allianz Global Risks US Ins. Co.   4/01/11 — 4/01/12     150,000,000     Per
“Occurrence”
 
            100,000,000     Earth Movement
 
            100,000,000     Flood
 
            100,000,000     Boiler & Machinery
Property Canada
      4/01/11 — 4/01/12            
Property Germany
      4/01/11 — 4/01/12            
Property Poland
      4/01/11 — 4/01/12            
Property UK
      4/01/11 — 4/01/12            
California Earthquake
  Empire Indemnity Insurance Company   4/01/11 — 4/01/12   $ 15,000,000
part of      
 
          $ 20,000,000
excess      
 
          $ 5,000,000      
California Earthquake
  The Princeton Excess and Surplus Lines   4/01/11 — 4/01/12   $ 5,000,000
part of      
 
  Insurance Company       $ 20,000,000
excess      
 
          $ 5,000,000      
Crime
  Federal Insurance Company   4/01/11 — 4/01/12   $ 5,000,000     Limit
Primary Directors & Officers Liability
  Federal Insurance Company   4/01/11 — 4/01/12   $ 10,000,000     Limit
First Excess Directors & Officers Liability
  St. Paul Mercury Insurance   4/01/11 — 4/01/12   $ 10,000,000
excess of     Limit
 
          $ 10,000,000      
Second Excess Directors & Officers Liability
  AXIS Insurance Company   4/01/11 — 4/01/12   $ 10,000,000
excess of     Limit
 
          $ 20,000,000      

 

S-80



--------------------------------------------------------------------------------



 



                      Line of Coverage   Carrier   Policy Period   Limit  
Third Excess Directors & Officers Liability
  XL Specialty Insurance Company   4/01/11 — 4/01/12   $ 10,000,000
excess of     Limit
 
          $ 30,000,000      
Fiduciary Liability
  St. Paul Mercury Insurance Company   4/01/11 — 4/01/12   $ 5,000,000     Limit
Employment Practices Liability
  St. Paul Mercury Insurance Company   4/01/11 — 4/01/12   $ 10,000,000    
Limit
Professional Indemnity (E&O)
  Lloyd’s of London   4/01/11 — 4/01/12   $ 1,000,000     Limit
Non-Owned Aircraft Liability
  Starr Aviation   4/01/11 — 4/01/12   $ 25,000,000     CSL
 
          $ 10,000     Medical Payments
 
          $ 5,000     Baggage Liability
 
          $ 25,000,000     Personal Injury Aggregate
 
          $ 25,000,000     Aviation Premises Liability each occurrence
Aircraft Products Liability
  National Union Fire Insurance Co.   4/01/11 — 4/01/12   $ 50,000,000     CSL
Per occurrence and in the aggregate (including 100%
 
                  grounding liability)
International DIC
  Ace USA   4/01/11 — 4/01/12   $ 1,000,000     General Liability
 
          $ 2,000,000     Each Occurrence
 
          $ 1,000,000     Prod./Comp. Ops. Aggregate
 
          $ 1,000,000     Premises Damage
 
          $ 10,000     Aggregate Limit PI & AI
 
          $ 1,000,000     Medical Payments
 
          $ 1,000,000     Employee Benefits Ea. Claim
 
          $ 1,000,000     Employee Benefits Agg.
 
          $ 25,000     Contingent Auto Liability
 
          $ 10,000     CSL BI/PD any one accident
 
          State of Hire     Hired Auto Phy. Dam.
 
          Cty of origin     Medical Payments Ea. Person
 
          Cty of origin     Employers Responsibility
 
            1,000,000/     North Americans
 
            1,000,000/     Third Country Nationals
 
            1,000,000     Local Nationals
 
                  Contingent EL

 

S-81



--------------------------------------------------------------------------------



 



                      Line of Coverage   Carrier   Policy Period   Limit  
Local Admitted-Germany
  ACE European Group,   4/01/11 — 4/01/12   $ 1,000,000     General Liability
 
  Ltd. (Germany)       € 500,000     Extended Products Liability
 
          £ 2,500,000     Auto BI Per Person
 
          £ 7,500,000     Auto Aggregate
 
          £ 500,000     Auto Property Damage
Local Admitted General Liability — UK
  ACE European Group, Ltd. (UK)   4/01/11 — 4/01/12   $ 1,000,000     General
Liability
Local Admitted
  Zurich   4/01/10 — 4/01/11   £ 10,000,000      
Employers Liab.) — UK
                   
Local Admitted General Liability — Poland
  ACE European Group, Ltd. (UK)   4/01/11 — 4/01/12   $ 1,000,000     General
Liability
Flood
  American Bankers   1/4/10 — 1/4/11            
10900 NW 97th Street
Miami, FL 33178
                   
Flood
  American Bankers   3/10/11 — 3/10/12   $ 500,000     Building
220 Dixon Road
Jackson, MS 39209
                   
Flood
  American Bankers   3/18/11 — 3/18/12            
22153 W. Valley Hwy.
Kent, WA 98032
                   
Flood
  American Bankers   4/28/11 — 4/28/12   $ 500,000     Building
HC S/S Hwy #28
          $ 500,000     Contents
Taylorsville, MS 39166
                   
Flood
  Travelers   5/19/11 — 5/19/12   $ 500,000     Building
30048 Aldine Bender
          $ 500,000     Contents
Harris, TX 77032
                   
Ocean Marine Cargo
  ACGS Marine Ins. Co.   4/1/11 — 4/1/12     .0460 %   Marine Rate
 
            .0115 %   War, Strikes, Riots Rate
 
            .0019 %   Inland Rate
Travel Accident
                   
General Liability
(DS Brown)
  Maxum   10/31/10 — 10/31/11   $ 1m/$2m      
Umbrella
(DS Brown)
  Torus   10/31/10 — 10/31/11   $ 10,000,000      

 

S-82



--------------------------------------------------------------------------------



 



SCHEDULE 6.23
CREDIT FACILITIES UNDER THE SUBORDINATED INDENTURE
Fourth Amended and Restated Credit Agreement among Gibraltar Industries, Inc.,
Gibraltar Steel Corporation of New York, KeyBank National Association, as
Lender, Lead Arranger, Sole Book Runner and Administrative Agent, JPMorgan Chase
Bank, N.A. and Bank of America, N.A as Lenders and Co-Syndications Agents, M&T
Bank, RBS Citizens, National Association and HSBC Bank USA, National Association
as Lenders and Co-Documentation Agents and the other Lenders (as defined
therein).

 

S-83



--------------------------------------------------------------------------------



 



SCHEDULE 7.3
PLEDGED NOTES

                    Grantor   Amount   Type of Account   Date of Instrument  
Date of Maturity  
Gibraltar Steel Corporation of New York
  $ 8,500,000   Subordinated Promissory Note   October 3, 2008   March 31, 2012

 

S-84



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
COMMERCIAL TORT CLAIMS
Air Vent, Inc. filed the following claims, which are all related claims of
infringement of certain Air Vent, Inc. patents. In connection with this claims,
Air Vent, Inc. claimed damages relating to patent infringement.
Air Vent, Inc. v Vent Right Corporation, Civil Action No. 09-CV-2360, Western
District of Pennsylvania filed January 31, 2008.
Air Vent, Inc. v. Mario Kaseda, Solution Supply Co., Inc., and Structure Roofing
Co., Inc., Civil Action No. 09-CV-2360, Northern District of Ohio filed on
October 31, 2009.
Air Vent, Inc. vs. Owens Corning Corporation 2:10-cv-01699, Western District of
Pennsylvania filed December 17, 2010.

 

S-85